EXECUTION VERSION

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

 

 

AGREEMENT AND PLAN OF MERGER

by and among

MEMC ELECTRONIC MATERIALS, INC.,

OSCAR ACQUISITION SUB, INC.,

SOLAICX, and

SHAREHOLDER REPRESENTATIVE SERVICES LLC, as the Representative

Dated as of May 21, 2010

 

 

 



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

280G Approval

   73

Accounts Receivable

   39

Accredited Investor

   104

Acquisition Proposal

   76

Acquisition Subsidiary

   1

Act

   2

Action

   49

Adjusted Initial Merger Consideration

   6

Adjustment Amount

   20

Adverse Recommendation Change

   72

Affiliate

   104

Agents

   74

Aggregate Cap

   96

Aggregate Exercise Price Amount

   6, 13

Aggregate Preferred Stock Liquidation Preference Amount

   6

Aggregate Residual Amount

   6

Agreed Estimated Closing Statement

   17

Agreement

   1

Agreement of Merger

   2

AIQ Form

   23

Annual Financial Statements

   33

Articles

   29

Assets

   37

Auditor

   19

Balance Sheet

   33

Business Day

   104

California Audit

   83

Cash Election Percentage

   24

Certificates

   8

Closing

   3

Closing Balance Sheet

   18

Closing Date

   3

Closing Indebtedness

   18

Closing Net Working Capital

   18

Closing New Investment Adjustment Amount

   18

Closing Statement

   18

Closing Statement of Indebtedness

   18

Closing Statement of Net Working Capital

   18

Closing Statement of New Investment Adjustment Amount

   18

COBRA

   58

Code

   34

Common Stock

   5

Common Stock Exchange Amount

   8

Common Stock Warrant

   23

Company

   1

 

ii



--------------------------------------------------------------------------------

Company Entities

   53

Company Fundamental Representations

   90

Company Indemnified Person

   79

Company Indemnified Persons

   79

Company Intellectual Property

   43

Company Intellectual Property Agreement

   45

Company Intellectual Property License

   45

Company Manufacturing Tools

   43

Company Material Adverse Effect

   104

Company Options

   9

Company Organizational Documents

   29

Company Recommendation

   72

Company Shareholder Approval

   32

Company Software

   43

Company Warrants

   10

Company’s Knowledge

   105

Confidentiality Agreement

   71

Contract

   42

Contracts

   42

Covered Employees

   78

Defense Notice

   94

Determination Date

   20

Dispute

   26

Dispute Notice

   26

Dispute Period

   26

Dissenting Shares

   15

Earnout Calculation Schedule

   23

Earnout Consideration

   23

Earnout Period

   23

Earnout Statement

   26

Effective Time

   2

Effects

   104

Election

   23

Election Deadline

   23

employee benefit plans

   60

Employee Inducement Grants

   85

Energy Credit Agreement

   36

Environmental Claim

   55

Environmental Laws

   53

Environmental Permits

   54

ERISA

   57

ERISA Plans

   57

Escrow Agent

   21

Estimated Closing Net Working Capital

   17

Estimated Closing Statement

   17

Estimated Indebtedness

   17

 

iii



--------------------------------------------------------------------------------

Estimated New Investment Adjustment Amount

   17

Estimated Transaction Expenses

   22

Exchange Act

   105

Exchange Agent

   16

Exchange Agent Agreement

   16

Exchange Fund

   16

Expense Escrow Agreement

   28

Expense Escrow Amount

   3

Expense Escrow Fund

   28

Final Closing Indebtedness

   20

Final Closing Net Working Capital

   20

Final Closing New Investment Adjustment Amount

   20

Final Determination

   26

Final Determination Date

   26

Financial Statements

   33

Form of Election

   23

Fully Diluted Company Share Amount

   7, 13

GAAP

   17

General Cap

   96

Government

   17

Government Contracts

   63

Governmental Authorization

   52

Hazardous Materials

   54

Hazardous Materials Activities

   53

HIPAA

   58

HSR Act

   32

Income Taxes

   82

Indebtedness

   105

Indebtedness Adjustment Amount

   20

Indemnification Escrow Account

   21

Indemnification Escrow Agreement

   21

Indemnification Escrow Amount

   21

Indemnification Escrow Release Amount

   3

Indemnification Threshold

   96

Indemnified Losses

   91

Indemnified Party

   94

Indemnifying Party

   94

Individual Cap

   96

Inducement Grant Plan

   85

Information Statement

   72

Initial Merger Consideration

   4

Intellectual Property

   43

Interim Financials

   33

Investment Adjustment Amount

   20

IRS

   89

Law

   52

 

iv



--------------------------------------------------------------------------------

Leased Real Property

   38

Letter of Transmittal

   16

Lien

   32

Lock-Up Agreement

   23

Losses

   91

made available

   106

Management Carveout Plan

   84

Merger

   1

Merger Consideration

   3

Net Working Capital

   106

Net Working Capital Adjustment Amount

   20

New Investment Adjustment Amount

   106

NLRA

   57

Non-Competition and Confidentiality Agreements

   2

off-balance sheet arrangements

   33

Order

   49

Ordinary Course of Business

   34

Owned Software

   43

Parent

   1

Parent Cap

   97

Parent Capital Stock

   65

Parent Common Stock

   65

Parent Common Stock Value

   25

Parent Financials

   66

Parent Fundamental Representations

   90

Parent Indemnified Persons

   91

Parent Material Adverse Effect

   107

Parent SEC Documents

   65

Parties

   1

Party

   1

Patents

   43

Payment Event

   109

PBGC

   59

Permits

   52

Person

   107

Plan

   57

Plans

   57

Positive Working Capital Adjustment

   3

Post-Execution Investment Amount

   107

Pre-Closing Tax Period

   81

Preferred Stock Warrant

   23

Preliminary Earnout Consideration

   26

Property

   37

Public Software

   44

Qualifying Acquisition Proposal

   109

Real Property Leases

   38

 

v



--------------------------------------------------------------------------------

Release

   54

Remaining Payments

   99

Representative

   27

Scheduled Company Intellectual Property

   44

Scheduled Indemnity Matters

   92

SEC

   107

Securities Act

   107

Securityholder

   107

Securityholder Claim

   108

Securityholder’s Percentage

   108

Series 1 Preferred Stock

   5

Series 1 Preferred Stock Exchange Amount

   8

Series 2 Preferred Stock

   4

Series 2 Preferred Stock Exchange Amount

   8

Series 2 Preferred Stock Liquidation Preference Amount

   8

Seris 1 Preferred Stock Liquidation Preference Amount

   8

Share

   30

Shareholder

   108

Shareholder Indemnified Persons

   93

Shares

   30

Side Agreement

   1

Software

   44

Spreadsheet

   15

Statement

   89

Statement of Estimated Transaction Expenses

   22

Stock Election

   24

Stock Election Percentage

   23

Straddle Period

   82

Subsequent SEC Documents

   65

Subsidiary

   30

Superior Proposal

   76

Surviving Company

   2

Surviving Company Organizational Documents

   26

Tail Policy

   79

Takeover Statute

   64

Target Net Working Capital

   108

Tax

   37

Tax Attributes

   36

Tax Returns

   37

Taxes

   37

Termination Fee

   109

Third Party

   76

Third Party Intellectual Property License

   45

Third Person

   94

Third Person Claim

   94

Transaction Expenses

   108

 

vi



--------------------------------------------------------------------------------

Transaction Payroll Taxes

   106

Voting Agreement

   1

Warrantholder

   109

 

vii



--------------------------------------------------------------------------------

Table of Contents

 

         

Page

Article 1 THE MERGER

   2

1.1

  

Merger and Effect of Merger

   2

1.2

  

Method of Effecting Merger; Closing

   2

1.3

  

Conversion of Acquisition Subsidiary Capital Stock

   3

1.4

  

Merger Consideration

   3

1.5

  

Effect on Shares

   4

1.6

  

Treatment of Options and Certain Warrants

   9

1.7

  

Initial Merger Consideration True-Up Adjustment

   13

1.8

  

Dissenters Shares

   15

1.9

  

Closing Payment Mechanics

   15

1.10

  

Post-Closing Adjustment to Merger Consideration

   17

1.11

  

Escrow

   21

1.12

  

Payment Mechanics of Transaction Expenses

   22

1.13

  

Earnout

   23

1.14

  

Organizational Documents of the Surviving Company

   26

1.15

  

Directors and Officers of the Surviving Company

   27

1.16

  

Securityholders’ Representative; Actions

   27

Article 2 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   29

2.1

  

Organization, Qualification and Power

   29

2.2

  

Subsidiaries

   30

2.3

  

Capitalization and Related Matters

   30

2.4

  

Authorization; Enforceability; Noncontravention

   31

2.5

  

Financial Statements

   33

2.6

  

Books and Records; Business Practices and Financial Controls

   33

2.7

  

No Undisclosed Liabilities

   34

2.8

  

Taxes

   34

2.9

  

Assets and Real Property

   37

2.10

  

Necessary Property

   39

2.11

  

Accounts Receivable; Inventories

   39

2.12

  

Contracts and Commitments

   40

2.13

  

Validity of Contracts

   42

2.14

  

Intellectual Property

   43

2.15

  

Litigation

   49

2.16

  

Insurance

   49

2.17

  

Absence of Certain Changes

   49

2.18

  

No Breach of Law or Governing Document; Licenses and Permits

   52

2.19

  

Transactions with Related Persons; Outside Interests

   53

2.20

  

Bank Accounts

   53

2.21

  

Environmental Matters

   53

2.22

  

Officers, Directors, Employees, Consultants and Agents; Compensation

   55

 

viii



--------------------------------------------------------------------------------

2.23

  

Labor Matters

   56

2.24

  

Employee Benefit Matters

   57

2.25

  

Overtime, Back Wages, Vacation and Minimum Wage

   60

2.26

  

Discrimination and Occupational Safety and Health

   60

2.27

  

Customers and Suppliers

   61

2.28

  

Product Liability Claims

   61

2.29

  

Product and Service Warranties

   61

2.30

  

Product Safety Authorities

   62

2.31

  

Foreign Operations and Export Control

   62

2.32

  

Customs

   63

2.33

  

Government Contracts

   63

2.34

  

Restrictions on Business Activities

   63

2.35

  

Brokers, Finders

   64

2.36

  

Takeover Statutes

   64

2.37

  

Investment Company

   64

2.38

  

Information Statement

   64

2.39

  

Accredited Investors

   64

Article 3 REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUBSIDIARY

   64

3.1

  

Organization; Authorization; No Conflict

   64

3.2

  

Capitalization

   65

3.3

  

Consents

   65

3.4

  

SEC Documents; Financial Statements

   65

3.5

  

Brokers, Finders

   66

3.6

  

Financing

   66

3.7

  

Litigation

   66

3.8

  

Information Statement

   66

3.9

  

Absence of Certain Changes or Events

   66

3.10

  

Interim Operations of Acquisition Subsidiary

   67

Article 4 COVENANTS OF THE COMPANY

   67

4.1

  

Conduct of Business of the Company

   67

4.2

  

Notification of Certain Matters

   70

4.3

  

Access to Information

   71

4.4

  

Reasonable Best Efforts; Cooperation

   71

4.5

  

Company Shareholder Approval

   72

4.6

  

Takeover Statutes

   74

4.7

  

No Solicitation

   74

4.8

  

Securityholder Litigation

   77

4.9

  

SAS 100 Review

   77

Article 5 COVENANTS OF PARENT

   77

5.1

  

Notification of Certain Matters

   77

5.2

  

Reasonable Best Efforts; Cooperation

   78

5.3

  

Benefits Covenant

   78

5.4

  

Directors and Officers

   79

5.5

  

Subsidiary Compliance

   80

 

ix



--------------------------------------------------------------------------------

Article 6 ADDITIONAL COVENANTS

   80

6.1

  

Certain Filings

   80

6.2

  

Public Announcements; Confidentiality

   81

6.3

  

Further Assurances

   81

6.4

  

Taxes

   81

6.5

  

Information Statement

   84

6.6

  

Company Employee Carve-Out Plan; Parent Inducement Plan

   84

6.7

  

New Investment Adjustment Amount; Post-Execution Investment Amount Payoff;
Certain Payoff Letters

   85

Article 7 CONDITIONS PRECEDENT

   85

7.1

  

Conditions to Each Party’s Obligations

   85

7.2

  

Conditions to Obligations of the Company

   86

7.3

  

Conditions to Obligations of Parent and Acquisition Subsidiary

   87

Article 8 INDEMNIFICATION

   90

8.1

  

Survival of Representations and Warranties and Covenants

   90

8.2

  

Indemnification of Parent Indemnified Persons

   91

8.3

  

Indemnification of the Securityholders

   93

8.4

  

Notice of Claim

   94

8.5

  

Right to Contest Claims of Third Persons

   94

8.6

  

Limitations on Indemnity

   96

8.7

  

Exclusive Remedy

   99

Article 9 TERMINATION

   100

9.1

  

Termination

   100

Article 10 MISCELLANEOUS PROVISIONS

   102

10.1

  

Notice

   102

10.2

  

Entire Agreement

   103

10.3

  

Assignment; Binding Agreement

   103

10.4

  

Counterparts

   103

10.5

  

Headings; Interpretation

   103

10.6

  

Definitions

   104

10.7

  

Expenses

   109

10.8

  

Remedies Cumulative

   110

10.9

  

Specific Performance

   110

10.10

  

Governing Law

   110

10.11

  

Submission to Jurisdiction; Waivers

   110

10.12

  

No Waiver

   111

10.13

  

Severability

   111

10.14

  

Amendments

   111

10.15

  

No Third Party Beneficiaries

   111

 

x



--------------------------------------------------------------------------------

Exhibits

          Exhibit A    Side Agreements    Exhibit B    Voting Agreements   
Exhibit C    Non-Competition and Confidentiality Agreements    Exhibit D    Form
of Agreement of Merger    Exhibit E    Form of Letter of Transmittal    Exhibit
F    Form of Indemnification Escrow Agreement    Exhibit G    Form of Election
   Exhibit H    AIQ Form    Exhibit I    Form of Lock-Up Agreement    Exhibit J
   Certificate of Incorporation of Surviving Company    Exhibit K    Bylaws of
Surviving Company    Exhibit L    Management Carve-Out Plan    Exhibit M    Form
of Inducement Grant Agreement   

 

xi



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”) is entered into as of
May 21, 2010, by and among MEMC Electronic Materials, Inc., a Delaware
corporation (“Parent”), Oscar Acquisition Sub, Inc., a California corporation
and direct and wholly owned subsidiary of Parent (“Acquisition Subsidiary”),
Solaicx, a California corporation (the “Company”), and Shareholder
Representative Services LLC, a Colorado limited liability company, solely in its
capacity as the initial Representative. Parent, Acquisition Subsidiary, the
Company and the Representative are referred to herein each as a “Party” and
together as the “Parties.”

RECITALS

A. The Board of Directors of the Company has unanimously approved the merger
(the “Merger”) of Acquisition Subsidiary with and into the Company in accordance
with the terms and conditions of this Agreement and determined that the Merger
is advisable and in the best interests of its Shareholders and has approved and
declared advisable this Agreement, the Agreement of Merger (as defined herein)
and the transactions contemplated hereby.

B. The Board of Directors of Parent and the Board of Directors of Acquisition
Subsidiary have unanimously approved the Merger of Acquisition Subsidiary with
and into the Company in accordance with the terms and conditions of this
Agreement and have determined that the Merger is advisable and in the best
interests of the shareholder of Acquisition Subsidiary and the stockholders of
Parent, and the Board of Directors of Parent and the Board of Directors of
Acquisition Subsidiary have approved and declared advisable this Agreement, the
Agreement of Merger and the transactions contemplated hereby.

C. The Company, Acquisition Subsidiary, the Representative and Parent desire to
make certain representations, warranties and agreements in connection with, and
establish various conditions precedent to, the Merger.

D. As a condition and inducement to Parent and Acquisition Subsidiary entering
into this Agreement, concurrently with the execution and delivery of this
Agreement, certain Shareholders have entered into a Side Agreement dated as of
the date hereof and attached hereto as Exhibit A (the “Side Agreement”) pursuant
to which such Shareholders have agreed (severally and jointly) to, among other
things, make certain representations, indemnities and covenants and certain
releases for the benefit of Parent and Acquisition Subsidiary.

E. As a condition and inducement to Parent and Acquisition Subsidiary entering
into this Agreement, concurrently with the execution and delivery of this
Agreement, the officers and directors of the Company and certain Securityholders
have entered into a Voting Agreement dated as of the date hereof and attached
hereto as Exhibit B (the “Voting Agreement”) pursuant to which each director,
officer and certain Securityholders agreed to vote in favor of approval of this
Agreement and the transactions contemplated hereby and to take certain other
actions in furtherance of the consummation of the Merger upon the terms and
subject to the conditions set forth in the Voting Agreement.



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

F. As a condition and inducement to Parent and Acquisition Subsidiary entering
into this Agreement, concurrently with the execution and delivery of this
Agreement, certain employees of the Company have entered into non-competition
and confidentiality agreements dated as of the date hereof and attached hereto
as Exhibit C (the “Non-Competition and Confidentiality Agreements”).

NOW, THEREFORE, in consideration of the recitals and the mutual covenants,
representations, warranties, conditions, and agreements hereinafter expressed,
the Parties agree as follows:

ARTICLE 1

THE MERGER

1.1 Merger and Effect of Merger.

(a) The constituent entities of the Merger are the Company and Acquisition
Subsidiary.

(b) Upon the terms and subject to the conditions hereof, and in accordance with
the California Corporations Code (the “Act”), at the Effective Time, Acquisition
Subsidiary shall be merged into the Company and the separate existence of
Acquisition Subsidiary thereupon shall cease. The Company shall be the Surviving
Company in the Merger (the “Surviving Company”), and the separate existence of
the Company, with all its rights, privileges, powers and franchises, shall
continue unaffected and unimpaired by the Merger.

(c) At and after the Effective Time, the Surviving Company shall possess all the
rights, privileges, powers and franchises and be subject to all the
restrictions, disabilities and duties of both Acquisition Subsidiary and the
Company, as provided more particularly in the Act.

1.2 Method of Effecting Merger; Closing.

The Merger shall be effected as follows:

(a) The Company and Acquisition Subsidiary shall each execute an Agreement of
Merger and related officers’ certificate in substantially the forms set forth in
Exhibit D (the “Agreement of Merger”) and the Company shall cause the Agreement
of Merger to be filed and recorded on the Closing Date (as hereinafter defined)
with the Secretary of State of California in accordance with the applicable
provisions of the Act. The Merger shall thereupon become effective and be
consummated immediately upon the later of the acceptance of such filing by the
Secretary of State of California or at such later time as may be mutually agreed
by Parent, the Company and Acquisition Subsidiary and specified in the Agreement
of Merger in accordance with the Act (the “Effective Time”).

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Subject to the satisfaction or waiver of all conditions to Closing set forth
in Article 7 hereof, the closing of the Merger (the “Closing”) shall take place
at the offices of Wilson Sonsini Goodrich & Rosati, Palo Alto, California, at
8:00 a.m., Pacific time, on a date that is within two (2) Business Days
immediately following the satisfaction or waiver (if permitted hereunder and by
applicable Law) of all conditions to Closing set forth in Article 7 hereof,
other than those conditions which by their terms are to be satisfied at the
Closing, but subject to the satisfaction or waiver (if permitted hereunder and
by applicable Law) of such conditions at the Closing) or at such other time
and/or on such other date as Parent and the Company may agree in writing (the
“Closing Date”).

1.3 Conversion of Acquisition Subsidiary Capital Stock. At the Effective Time,
by virtue of the Merger and without any action on the part of any holder
thereof, the issued and outstanding capital stock of Acquisition Subsidiary
shall be converted into one validly issued, fully paid and nonassessable share
of common stock in the Surviving Company and, upon surrender of the certificate
or certificates representing such common stock of Acquisition Subsidiary, the
Surviving Company shall promptly issue to Parent or its designated Affiliate a
certificate representing the common stock in the Surviving Company into which it
has been converted. After the Effective Time such share of common stock shall be
the only issued and outstanding equity interest of the Surviving Company and
shall be owned by Parent or its designated Affiliate.

1.4 Merger Consideration.

(a) For purposes of this Agreement, the “Merger Consideration” shall be
calculated as follows:

(i) Initial Cash Payment. Fifty-Two Million Six Hundred Fifty-Eight Thousand
Dollars ($52,658,000.00) in cash; plus

(ii) Escrow Release. Any cash amounts released from the Indemnification Escrow
Account and delivered to the Securityholders upon the expiration of the
Indemnification Escrow Account (the “Indemnification Escrow Release Amount”);
plus

(iii) Expense Escrow Amount Deposit. $1,000,000 in cash, to be deposited in the
Expense Escrow Fund at the Closing and distributed in accordance with the terms
hereof and the terms of the Expense Escrow Agreement (the “Expense Escrow
Amount”); and

(iv) Net Working Capital Adjustment. (x) less an amount in cash equal to the
amount, if any, by which the Net Working Capital as of the Closing is less than
the Target Net Working Capital, or (y) plus an amount in cash equal to the
amount, if any, by which the Net Working Capital as of the Closing is greater
than the Target Net Working Capital (the “Positive Net Working Capital
Adjustment”); less

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(v) Indebtedness Adjustment. An amount in cash equal to the aggregate amount of
any Indebtedness of the Company as of immediately prior to the Effective Time,
less

(vi) Transaction Expense Adjustment. An amount in cash equal to the aggregate
amount of Transaction Expenses; plus

(vii) New Investment Adjustment. An amount in cash equal to the New Investment
Adjustment Amount, if any, less the amount of the Positive Net Working Capital
Adjustment, provided that such amount shall not be less than zero, if any; plus

(viii) Earnout Consideration. The amount, if any, of the Earnout Consideration,
which shall be paid, if at all, at the time and in the manner set forth in
Section 1.13.

(b) The Merger Consideration shall be subject to adjustment as described in
Section 1.10 and as otherwise provided for in this Agreement. For purposes of
calculating the Merger Consideration payable at the Closing, the Parties have
agreed to include estimates of the Closing Net Working Capital, the Closing
Indebtedness and the Closing New Investment Adjustment Amount, each as set forth
on the Agreed Estimated Closing Statement and an estimate of the Transaction
Expenses, as forth on Statement of Estimated Transaction Expenses in accordance
with Section 1.12(a). As adjusted using such estimates, the Merger Consideration
set forth above (excluding the Indemnification Escrow Release Amount, the
Expense Escrow Amount, the amount of any Earnout Consideration and the final
adjustment amounts pursuant to Section 1.10(d)) shall be referred to herein as
the “Initial Merger Consideration.” Illustrative examples of such calculation
are set forth on Schedule 1.4(b).

(c) Any net positive adjustment to the Initial Merger Consideration for the Net
Working Capital Adjustment Amount, the Indebtedness Adjustment Amount and/or the
Investment Adjustment Amount shall be paid in cash, and any net negative
adjustment to the Initial Merger Consideration for the Net Working Capital
Adjustment Amount, the Indebtedness Adjustment Amount and/or the Investment
Adjustment Amount shall be distributed from the Indemnification Escrow Fund.

1.5 Effect on Shares.

(a) Subject to the terms of this Section 1.5, at the Effective Time, by virtue
of the Merger and without any action on the part of any holder thereof,

(i) each Share of Series 2 Preferred Stock of the Company (“Series 2 Preferred
Stock”) issued and outstanding immediately prior to the Effective Time (other
than Shares to be cancelled pursuant to and in accordance with Section 1.5(c)
and Dissenting Shares, if any) shall be converted into and become the right to
receive:

(A) an amount in cash equal to the Series 2 Preferred Stock Exchange Amount,
plus an amount, if any, payable in respect of each share of Series 2 Preferred
Stock pursuant to the terms of Section 1.7; plus

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(B) an amount in cash, if any, as is payable with respect thereto in accordance
with the provisions of Section 1.10(d)(iii) hereof; plus

(C) an amount in cash, if any, as is payable with respect thereto in accordance
with the terms of Section 1.11 hereof and the Indemnification Escrow Agreement;
plus

(D) an amount in cash and (if applicable) shares of Parent Common Stock, if any,
as is payable and/or issuable with respect to the Earnout Consideration pursuant
to and in accordance with the terms of Section 1.13 hereof; plus

(E) an amount in cash, if any, as is payable with respect thereto in accordance
with Section 1.16(e) hereof and the Representative Expense Escrow Agreement.

(ii) each Share of Series 1 Preferred Stock of the Company (“Series 1 Preferred
Stock”) issued and outstanding immediately prior to the Effective Time (other
than Shares to be cancelled pursuant to and in accordance with Section 1.5(c)
and Dissenting Shares, if any) shall be converted into and become the right to
receive:

(A) an amount in cash equal to the Series 1 Preferred Stock Exchange Amount,
plus an amount, if any, payable in respect of each share of Series 1 Preferred
Stock pursuant to the terms of Section 1.7; plus

(B) an amount in cash, if any, as is payable with respect thereto in accordance
with the provisions of Section 1.10(d)(iii) hereof; plus

(C) an amount in cash, if any, as is payable with respect thereto in accordance
with the terms of Section 1.11 hereof and the Indemnification Escrow Agreement;
plus

(D) an amount in cash and (if applicable) shares of Parent Common Stock, if any,
as is payable and/or issuable with respect to the Earnout Consideration pursuant
to and in accordance with the terms of Section 1.13 hereof; plus

(E) an amount in cash, if any, as is payable with respect thereto in accordance
with Section 1.16(e) hereof and the Representative Expense Escrow Agreement.

(iii) each Share of Common Stock of the Company (“Common Stock”) issued and
outstanding immediately prior to the Effective Time (other than Shares to be
cancelled pursuant to and in accordance with Section 1.5(c) and Dissenting
Shares, if any) shall be converted into and become the right to receive:

(A) an amount in cash equal to the Common Stock Exchange Amount, plus an amount,
if any, payable in respect of each share of Common Stock pursuant to the terms
of Section 1.7; plus

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(B) an amount in cash, if any, as is payable with respect thereto in accordance
with the provisions of Section 1.10(d)(iii) hereof; plus

(C) an amount in cash, if any, as is payable with respect thereto in accordance
with the terms of Section 1.11 hereof and the Indemnification Escrow Agreement;
plus

(D) an amount in cash as is payable with respect thereto as Earnout
Consideration, if any, pursuant to and in accordance with the terms of
Section 1.13 hereof; plus

(E) an amount in cash, if any, as is payable with respect thereto in accordance
with Section 1.16(e) hereof and the Representative Expense Escrow Agreement.

(b) For purposes of Section 1.5(a) of this Agreement:

(i) “Adjusted Initial Merger Consideration” shall mean an amount equal to the
sum of (x) Initial Merger Consideration and (y) the Aggregate Exercise Price
Amount.

(ii) “Aggregate Exercise Price Amount” shall mean the aggregate dollar amount
payable to the Company as the purchase price for the exercise of (i) each
Company Option which remains outstanding and unexercised as of immediately prior
to the Effective Time with a per share exercise price that is less than $3.00,
and (ii) each Company Warrant which remains outstanding and unexercised as of
immediately prior to the Effective Time with a per share exercise price that is
less than $3.00.

(iii) “Aggregate Residual Amount” shall mean an amount equal to (x) the Adjusted
Initial Merger Consideration, less (y) the Aggregate Preferred Stock Liquidation
Preference Amount.

(iv) “Aggregate Preferred Stock Liquidation Preference Amount” shall mean the
sum of:

(A) the product obtained by multiplying (x) the Series 1 Preferred Stock
Liquidation Preference Amount by (y) the sum of (I) the aggregate number of
shares of Series 1 Preferred Stock outstanding as of immediately prior to the
Effective Time and (II) the aggregate number of shares of Series 1 Preferred
Stock issuable upon the exercise in full of each Company Warrant which (1) is
exercisable for shares of Series 1 Preferred Stock (2) remains outstanding and
unexercised as of immediately prior to the Effective Time and (3) has a per
share exercise price that is less than $3.00; plus

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(B) the product obtained by multiplying (x) the Series 2 Preferred Stock
Liquidation Preference Amount by (y) the sum of (I) the aggregate number of
shares of Series 2 Preferred Stock outstanding as of immediately prior to the
Effective Time and (II) the aggregate number of shares of Series 2 Preferred
Stock issuable upon the exercise in full of each Company Warrant which (1) is
exercisable for shares of Series 2 Preferred Stock (2) remains outstanding and
unexercised as of immediately prior to the Effective Time and (3) has a per
share exercise price that is less than $3.00.

(v) “Fully Diluted Company Share Amount” shall mean the sum (without
duplication) of the following:

(A) the aggregate number of shares of Common Stock outstanding as of immediately
prior to the Effective Time;

(B) the aggregate number of shares of Common Stock issuable upon the conversion
in full of any and all shares of Series 1 Preferred Stock outstanding as of
immediately prior to the Effective Time;

(C) the aggregate number of shares of Common Stock issuable upon the conversion
in full of any and all shares of Series 2 Preferred Stock outstanding as of
immediately prior to the Effective Time;

(D) the aggregate number of shares of Common Stock issuable upon the exercise in
full of each Company Option which remains outstanding and unexercised as of
immediately prior to the Effective Time with a per share exercise price that is
less than $3.00;

(E) the aggregate number of shares of Common Stock issuable upon the exercise in
full of each Company Warrant which (1) is exercisable for shares of Common Stock
(2) remains outstanding and unexercised as of immediately prior to the Effective
Time and (3) has a per share exercise price that is less than $3.00; and

(F) the aggregate number of shares of Common Stock issuable upon the conversion
in full of all shares of Series 1 Preferred Stock issuable upon the exercise in
full of each Company Warrant which (1) is exercisable for shares of Series 1
Preferred Stock (2) remains outstanding and unexercised as of immediately prior
to the Effective Time and (3) has a per share exercise price that is less than
$3.00.

(G) the aggregate number of shares of Common Stock issuable upon the conversion
in full of all Shares of Series 2 Preferred Stock issuable upon the exercise in
full of each Company Warrant which (1) is exercisable for shares of Series 2
Preferred Stock (2) remains outstanding and unexercised as of immediately prior
to the Effective Time and (3) has a per share exercise price that is less than
$3.00.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(vi) “Common Stock Exchange Amount” shall mean an amount equal to the quotient
obtained by dividing (x) the Aggregate Residual Amount, by (y) the Fully Diluted
Company Share Amount.

(vii) “Series 1 Preferred Stock Exchange Amount” shall mean an amount equal to
the sum of (i) the Series 1 Preferred Stock Liquidation Preference Amount, and
(ii) Common Stock Exchange Amount.

(viii) “Series 1 Preferred Stock Liquidation Preference Amount” shall mean
$2.592.

(ix) “Series 2 Preferred Stock Exchange Amount” shall mean an amount equal to
the sum of (i) the Series 2 Preferred Stock Liquidation Preference Amount, and
(ii) Common Stock Exchange Amount.

(x) “Series 2 Preferred Stock Liquidation Preference Amount” shall mean $1.80.

An illustrative example of the calculations set forth in this Section 1.5 (based
on the estimates of the applicable amounts as of the date hereof) is attached
hereto as Schedule 1.5.

(c) Any and all unpaid dividends (accrued but unpaid, declared but unpaid or
otherwise) on the Shares immediately prior to the Effective Time shall be
canceled at the Effective Time. All the Shares held in the treasury of the
Company as of immediately prior to the Effective Time shall be canceled and no
consideration of any kind shall be paid, payable or otherwise delivered in
exchange therefor under this Agreement as a result of or in connection with the
Merger.

(d) Parent shall be entitled to deduct and withhold from each Shareholder’s
respective portion of the Merger Consideration otherwise payable pursuant to
this Agreement such amounts as it is required to deduct and withhold with
respect to the making of such payment under the Code, or any provision of United
States federal, state or local, or any foreign, Tax Law. Such amounts shall be
timely paid over to the appropriate taxing authority and shall be treated for
all purposes of this Agreement as having been paid to the applicable
Securityholder in respect of which Parent made such deduction and withholding.

(e) Upon consummation of the Merger, certificates that immediately prior to the
Effective Time represented outstanding Shares (the “Certificates”) shall cease
to represent any rights with respect thereto, other than the right to receive
the portion of the Merger Consideration payable hereunder with respect to such
Shares.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

1.6 Treatment of Options and Certain Warrants.

(a) Treatment of Company Options. Set forth on Schedule 1.6(a) is a list of the
options to acquire shares of the Company’s Common Stock (the “Company Options”)
outstanding as of the date hereof, which list sets forth the holder of each such
Company Option, the aggregate number of shares of Common Stock issuable upon the
exercise in full of each such Company Option and the exercise price per share of
each such Company Option. Prior to Closing, the Company shall deliver to Parent
(with a copy to the Representative) an updated version of Schedule 1.6(a) to
reflect those Company Options that remain outstanding and unexercised
immediately prior to the Effective Time. Subject to any applicable backup or
other withholding requirements, at the Effective Time, by virtue of the Merger
and without any action on the part of the holder thereof, each Company Option
which remains outstanding and unexercised immediately prior to the Effective
Time shall be converted into and become the right to receive:

(i) an amount in cash, if any, equal to the Common Stock Exchange Amount, plus
an amount, if any, payable in respect of each share of Common Stock pursuant to
the terms of Section 1.7; plus

(ii) an amount in cash, if any, as is payable with respect thereto in accordance
with the provisions of Section 1.10(d)(iii) hereof; plus

(iii) an amount in cash, if any, as is payable with respect thereto in
accordance with the terms of Section 1.11 hereof and the Indemnification Escrow
Agreement; plus

(iv) an amount in cash as is payable with respect thereto as Earnout
Consideration, if any, pursuant to and in accordance with the terms of
Section 1.13 hereof; plus

(v) an amount in cash, if any, as is payable with respect thereto in accordance
with Section 1.16(e) hereof and the Representative Expense Escrow Agreement;
less

(vi) the exercise price per share of such Company Option (it being understood
and hereby agreed that no cash amounts shall be paid in respect of any such
Company Option unless and until the aggregate cash amount otherwise payable in
respect of such Company Option pursuant to the preceding clauses (i) – (v) of
this Section 1.6(a), inclusive, exceeds the aggregate exercise price of such
Company Option).

Schedule 1.5 sets forth an estimate of the aggregate amount due to holders of
the Company Options provided above, calculated making the assumptions set forth
on Schedule 1.5.

For the avoidance of doubt, with respect to certain of the Company Options,
there may be no amount of the Initial Merger Consideration payable at Closing to
such optionholder based on the fact that the per share Common Stock Exchange
Amount is less than the exercise price per share of such Company Option,
provided that such optionholder may be entitled to receive a portion of the
Merger Consideration (including the Earnout Consideration), if and when, the
aggregate amount of Merger Consideration payable to such optionholder exceeds
the exercise price per share of the applicable Company Option.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Treatment of Company Warrants. Set forth on Schedule 1.6(b) is a list of all
warrants to acquire shares of Common Stock, Series 2 Preferred Stock or Series 1
Preferred Stock (the “Company Warrants”) outstanding as of the date hereof,
which list sets forth the holder of each such Company Warrant, the aggregate
number of shares of Series 1 Preferred Stock, Series 2 Preferred Stock or Common
Stock issuable upon the exercise in full of each such Company Warrant and the
exercise price per share of each such Company Warrant. Prior to Closing, the
Company shall deliver to Parent (with a copy to the Representative) an updated
version of Schedule 1.6(b) to reflect those Company Warrants that remain
outstanding and unexercised immediately prior to the Effective Time.

(i) Subject to any applicable backup or other withholding requirements, at the
Effective Time, by virtue of the Merger and without any action on the part of
the holder thereof, each Company Warrant which is exercisable for shares of
Series 1 Preferred Stock that remains outstanding and unexercised immediately
prior to the Effective Time shall be converted into and become the right to
receive:

(A) an amount in cash equal to the Series 1 Preferred Stock Exchange Amount,
plus an amount, if any, payable in respect of each share of Series 1 Preferred
Stock pursuant to the terms of Section 1.7 plus

(B) an amount in cash, if any, as is payable with respect thereto in accordance
with the provisions of Section 1.10(d)(iii) hereof; plus

(C) an amount in cash, if any, as is payable with respect thereto in accordance
with the terms of Section 1.11 hereof and the Indemnification Escrow Agreement;
plus

(D) an amount in cash and (if applicable) shares of Parent Common Stock, if any,
as is payable and/or issuable with respect to the Earnout Consideration pursuant
to and in accordance with the terms of Section 1.13; plus

(E) an amount in cash and (if applicable), if any, as is payable with respect
thereto in accordance with Section 1.16(e) hereof and the Representative Expense
Escrow Agreement; less

(F) the exercise price per share of such Company Warrant (it being understood
and hereby agreed that no amounts shall be paid in respect of any such Company
Warrant unless and until the aggregate amount otherwise payable in respect of
such Company Warrant (with shares of Parent Common Stock, if applicable, valued
at $11.80 for this purpose) pursuant to the preceding clauses (A) – (E) of this
Section 1.6(b)(i), inclusive, exceeds the aggregate exercise price of such
Company Warrant).

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(ii) Subject to any applicable backup or other withholding requirements, at the
Effective Time, by virtue of the Merger and without any action on the part of
the holder thereof, each Company Warrant which is exercisable for shares of
Series 2 Preferred Stock that remains outstanding and unexercised immediately
prior to the Effective Time shall be converted into and become the right to
receive:

(A) an amount in cash equal to the Series 2 Preferred Stock Exchange Amount,
plus an amount, if any, payable in respect of each share of Series 2 Preferred
Stock pursuant to the terms of Section 1.7; plus

(B) an amount in cash, if any, as is payable with respect thereto in accordance
with the provisions of Section 1.10(d)(iii) hereof; plus

(C) an amount in cash, if any, as is payable with respect thereto in accordance
with the terms of Section 1.11 hereof and the Indemnification Escrow Agreement;
plus

(D) an amount in cash and (if applicable) shares of Parent Common Stock, if any,
as is payable and/or issuable with respect to the Earnout Consideration pursuant
to and in accordance with the terms of Section 1.13; plus

(E) an amount in cash, if any, as is payable with respect thereto in accordance
with Section 1.16(e) hereof and the Representative Expense Escrow Agreement;
less

(F) the exercise price per share of such Company Warrant (it being understood
and hereby agreed that no amounts shall be paid in respect of any such Company
Warrant unless and until the aggregate amount otherwise payable in respect of
such Company Warrant (with shares of Parent Common Stock, if applicable, valued
at $11.80 for this purpose) pursuant to the preceding clauses (A) – (E) of this
Section 1.6(b)(ii), inclusive, exceeds the aggregate exercise price of such
Company Warrant).

(iii) Subject to any applicable backup or other withholding requirements, at the
Effective Time, by virtue of the Merger and without any action on the part of
the holder thereof, each Company Warrant which is exercisable for shares of
Common Stock and that remains outstanding and unexercised immediately prior to
the Effective Time shall be converted into and become the right to receive:

(A) an amount in cash equal to the Common Stock Exchange Amount, plus an amount,
if any, payable in respect of each share of Common Stock pursuant to the terms
of Section 1.7; plus

(B) an amount in cash, if any, as is payable with respect thereto in accordance
with the provisions of Section 1.10(d)(iii) hereof; plus

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(C) an amount in cash, if any, as is payable with respect thereto in accordance
with the terms of Section 1.11 hereof and the Indemnification Escrow Agreement;
plus

(D) an amount in cash, if any, as is payable with respect to the Earnout
Consideration pursuant to and in accordance with the terms of Section 1.13
hereof; plus

(E) an amount in cash, if any, as is payable with respect thereto in accordance
with Section 1.16(e) hereof and the Representative Expense Escrow Agreement;
less

(F) the exercise price per share of such Company Warrant (it being understood
and hereby agreed that no cash amounts shall be paid in respect of any such
Company Warrant unless and until the aggregate cash amount otherwise payable in
respect of such Company Warrant pursuant to the preceding clauses (A) – (E) of
this Section 1.6(b)(iii), inclusive, exceeds the aggregate exercise price of
such Company Warrant).

Schedule 1.5 sets forth an estimate of the aggregate amount due to holders of
the Company Warrants provided above, calculated making the assumptions set forth
on Schedule 1.5.

For the avoidance of doubt, with respect to certain of the Company Warrants,
there may be no amount of the Initial Merger Consideration payable at Closing to
such holders of Company Warrants based on the fact that the Series 1 Preferred
Stock Exchange Amount, the Series 2 Preferred Stock Exchange Amount or Common
Stock Exchange Amount, as applicable, is less than the exercise price per share
of such Company Warrant, provided that such holders of Company Warrants may be
entitled to receive a portion of the Merger Consideration (including the Earnout
Consideration), if and when, the aggregate amount of Merger Consideration
payable to such holder exceeds the exercise price per share of the applicable
Company Warrant.

(c) If not exercised prior to the Effective Time, all Company Options that are
entitled to payment and all Company Warrants that are entitled to payment shall
be cancelled with no right to payment other than such payment rights set forth
in accordance with this Section 1.6, and shall have no further rights other than
such payment right from and after the Effective Time; it being expressly
understood that there may be certain Company Options and Company Warrants that
will not be entitled to the payment of Merger Consideration pursuant to this
Section 1.6 as a result of the amount of the exercise price applicable thereto.
Any other options or warrants to acquire shares of the Company’s capital stock
shall be cancelled with no right to payment therefor and shall have no further
rights from and after the Effective Time.

(d) Parent shall be entitled to deduct and withhold from each Company Option and
Company Warrant holder’s respective portion of the Merger Consideration
otherwise payable pursuant to this Agreement such amounts as it is required to
deduct and withhold with respect to the making of such payment under the Code,
or any provision of United States federal, state or local, or any foreign, Tax
Law. Such amounts shall be timely paid over to the appropriate taxing authority
and shall be treated for all purposes of this Agreement as having been paid to
the applicable Company Option or Company Warrant holder in respect of which
Parent made such deduction and withholding.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

1.7 Initial Merger Consideration True-Up Adjustment.

(a) As promptly as practicable following the Final Determination Date under
Section 1.13 hereof, Parent and the Representative shall recalculate (i) the
Series 2 Preferred Stock Exchange Amount, (ii) the Series 1 Preferred Stock
Exchange Amount, and (iii) the Common Stock Exchange Amount, in each case based
upon the following revised definitions:

(i) “Aggregate Exercise Price Amount” shall mean the aggregate dollar amount
payable to the Company as the purchase price for the exercise of (i) each
Company Option outstanding as of immediately prior to the Effective Time with a
per share exercise price that is less than the per share value of the
consideration paid or payable in respect of each Company Option pursuant to
Section 1.6(a) hereof (without giving effect to Section 1.6(a)(vi)), and
(ii) each Company Warrant outstanding as of immediately prior to the Effective
Time with a per share exercise price that is less than the per share value of
the consideration paid or payable in respect of each Company Warrant pursuant to
Section 1.6(b) hereof (without giving effect to Sections 1.6(b)(i)(F),
1.6(b)(ii)(F), and 1.6(b)(iii)(F)).

(ii) “Fully Diluted Company Share Amount” shall mean the sum (without
duplication) of the following:

(A) the aggregate number of shares of Common Stock outstanding as of immediately
prior to the Effective Time;

(B) the aggregate number of shares of Common Stock issuable upon the conversion
in full of any and all shares of Series 1 Preferred Stock outstanding as of
immediately prior to the Effective Time;

(C) the aggregate number of shares of Common Stock issuable upon the conversion
in full of any and all shares of Series 2 Preferred Stock outstanding as of
immediately prior to the Effective Time;

(D) the aggregate number of shares of Common Stock issuable upon the exercise in
full of each Company Option outstanding as of the immediately prior to the
Effective Time with a per share exercise price that is less than the per share
value of the consideration paid or payable in respect of each Company Option
pursuant to Section 1.6(a) hereof (without giving effect to Section 1.6(a)(vi));

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(E) the aggregate number of shares of Common Stock issuable upon the exercise in
full each Company Warrant which (1) was exercisable for shares of Common Stock,
(2) remained outstanding and unexercised as of immediately prior to the
Effective Time, and (3) had a per share exercise price that is less than the per
share value of the consideration paid or payable in respect of each such Company
Warrant pursuant to Section 1.6(b) hereof (without giving effect to
Section 1.6(b)(iii)(F)); and

(F) the aggregate number of shares of Common Stock issuable upon the conversion
in full of all shares of Series 1 Preferred Stock or Series 2 Preferred Stock
issuable upon the exercise in full of each Company Warrant which (1) was
exercisable for shares of Series 1 Preferred Stock or Series 2 Preferred Stock,
(2) remained outstanding and unexercised as of immediately prior to the
Effective Time, and (3) has a per share exercise price that is less than the per
share value of the consideration paid or payable in respect of each such Company
Warrant pursuant to Section 1.6(b) hereof (without giving effect to
Section 1.6(b)(i)(F) and 1.6(b)(ii)(F)).

(b) In the event that the calculation contemplated by Section 1.7(a) results in
a Series 2 Preferred Stock Exchange Amount, Series 1 Preferred Stock Exchange
Amount or Common Stock Exchange Amount that exceeds the value of such amounts as
calculated pursuant to the terms of Section 1.5(b), then promptly following the
Final Determination Date, and in any event within five (5) Business Days of the
Final Determination Date, the Representative and Parent shall update the
Spreadsheet to reflect as much, and Parent shall pay (in the case of the holders
of Company Options as of immediately prior to the Effective Time) or shall use
its commercially reasonable efforts to cause the Exchange Agent to pay from the
Exchange Fund (in the case of holders of Company Warrants as of immediately
prior to the Effective Time), to each Securityholder that has properly completed
a Letter of Transmittal in accordance with the terms of Section 1.9 (if
applicable), such Securityholder’s allocable portion of the additional Series 2
Preferred Stock Exchange Amount, Series 1 Preferred Stock Exchange Amount and
Common Stock Exchange Amount in accordance with the allocation set forth in the
Spreadsheet, as updated in the manner contemplated by this Section 1.7. If at
such time there are insufficient funds in the Exchange Fund to satisfy such
payments, then Parent shall deposit (by wire transfer of immediately available
funds) with the Exchange Agent sufficient funds to make such payments, provided
that the deposit thereof would not violate the terms of the last sentence of
Section 1.9(a).

(c) Following any payment contemplated by Section 1.7(b), Parent and the
Representative shall in good faith adjust the Spreadsheet to take into account
any adjustments to the remaining Merger Consideration for each Securityholder by
virtue of the adjustments contemplated by this Section 1.7. For example, if an
estimate is made under this Section 1.7 with respect to any amount that may be
payable from the Indemnification Escrow Amount, it may be necessary to adjust
the Spreadsheet to provide that holders of Company Warrants or Company Options
are entitled to a greater amount of the Indemnification Escrow Amount, if
distributed, than initially indicated on the Spreadsheet.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

1.8 Dissenters Shares. Notwithstanding anything contained herein to the
contrary, to the extent that appraisal rights are available under the Act, any
Shares that are issued and outstanding immediately prior to the Effective Time
and that have not been voted to approve this Agreement and the Agreement of
Merger and with respect to which appraisal rights have been properly and timely
perfected in accordance with the Act (the “Dissenting Shares”) shall not be
converted into the right to receive the Merger Consideration at or after the
Effective Time. If a holder of Dissenting Shares effectively withdraws or loses
his, her or its right to appraisal and payment under the Act, then, as of the
Effective Time or the occurrence of such event, whichever later occurs, such
holder’s Dissenting Shares shall cease to be Dissenting Shares and shall be
converted into and represent the right to receive, when and as payable, the
portion of the Merger Consideration payable with respect to such Shares
hereunder upon surrender of the Certificates representing such Dissenting Shares
in accordance with Section 1.5 hereof. The Company shall give Parent prompt
notice of any demand received by the Company for appraisal of Shares. Except
with the prior written consent of Parent or as may otherwise be required under
applicable Law, the Company shall not make any payment with respect to, or
settle or offer to settle, any such demands.

1.9 Closing Payment Mechanics.

(a) The Company shall prepare and deliver to Parent and the Exchange Agent, as
soon as reasonably practicable following the Election Deadline (and the final
determination of the Stock Election Percentage and Cash Election Percentage for
each holder of Series 2 Preferred Stock, Series 1 Preferred Stock and Company
Warrants entitled to make a Stock Election pursuant to Section 1.13(b) hereof),
a spreadsheet or spreadsheets in form reasonably acceptable to Parent and the
Exchange Agent, which spreadsheet shall be updated from time to time prior to
the Closing and shall ultimately be dated as of the Closing Date setting forth,
as of the Closing Date (and subject to further updating following the Closing as
contemplated by Section 1.7): (i) the names of all Securityholders and their
respective addresses in the stock and security ledgers of the Company, (ii) the
number and kind of Shares, Company Warrants and Company Options held by such
Persons and, if applicable, the respective certificate numbers and exercise
prices with respect to Company Warrants and Company Options, (iii) the Cash
Election Percentage and Stock Election Percentage of each holder of Series 2
Preferred Stock, Series 1 Preferred Stock and Company Warrants entitled to make
a Stock Election determined in accordance with the Elections made pursuant to
Section 1.13(b), (iv) the aggregate amount of cash that each such Securityholder
is entitled to receive as Initial Merger Consideration and, if and to the extent
earned, the aggregate amount of cash and the aggregate number of shares of
Parent Common Stock that each such Securityholder is entitled to receive as
Earnout Consideration, (v) the interest of each Securityholder in any cash to be
paid by the Parent pursuant to the terms of Section 1.10, (vi) the aggregate
amount of cash to be deposited into the Indemnification Escrow Account at the
Closing potentially allocable to each such Securityholder pursuant to this
Agreement, (vii) the aggregate amount of cash to be deposited into the Expense
Escrow Fund at the Closing for and on behalf of each such Securityholder
pursuant to this Agreement, and (viii) any other factual information necessary
for, or reasonably related to, the determination, calculation, allocation and
payment of Merger Consideration reasonably requested by Parent and the Exchange
Agent (the “Spreadsheet”). For the avoidance of doubt, in no event shall the
aggregate amount payable by Parent for the benefit of the Securityholders under
this Agreement in exchange for the Shares, Company Options and Company Warrants,
and as set forth on the Spreadsheet, at any time exceed the amount of the Merger
Consideration calculated as set forth in Section 1.4, and subject to adjustment
to the Merger Consideration permitted by the terms of this Agreement (including,
without limitation, Parent’s indemnification rights or by exercise of Parent’s
set-off rights), in no event shall the aggregate amount payable by Parent for
the benefit of the Securityholders under this Agreement in exchange for the
Shares, Company Options and Company Warrants, and as set forth on the
Spreadsheet be less than the amount of the Merger Consideration calculated as
set forth in Section 1.4.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Pursuant to an Exchange Agent Agreement between Parent and the Exchange
Agent (the “Exchange Agent Agreement”), promptly following the Closing, Parent
shall deposit, or shall cause to be deposited, with an exchange agent selected
by Parent with the Company’s prior approval, which shall not be unreasonably
withheld or delayed (the “Exchange Agent”), for the benefit of the holders of
Shares and Company Warrants, cash necessary to pay the Initial Merger
Consideration to be paid (excluding amounts payable under Section 1.6(a) for
Company Options) in connection with the Merger (the “Exchange Fund,” it being
understood that any and all interest earned on funds deposited therein pending
payment shall be turned over to Parent). For the avoidance of doubt, the Parent
shall not deposit with the Exchange Agent, and the Exchange Fund shall not
include, (x) any cash to be paid into the Indemnification Escrow Account or
Expense Escrow Fund at Closing, (y) any Earnout Consideration or (z) any
consideration payable to holders of Company Options under Section 1.6(a). The
Exchange Agent shall, pursuant to irrevocable instructions, make the payments
provided for in this Section 1.9 and the Exchange Fund shall not be used for any
other purpose.

(c) Parent will use its commercially reasonable efforts to cause the Exchange
Agent to deliver, within five (5) Business Days after the Closing Date, to each
holder of record of Company Warrants or a Certificate at the address set forth
opposite such holder’s name on the Spreadsheet (as updated from time to time in
writing by the Company) a letter of transmittal and instructions for use in
effecting a surrender of the Certificates, if applicable, in exchange for its
respective portion of the Merger Consideration in the form attached hereto as
Exhibit E (a “Letter of Transmittal”). Upon surrender of a Certificate, if
applicable, for cancellation to the Exchange Agent together with the submission
of a duly completed and validly executed Letter of Transmittal to the Exchange
Agent, the holder of the Shares and Company Warrants to which such Letter of
Transmittal relates shall be entitled to receive in exchange therefor cash
(without interest) (and, in respect of any Earnout Consideration that becomes
payable hereunder, shares of Parent Common Stock, if applicable) representing
such holder’s respective portion of the Merger Consideration calculated in
accordance with, and payable when and as provided in, this Agreement. Following
the Effective Time and pending a holder’s submission of a Letter of Transmittal,
each such holder of outstanding Shares and Company Warrants will be deemed, for
all purposes, to hold an irrevocable right to receive that amount of
consideration equal to his, her or its respective portion of the Merger
Consideration into which such holder’s Shares or Company Warrants shall have
been so converted in accordance with this Agreement.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(d) Parent shall use its commercially reasonable efforts to cause the Exchange
Agent to deliver, no later than five (5) Business Days after submission of a
properly completed and duly executed Letter of Transmittal, to each holder of a
Company Warrant and Shareholder that has submitted such Letter of Transmittal
cash (without interest), representing such Securityholder’s respective portion
of the Initial Merger Consideration calculated and payable in accordance with
this Agreement.

(e) At or after the Effective Time, there shall be no transfers on the transfer
books of the Company of the Shares or Company Warrants that were outstanding
immediately prior to the Effective Time.

(f) Upon the request of Parent, any portion of the Exchange Fund that remains
unclaimed by a holder of Shares or Company Warrants eighteen (18) months after
the Effective Time shall be delivered to Parent and any such Securityholder who
has not returned a Letter of Transmittal in accordance with this Section 1.9
prior to that time shall thereafter look only to Parent for payment of such
holder’s portion of the Initial Merger Consideration. Notwithstanding anything
to the contrary in this Agreement, subject to applicable Law, none of Parent,
the Surviving Company, the Representative or any other party hereto shall be
liable to any Person for any Merger Consideration properly paid to a public
official pursuant to any applicable abandoned property, escheat or similar Law.
Subject to applicable Law, any Merger Consideration remaining unclaimed by
holders of Shares or Company Warrants three (3) years after the Effective Time
(or, in either case, such earlier date immediately prior to such time when the
amounts would otherwise escheat to or become property of the United States or
any other nation, state, or bilateral or multilateral governmental authority,
any local governmental unit or subdivision thereof, or any branch, agency, or
judicial body thereof (“Government”) shall become, to the extent permitted by
applicable Law, the property of Parent free and clear of any claims or interest
of any Person previously entitled thereto.

1.10 Post-Closing Adjustment to Merger Consideration.

(a) Company Pre-Closing Estimates. At least five Business Days prior to the
Closing Date, the Company shall deliver to Parent a statement setting forth the
Company’s good faith calculation of an estimate of (i) the Net Working Capital
of the Company as of the Closing (the “Estimated Closing Net Working Capital”),
(ii) the Indebtedness of the Company as of immediately prior to the Effective
Time (the “Estimated Indebtedness”) and (iii) the New Investment Adjustment
Amount as of immediately prior to the Effective Time (the “Estimated New
Investment Adjustment Amount”) (such statement being, the “Estimated Closing
Statement”). The Estimated Closing Net Working Capital shall be calculated in
accordance with United States generally accepted accounting principles (“GAAP”)
applied in a manner consistent with accounting principles, policies,
methodologies, practices and procedures applied in the preparation of the Annual
Financial Statements and, where applicable, the accounting principles, policies,
methodologies, practices and procedures set forth on Schedule 1.10(a)(i) (it
being understood and agreed that in the event of a conflict between the
accounting principles, policies, methodologies, practices and procedures applied
in the preparation of the Annual Financial Statements and the accounting
principles, policies, methodologies, practices and procedures set forth on
Schedule 1.10(a)(i), the accounting principles, policies, methodologies,
practices and procedures set forth on Schedule 1.10(a)(i) shall supersede,
govern and control). The items comprising the Estimated Indebtedness and the
Estimated New Investment Adjustment Amount as of the date hereof are set forth
on Schedule 1.10(a)(ii). Following Parent’s receipt of the Estimated Closing
Statement, the Company shall afford Parent reasonable access to copies of the
working papers of the Company prepared or used in connection with the Company’s
preparation of the Estimated Closing Statement. Parent shall have an opportunity
to review with the Company and object to (but not determine) all or any part of
the Estimated Closing Statement, such review to be reasonably prompt and any
objection to be reasonable and in good faith. In the event that Parent shall
object to any portion of the Estimated Closing Statement, Parent and the Company
shall discuss Parent’s objections in good faith. The Estimated Closing Statement
as finally agreed upon by the Company and Parent shall be the “Agreed Estimated
Closing Statement”. The Agreed Estimated Closing Statement shall be used to
adjust the Merger Consideration payable and issuable at the Closing pursuant to
Section 1.4(b) hereof.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Parent Post-Closing Calculation of Closing Net Working Capital. As soon as
reasonably practicable following the Closing Date, and in any event within
ninety (90) calendar days thereof, Parent shall deliver to the Representative,
(i) a balance sheet of the Company as of the Closing (the “Closing Balance
Sheet”), (ii) a statement (the “Closing Statement of Net Working Capital”)
setting forth a calculation of Net Working Capital of the Company as of the
Closing determined using the Closing Balance Sheet (the “Closing Net Working
Capital”), (iii) a statement (the “Closing Statement of Indebtedness”)
reflecting the Indebtedness of the Company as of immediately prior to the
Effective Time (“Closing Indebtedness”) and (iv) a statement (the “Closing
Statement of New Investment Adjustment Amount”) reflecting the New Investment
Adjustment Amount as of immediately prior to the Effective Time (the “Closing
New Investment Adjustment Amount”). The Closing Balance Sheet, the Closing
Statement of Net Working Capital, the Closing Statement of Indebtedness and the
Closing Statement of New Investment Adjustment Amount is referred to herein as
the “Closing Statement.” For purposes of preparing the Closing Balance Sheet and
the calculation of Closing Net Working Capital, Parent shall, or shall cause the
Surviving Company to, take, within a reasonable period of time following the
Closing, a physical count of the inventory of the Surviving Company and its
Subsidiaries. Designees of the Representative may observe the taking of such
physical count. The Closing Balance Sheet and Closing Net Working Capital shall
be calculated in accordance with GAAP applied in a manner consistent with
accounting principles, policies, methodologies, practices and procedures applied
in the preparation of the Annual Financial Statements and the Estimated Closing
Statement and, where applicable, the accounting principles, policies,
methodologies, practices and procedures set forth on Schedule 1.10(a)(i) (it
being understood and agreed that in the event of a conflict between the
accounting principles, policies, methodologies, practices and procedures applied
in the preparation of the Annual Financial Statements and the accounting
principles, policies, methodologies, practices and procedures set forth on
Schedule 1.10(a)(i), accounting principles, policies, methodologies, practices
and procedures set forth on Schedule 1.10(a)(i) shall supersede, govern and
control). The Closing Indebtedness and the Closing New Investment Adjustment
Amount shall be calculated in a manner consistent with Estimated Closing
Statement.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) Determination of Final Net Working Capital.

(i) Upon delivery of the Closing Statement, Parent shall provide the
Representative and its accountants reasonable access to the accountants and
accounting records of the Company and to any and all working papers prepared by
the Company or Parent related to the preparation of the Closing Statement. If
the Representative disagrees with the calculation of the Closing Net Working
Capital, the calculation of Closing Indebtedness, or the calculation of the
Closing New Investment Adjustment Amount, the Representative shall notify Parent
of such disagreement in writing, setting forth in reasonable detail the
particulars of such disagreement, within thirty (30) days after its receipt of
the Closing Statement or, if the adjustments proposed by Parent with respect to
the Closing Statement equal or exceed $1,000,000 in the aggregate (either
positive or negative), within forty-five (45) days after its receipt of the
Closing Statement. In the event that the Representative does not provide such a
notice of disagreement within such thirty (30) or forty-five (45) day period, as
applicable, the Representative shall be deemed to have accepted the Closing
Statement and the calculations of the Closing Net Working Capital, Closing
Indebtedness and the Closing New Investment Adjustment Amount reflected thereon,
which if not objected to within the relevant thirty (30) or forty-five (45) day
period, as applicable, shall then be final, binding and conclusive for all
purposes hereunder. In the event any such notice of disagreement is timely
provided, Parent and the Representative shall use commercially reasonable
efforts for a period of thirty (30) days (or such longer period as they may
mutually agree) to resolve any disagreements with respect to the Closing
Statement and/or the calculation of the Closing Net Working Capital, Closing
Indebtedness and the Closing New Investment Adjustment Amount, as the case may
be.

(ii) If, at the end of such period, they are unable to resolve such
disagreements, then Parent and the Representative shall mutually select an
independent accounting firm of recognized national standing (the “Auditor”) to
act as a referee to resolve any remaining disagreements. The Auditor shall
determine as promptly as practicable, but in any event within thirty
(30) calendar days of the date on which such dispute is referred to the Auditor,
based solely on the terms of this Agreement, any remaining disputes. Each of
Parent and the Representative (or their respective designees) shall be permitted
to submit a proposed Closing Balance Sheet, Closing Statement of Indebtedness or
Closing Statement of New Investment Adjustment Amount, as the case may be and
applicable supporting documentation and to make a presentation to the Auditor in
connection with the resolution of any such disagreements, and, without the
mutual agreement of Parent and the Representative, the Auditor shall not rely on
or consider any other documents, materials, presentations or evidence (other
than the plain language of the Agreement) in making its determination. It is the
intent of the Parties that the process set forth in this Section 1.10(c) and the
activities of the Auditor in connection herewith are not (and should not be
considered to be or treated as) an arbitration proceeding or similar arbitral
process and that no formal arbitration rules should be followed (including, in
particular, but without limitation, rules with respect to procedures and
discovery). The fees and expenses of the Auditor incurred in connection with its
review and resolution of any disputes shall be allocated between Parent, on one
hand, and the Securityholders, on the other, by the Auditor in proportion to the
extent either of Parent or the Securityholders did not prevail in the aggregate
on items in dispute on their respective Closing Balance Sheet or Closing
Statement of Indebtedness or Closing Statement of New Investment Adjustment
Amount, as the case may be; provided, that such fees and expenses shall not
include, so long as a Party complies with the procedures of this Section, the
other Party’s outside counsel, accounting or other fees. The determination of
the Auditor shall be final, conclusive and binding on the Parties.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(iii) The amounts of the Closing Net Working Capital, Closing Indebtedness and
Closing New Investment Adjustment Amount as finally determined in accordance
with the terms of this Section 1.10 shall be referred to as the “Final Closing
Net Working Capital,” “Final Closing Indebtedness,” and “Final Closing New
Investment Adjustment Amount,” respectively. The date on which the Final Closing
Net Working Capital, the Final Closing Indebtedness and the Final Closing New
Investment Adjustment Amount are finally determined in accordance with this
Section 1.10(c) is hereinafter referred to as, the “Determination Date.”

(d) Adjustment to Merger Consideration.

(i) For purposes of this Agreement:

(A) “Adjustment Amount,” means the sum of (x) the Net Working Capital Adjustment
Amount, (y) the Indebtedness Adjustment Amount, and (z) the Investment
Adjustment Amount.

(B) “Net Working Capital Adjustment Amount,” which may be positive or negative,
means (A) the Final Closing Net Working Capital, minus (B) the Estimated Closing
Net Working Capital.

(C) “Indebtedness Adjustment Amount,” which may be positive or negative, means
the (A) Final Closing Indebtedness, minus (B) Estimated Indebtedness, each
expressed as a negative number.

(D) “Investment Adjustment Amount,” which may be positive or negative, means the
(A) Final Closing New Investment Adjustment Amount minus the amount of Final
Closing Net Working Capital, if a positive number, minus (B) the Estimated New
Investment Adjustment Amount minus the amount of Estimated Closing Net Working
Capital, if a positive number.

(ii) For purposes of convenience only, the Parties agree that upon the final
determination of the Net Working Capital Adjustment Amount, the Indebtedness
Adjustment Amount, and the Investment Adjustment Amount, such amounts shall be
aggregated for the purpose of paying the Adjustment Amount to Parent or the
Securityholders, as the case may be. For example, if the Indebtedness Adjustment
Amount equals negative $1,000,000 (i.e., such amount is owed to Parent), the Net
Working Capital Adjustment Amount equals positive $100,000 (i.e., such amount is
owed to the Securityholders), and the Investment Adjustment Amount equals $0
each as finally determined, then the Adjustment Amount would be negative
$900,000 and such amount would be owed to Parent in accordance with the terms of
this Section 1.10. Additional illustrative examples of these calculations are
set forth on Schedule 1.10(d).

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(iii) Positive Adjustment Payment. If the Adjustment Amount is a positive
number, then, promptly following the Determination Date, and in any event within
five (5) Business Days of the Determination Date, Parent shall deposit the
Adjustment Amount without interest (less any portion of the Adjustment Amount
due to holders of Company Options entitled thereto) (by wire transfer of
immediately available funds) with the Exchange Agent, for distribution to each
Securityholder who has properly completed a Letter of Transmittal in accordance
with Section 1.9, and Parent shall pay to each Securityholder that is a holder
of Company Options entitled to be paid pursuant to the terms hereof, with such
distributions to be made to each such Securityholder, in each such case, in
accordance with the Spreadsheet (other than any Securityholder who holds
Dissenting Shares).

(iv) Negative Adjustment Amount. If the Adjustment Amount is a negative number,
then, promptly following the Determination Date, and in any event within five
(5) Business Days of the Determination Date, the Representative and Parent shall
cause the Escrow Agent to pay (by wire transfer of immediately available funds)
to Parent out of the Indemnification Escrow Amount an amount equal to the lesser
of (A) the Adjustment Amount, together with any interest earned on that portion
of the Indemnification Escrow Amount equal to the Adjustment Amount or (B) the
full amount of the Indemnification Escrow Amount, together with any interest
earned thereon.

1.11 Escrow.

(a) Escrow Account. On the Closing Date, Parent shall pay (or cause to be paid),
by wire transfer of immediately available funds, to the U.S. Bank National
Association (the “Escrow Agent”), an amount in cash equal to Nine Million Nine
Hundred Thousand Dollars ($9,900,000.00) (the “Indemnification Escrow Amount”),
to be held in escrow to satisfy, at least in part, any claims by (i) Parent for
satisfaction of any post-closing adjustment pursuant to Section 1.10, (ii) any
Parent Indemnified Person for any indemnification claim of any Parent
Indemnified Person pursuant to Section 8.2; or (iii) any and all other claims
made by Parent or any Parent Indemnified Person in connection with the
transactions contemplated hereby to the extent permitted by the terms of this
Agreement (the “Indemnification Escrow Account”). The Escrow Agent shall hold
and invest the Indemnification Escrow Amount in accordance with the terms of the
Indemnification Escrow Agreement attached hereto as Exhibit F (the
“Indemnification Escrow Agreement”). The Indemnification Escrow Account shall be
treated for tax purposes as owned by Parent, and any interest or other income
thereon will be treated as income of Parent.

(b) Remaining Balance in Indemnification Escrow Account. Upon the expiration of
the eighteen (18) month period following the Closing Date, Parent shall cause
the Escrow Agent (in accordance with the terms of the Indemnification Escrow
Agreement) to pay (by wire transfer of immediately available funds to the
Exchange Agent any remaining amounts of cash in the Indemnification Escrow
Account (not then claimed by Parent to be owed to a Parent Indemnified Person),
together with any interest earned on any such amount, for distribution to the
Securityholders that have properly completed a Letter of Transmittal in
accordance with Section 1.9, with such distribution to be made to each such
Securityholder in accordance with the Spreadsheet and the terms of the
Indemnification Escrow Agreement.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) Merger Consideration Adjustments. Except for any interest amount(s) paid
thereon, any amounts distributed to Parent pursuant to the provisions of this
Section 1.11 shall be deemed to be and treated for all purposes as adjustments
to the Merger Consideration.

1.12 Payment Mechanics of Transaction Expenses.

(a) Estimated Transaction Expenses. At least two (2) Business Days prior to the
Closing Date, the Company shall provide to Parent a statement (the “Statement of
Estimated Transaction Expenses”) setting forth the Company’s good faith
calculation of an estimate of (which estimate shall include such reserves as the
Company determines in good faith to be appropriate for any expenses that are not
then known or determinable) the Transaction Expenses (segregated by payee, to
the extent reasonably known or anticipated), incurred (but not yet paid) that
have been incurred prior to Closing and that may be incurred at or after the
Closing (“Estimated Transaction Expenses”). Parent shall have an opportunity to
review with the Company and object to (but not determine) all or any part of the
Estimated Transaction Expenses, such review to be reasonably prompt and any
objection to be reasonable and in good faith. In the event that Parent shall
object to any portion of the Estimated Transaction Expenses, Parent and the
Company shall discuss Parent’s objections in good faith.

(b) Payment of Estimated Transaction Expenses. On the Closing Date, Parent shall
pay (by wire transfer of immediately available funds): (i) to Wilson Sonsini
Goodrich & Rosati, the amount indicated on the Statement of Estimated
Transaction Expenses as payable to Wilson Sonsini Goodrich & Rosati; (ii) to UBS
the amount indicated on Statement of Estimated Transaction Expenses as payable
to UBS; and (iii) to the other payees set forth on Statement of Estimated
Transaction Expenses (including, without limitation, the employees, officers and
directors who are entitled to payments of Estimated Transaction Expenses), the
respective amounts indicated on Statement of Estimated Transaction Expenses as
payable to them.

(c) No Parent Responsibility. In no event shall Parent be responsible for
payment of Transaction Expenses and the Parties acknowledge that the payment of
the Estimated Transaction Expenses out of the Initial Merger Consideration by
Parent as indicated in Section 1.4 is for convenience only and in no way
reflects any liability of Parent for the Transaction Expenses.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

1.13 Earnout.

(a) Earnout Consideration. If the Surviving Company achieves the revenue targets
as set forth and as calculated pursuant to Schedule 1.13(a) (the “Earnout
Calculation Schedule”) at any time during the period starting on the earlier of
the Closing Date or July 1, 2010 through January 1, 2012 (the “Earnout Period”),
then as soon as reasonably practicable following the Final Determination thereof
(but in no event prior to July 3, 2011) as provided in this Section 1.13, for
the applicable Earnout Period, Parent shall deposit (by wire transfer of
immediately available funds) with the Exchange Agent an amount equal to the
aggregate amount of the Securityholder’s allocable portion of the amount of cash
set forth on the Earnout Calculation Schedule. The Exchange Agent shall
distribute such amount of cash to those Securityholders that have properly
completed a Letter of Transmittal, if applicable, in accordance with the
allocations set forth in the Spreadsheet. Parent shall also issue (or cause to
be issued and distributed by the Exchange Agent), Parent Common Stock to those
Securityholders entitled to the same as set forth on the Spreadsheet in
accordance with the allocations set forth in the Spreadsheet (based on each
Securityholder’s Stock Election Percentage and Cash Election Percentage, if
applicable, and calculated in accordance with Section 1.13(b)(viii)) (such cash
and Parent Common Stock collectively, the “Earnout Consideration”).

(b) Election.

(i) Each holder of a certificate that immediately prior to the Effective Time
represented outstanding shares of Series 2 Preferred Stock or Series 1 Preferred
Stock and each holder of a Company Warrant exercisable for shares of Series 1
Preferred Stock or Series 2 Preferred Stock (each, a “Preferred Stock Warrant”)
shall be entitled to make, or be deemed to have made, an election with respect
to the Earnout Consideration in accordance with the provisions of this
Section 1.13(b). Each holder of shares of Common Stock, and each holder of
Company Options and Company Warrants exercisable for Common Stock (each, a
“Common Stock Warrant”) shall only be entitled to receive cash with respect to
any Earnout Consideration payable hereunder in respect of such shares of Common
Stock and such Company Options and Common Stock Warrants.

(ii) The Company shall mail to each holder of shares of Series 2 Preferred Stock
and Series 1 Preferred Stock and each holder of a Preferred Stock Warrant (i) a
form of election in the form attached hereto as Exhibit G (each, a “Form of
Election”) pursuant to which such holder shall be entitled to exercise their
right to make an Election prior to the Election Deadline, (ii) an Accredited
Investor Questionnaire, in the form attached hereto as Exhibit H (each, an “AIQ
Form”), and (iii) a Lock-Up Agreement in the form attached hereto as Exhibit I
(each, a “Lock-Up Agreement”). The Company shall mail the Form of Election, the
AIQ Form and the Lock-Up Agreement in the same mailing as the Information
Statement, and the Company shall use commercially reasonable efforts to make
available as promptly as possible a Form of Election, an AIQ Form and a Lock-Up
Agreement to any holder of Series 2 Preferred Stock or Series 1 Preferred Stock
and any holder of a Preferred Stock Warrant who requests any such document prior
to 9:00 a.m. (Pacific time) on the date that is fourteen (14) days following the
date the Company initiates delivery of the Information Statement (the “Election
Deadline”).

(iii) Each such holder of shares of Series 2 Preferred Stock and Series 1
Preferred Stock and each holder of a Preferred Stock Warrant may specify in a
request made in accordance with the provisions of this Section 1.13(b) (an
“Election”) (A) the percentage of such holder’s Earnout Consideration which such
holder desires to receive in Parent Common Stock (“Stock Election Percentage”)
and (B) the percentage of such holder’s Earnout Consideration which such holder
desires to receive in cash (“Cash Election Percentage”).

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(iv) To make a valid election to receive Parent Common Stock (a “Stock
Election”), a holder of shares of Series 2 Preferred Stock or Series 1 Preferred
Stock or a holder of a Preferred Stock Warrant must deliver to the Exchange
Agent prior to the Election Deadline an executed and properly completed (A) Form
of Election with a Stock Election Percentage specified therein, (B) AIQ Form,
and (C) Lock-Up Agreement.

(v) A holder of shares of Series 2 Preferred Stock or Series 1 Preferred Stock
and a holder of a Preferred Stock Warrant shall be deemed to have a Cash
Election Percentage of 100% if such holder:

(A) fails to deliver to the Exchange Agent prior to the Election Deadline an
executed and properly completed (1) Form of Election with a Stock Election
specified therein, (2) AIQ Form, and (3) Lock-Up Agreement,

(B) delivers to the Exchange Agent prior to the Election Deadline an executed
and properly completed Form of Election with a Cash Election Percentage of 100%,
or

(C) otherwise fails to satisfy the requirements of Section 1.13(b) to the
reasonable satisfaction of Parent on or prior to the Election Deadline,

it being understood and agreed that if Parent or the Company have a good faith
reason to believe that a holder of shares of Series 2 Preferred Stock or Series
1 Preferred Stock or a holder of a Preferred Stock Warrant has attempted to make
a Stock Election prior to the Election Deadline, but such Stock Election fails
to satisfy the requirements of this Section 1.13(b), then Parent and/or the
Company will notify such holder of any deficiencies in such purported Stock
Election so as to give such holder an opportunity to make a valid Stock Election
which satisfies the requirements of this Section 1.13(b).

(vi) Any determination by Parent with respect to whether a holder of shares of
Series 2 Preferred Stock or Series 1 Preferred Stock or a holder of a Preferred
Stock Warrant has or has not made a valid Stock Election shall be final, binding
and nonappealable (it being understood and agreed that if Parent or the Company
have a good faith reason to believe that a holder of shares of Series 2
Preferred Stock or Series 1 Preferred Stock or a holder of a Preferred Stock
Warrant has attempted to make a Stock Election prior to the Election Deadline,
but such Stock Election fails to satisfy the requirements of this
Section 1.13(b), then Parent and/or the Company will notify such holder of any
deficiencies in such purported Stock Election so as to give such holder an
opportunity to make a valid Stock Election which satisfies the requirements of
this Section 1.13(b)).

(vii) All elections shall be irrevocable once made and shall be binding on the
holders of shares of Series 2 Preferred Stock and Series 1 Preferred Stock and
the holders of Preferred Stock Warrants (and any subsequent transferee of any
shares of Series 2 Preferred Stock or Series 1 Preferred Stock).

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(viii) In the event that a holder of shares of Series 2 Preferred Stock or
Series 1 Preferred Stock or a holder of Preferred Stock Warrants makes a valid
Stock Election pursuant to this Section 1.13(b), then any Earnout Consideration
that would have been payable in cash in respect of such shares of Series 2
Preferred Stock and Series 1 Preferred Stock and such Preferred Stock Warrants
shall, in lieu thereof, be paid in a number of shares of Parent Common Stock
equal to the quotient obtained by dividing (x) the Earnout Consideration that
would have been payable in cash in respect of such shares of Series 2 Preferred
Stock and Series 1 Preferred Stock and such Preferred Stock Warrants but for
such Stock Election, by (y) $11.80 (the “Parent Common Stock Value”).

(c) Notwithstanding any other provision of this Agreement, no fractional shares
of Parent Common Stock will be issued as Earnout Consideration pursuant to this
Agreement and any holder of shares of Series 2 Preferred Stock or Series 1
Preferred Stock or any holder of a Preferred Stock Warrant otherwise entitled to
receive a fractional share of Parent Common Stock pursuant to Section 1.13(b)
shall be entitled to receive in lieu thereof an amount in cash (without
interest) determined by multiplying such fraction (rounded to the nearest
one-hundredth of a share) by the Parent Common Stock Value. For purposes of
determining any cash payable in lieu of fractional shares of Parent Common
Stock, all Earnout Consideration payable to each such holder at any single
payment date of any Earnout Consideration in respect of all shares of Series 2
Preferred Stock and Series 1 Preferred Stock and each Preferred Stock Warrant
held by such holder as of immediately prior to such payment date shall be
aggregated.

(d) In the event that, at any time from and after the date hereof and prior to
the payment of any Earnout Consideration pursuant to this Agreement, Parent
shall pay a dividend in, split in a greater number of shares, combine into a
smaller number of shares, or issue by reclassification, any shares of Parent
Common Stock, then the Parent Common Stock Value and any other similarly
dependent items, as the case may be, shall be appropriately adjusted to provide
to Parent and the holders of Series 2 Preferred Stock, Series 1 Preferred Stock
and Preferred Stock Warrants who have made a valid Stock Election pursuant
hereto the same economic effect as contemplated by this Agreement prior to such
action, and as so adjusted shall, from and after the date of such event, be the
Parent Common Stock Value or other dependent item, as applicable, subject to
further adjustment in accordance with this sentence.

(e) The Earnout Shares issuable by Parent shall be issued in reliance on
available exemptions from registration requirements under applicable securities
Laws.

(f) Operation of Surviving Company. Schedule 1.13(f) sets forth certain
covenants with respect to the operation of the Surviving Company during the
Earnout Period and certain methodologies to be followed in determining whether
the milestones set forth on the Earnout Calculation Schedule have been achieved
and whether the Earnout Consideration, if any, will be payable to the
Securityholders in accordance with this Agreement.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(g) Earnout Statement.

(i) Within 45 days following July 3, 2011, October 2, 2011, and the end of the
Earnout Period, Parent shall deliver (i) a statement (an “Earnout Statement”) to
the Representative containing Parent’s calculation of the Earnout Consideration
payable at any such time as a result of the financial results achieved by the
Surviving Company to any such above referenced date during the Earnout Period
(the “Preliminary Earnout Consideration”) and (ii) reasonable records and work
papers related to the calculations set forth on any such Earnout Statement.

(ii) Parent shall permit the Representative and its accountants to review
promptly upon reasonable request, on-site or otherwise, during normal business
hours, all records and work papers prepared or used by Parent in connection with
the preparation of each Earnout Statement and to take copies of the same. Parent
shall use commercially reasonable efforts to respond to inquiries from the
Representative related to such review. Parent shall use reasonable efforts to
provide access to the books and records of the Company to the Representative
electronically in connection with its review of the Earnout Statement. The
Representative shall have thirty (30) Business Days after receipt of the Earnout
Statement (the “Dispute Period”) to dispute any or all amounts or elements of
such Earnout Statement (“Dispute”). The Representative shall provide to Parent,
prior to the end of the Dispute Period, written notice of Disputes, if any (a
“Dispute Notice”), setting forth in reasonable detail the amounts included in
the Earnout Statement with which the Representative disagrees, if any. If the
Representative does not deliver a Dispute Notice to Parent prior to the end of
the Dispute Period, the Earnout Statement for the Earnout Period shall be deemed
to be final and binding upon Parent, the Representative and the Securityholders
in the form in which it was delivered to the Representative by Parent. If the
Representative delivers to Parent a Dispute Notice prior to the end of the
Dispute Period, the Parties shall follow the dispute resolution procedures set
forth in Schedule 1.13(g). For purposes of this Agreement, “Final Determination”
of an Earnout Statement shall mean the final determination pursuant to this
Section 1.13 and Schedule 1.13(a) and, to the extent applicable,
Section 1.13(g).

“Final Determination Date” shall mean the date of the Final Determination.

(h) Tax Reporting. The Securityholders and Parent shall to the extent permitted
by applicable Law treat and report for applicable Tax and financial reporting
purposes any Earnout Consideration as payment of additional Merger
Consideration, except that a portion of the Earnout Consideration shall
constitute interest as determined using the appropriate applicable federal rate
(as defined in Section 1274(d) of the Code and the Treasury Regulations
thereunder), and shall be treated and reported by Securityholders and Parent as
interest for such purposes.

1.14 Organizational Documents of the Surviving Company. The Certificate of
Incorporation and Bylaws of the Surviving Company shall be as set forth in
Exhibits J and K, respectively (the “Surviving Company Organizational
Documents”).

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

1.15 Directors and Officers of the Surviving Company. The directors and officers
set forth on Schedule 1.15 shall be the directors and officers of the Surviving
Company, effective as of the Effective Time, until their successors shall have
been duly elected and qualified or until their earlier death, resignation or
removal.

1.16 Securityholders’ Representative; Actions.

(a) Appointment. By virtue of the approval of this Agreement and the Agreement
of Merger and/or the cancellation of Company Options and Company Warrants in
exchange for Merger Consideration pursuant to this Agreement, by the
consummation of the Merger or participating in the Merger and receiving the
benefits thereof, including the right to receive the consideration payable in
connection with the Merger, the Securityholders irrevocably nominate, constitute
and appoint Shareholder Representative Services LLC as the agent and true and
lawful attorney-in-fact of the Securityholders (the “Representative”), with full
power of substitution, to act in the name, place and stead of the
Securityholders for purposes of executing any documents and taking any actions
that the Representative may, in the Representative’s sole discretion, determine
to be necessary, desirable or appropriate in connection with the following:
(i) the review, determination and distribution (if applicable) of Adjustment
Amount pursuant to Section 1.10, (ii) the review and determination of the
Earnout Consideration pursuant to Section 1.13, and (iii) the defense and
settlement of any claim by a Parent Indemnified Person for indemnification,
compensation, set-off or reimbursement under Article 8; provided, however, that
such authority shall extend solely to the review and determination of such
amounts pursuant to the Sections 1.10 and Section 1.13 and the defense and
settlement of any claims by a Parent Indemnified Person for set-off or
indemnification to be funded solely and exclusively from the set-off rights of
Parent or from the Indemnification Escrow Amount (it being understood and hereby
agreed that the Representative shall not have any authority to bind any
Securityholder to any agreement, commitment, settlement or otherwise in any
manner whatsoever other than the release of funds from the Indemnification
Escrow Account or exercise of set-off rights).

(b) Authority. The Securityholders grant to the Representative full authority to
execute, deliver, acknowledge, certify and file on behalf of such
Securityholders (in the name of any or all of the Securityholders or otherwise)
any and all documents that the Representative may, in his sole discretion,
determine to be necessary, desirable or appropriate, in such forms and
containing such provisions as the Representative may, in his sole discretion,
determine to be appropriate, in performing his duties as contemplated by Section
1.16(a). Notwithstanding anything to the contrary contained in this Agreement or
in any other agreement executed in connection with the transactions contemplated
hereby: (i) each Parent Indemnified Person shall be entitled to deal exclusively
with the Representative on all matters relating to any claim for
indemnification, set-off, compensation or reimbursement under Article 8, under
the Indemnification Escrow Agreement or in connection with Parent’s set-off
rights within the scope of the Representative’s authority under Section 1.16(a);
and (ii) each Parent Indemnified Person shall be entitled to rely conclusively
(without further evidence of any kind whatsoever) on any document executed or
purported to be executed on behalf of any Securityholder by the Representative
within the scope of the Representative’s authority under Section 1.16(a), and on
any other action taken or purported to be taken on behalf of any Securityholder
by the Representative within the scope of the Representative’s authority under
Section 1.16(a), as fully binding upon such Securityholder. Each Securityholder
hereby agrees to receive correspondence from the Representative, including in
electronic form. By giving notice to the Representative in the manner provided
by Section 10.1, Parent shall be deemed to have given notice to all
Securityholders.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) Power of Attorney. The Securityholders recognize and intend that the power
of attorney granted in Section 1.16(a): (i) is coupled with an interest and is
irrevocable; (ii) may be delegated by the Representative; and (iii) shall
survive the death, incapacity, dissolution, liquidation or winding up of each of
the Securityholders.

(d) Replacement. If the Representative shall die, resign, become disabled or
otherwise be unable to fulfill its responsibilities hereunder, the
Securityholders shall (by consent of those Persons entitled to at least a
majority of the Merger Consideration), within ten (10) days after such death,
resignation, disability or inability, appoint a successor to the Representative
(who shall be reasonably satisfactory to Parent) and immediately thereafter
notify Parent of the identity of such successor. Any such successor shall
succeed the Representative as Representative hereunder. If for any reason there
is no Representative at any time, all references herein to the Representative
shall be deemed to refer to the Securityholders.

(e) Expenses. At the Effective Time, Parent shall cause the Expense Escrow
Amount to be deposited with the Escrow Agent, such deposit to constitute a
source of reimbursement for any actual out-of-pocket costs and expenses incurred
by the Representative in connection with the performance of its duties and
responsibilities hereunder (the “Expense Escrow Fund”). The Expense Escrow Fund
shall be used to reimburse the actual out-of-pocket costs and expenses
(including legal, accounting and other advisors’ fees and expenses, if
applicable) incurred by the Representative in performing all of its duties and
obligations as the Representative hereunder. Each Securityholder hereby
authorizes the Representatives to enter into an escrow agreement (the
“Representative Expense Escrow Agreement”) with the Escrow Agent under such
terms and conditions as may be agreed upon by the Representative and the Escrow
Agent consistent with the terms hereof and in a form reasonably acceptable to
Parent. If any portion of the Expense Escrow Amount is disbursed to the
Securityholders from the Expense Escrow Fund at the discretion of the
Representative, such disbursement shall be allocated among the Securityholders
pursuant to the provisions of the Representative Expense Escrow Agreement and
this Agreement in accordance with the Spreadsheet.

(f) Costs and expenses (including attorneys’ fees and court costs) incurred by
the Representative in defending any claim, demand, suit, action or cause of
action or otherwise performing its obligations under this Agreement, the
Indemnification Escrow Agreement or the Expense Escrow Agreement may be paid, at
the election of the Representative, at any time (i) from the Expense Escrow
Amount to the extent any funds remain with the Expense Escrow Agent; or
(ii) otherwise from the Securityholders in accordance with their respective
Securityholders’ Percentage.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(g) Indemnification. The Representative shall not be liable to any
Securityholder for any act or omission taken pursuant to or in conjunction with
this Agreement, except for its, his or her own gross negligence or willful
misconduct. The Securityholders shall indemnify and hold the Representative, and
each successor thereof, harmless from any and all losses, liabilities and
expenses (including, without limitation, counsel fees) which may arise out of
any action taken or omitted by it, him or her as Representative in accordance
with this Agreement or the Indemnification Escrow Agreement, as the same may be
amended, modified or supplemented, except such liability and expense as may
result from the gross negligence or willful misconduct of the Representative. If
not paid directly to the Representative by the Securityholders, any such losses,
liabilities or expenses may be recovered by the Representative from the funds in
the Expense Escrow Fund and the Indemnification Escrow Account otherwise
distributable to the Securityholders pursuant to the terms hereof and the
Indemnification Escrow Agreement and Expense Escrow Account at the time of
distribution; provided that while this section allows the Representative to be
paid from the Expense Escrow Fund and the Indemnification Escrow Account, this
does not relieve the Securityholders from their obligation to promptly pay such
losses, liabilities or expenses, nor does it prevent the Representative from
seeking any remedies available to it at law or otherwise.

(h) Upon Closing, the Company shall deliver to the Representative (i) a copy of
the Information Statement; (ii) a copy of the Spreadsheet; (iii) a copy of the
Estimated Closing Statement; and (iv) a copy of the Statement of Estimated
Transaction Expenses.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the schedules prepared by the Company delivered to Parent
prior to the execution of this Agreement setting forth specific exceptions to
the Company’s representations and warranties set forth herein (which exceptions
shall specifically identify the section, subsection, paragraph or clause of a
single section or subsection hereof, as applicable, to which such exception
relates and be limited in their effect to such identified, sections,
subsections, paragraphs or clauses, except where it is readily apparent from the
face of such disclosure that such exception relates to another section,
subsection, paragraph or clause, in which case it shall also be applicable to
such other provision without additional disclosure), the Company hereby makes
the following representations and warranties to Parent and Acquisition
Subsidiary:

2.1 Organization, Qualification and Power.

(a) The Company is a company duly organized, validly existing and in good
standing under the laws of the State of California. The Company has made
available to Parent true, complete and correct copies of the Articles of
Incorporation (the “Articles”) and Bylaws of the Company, as amended to date
(together, the “Company Organizational Documents”).

(b) The Company has all requisite power and authority to own, lease and use its
assets and properties and to conduct the business in which it is currently
engaged. The Company is duly licensed and qualified to do business as a foreign
corporation and is in good standing in the state(s), countries or other
jurisdictions listed on Schedule 2.1. The Company is not required to be licensed
or qualified to do business in any other jurisdiction, except where the failure
to be so qualified would not individually or in the aggregate, subject the
Company to any material liability or otherwise adversely affect the Company in
any material respect.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.2 Subsidiaries. Other than the entities listed on Schedule 2.2, the Company
does not, directly or indirectly, own or have the right or the obligation to
acquire and has not, directly or indirectly, owned or had the right or the
obligation to acquire any capital stock, equity or similar interest in, or any
interest convertible or exchangeable or exercisable for, any capital stock,
equity or similar interest in, any Person. The Company does not have any
Subsidiaries. For purposes of this Agreement, “Subsidiary” means, with respect
to any Person, any corporation, association limited liability company or other
business entity of which more than fifty percent (50%) of the total voting power
of shares of stock (or equivalent ownership or controlling interest) entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other subsidiaries
of that Person or a combination thereof.

2.3 Capitalization and Related Matters.

(a) The authorized capital stock of the Company consists solely of 55,000,000
shares of Common Stock, of which 481,225 shares are issued and outstanding,
2,000,000 shares of Series 1 Preferred Stock, of which 1,711,572 shares are
issued and outstanding and 43,000,000 shares of Series 2 Preferred Stock, of
which 23,399,198 shares are issued and outstanding (each, a “Share” and,
collectively, the “Shares”). Schedule 2.3(a) lists each holder of record of the
Shares and the class and number of Shares owned by such holder. All of the
Shares were duly authorized and validly issued and are fully paid and
non-assessable.

(b) Except as set forth on Schedule 2.3(b) (all of which will be terminated at
the Closing) and Parent’s rights pursuant to this Agreement, (i) there are no
authorized or outstanding (A) securities of the Company other than the Shares or
(B) warrants, preemptive rights, other rights, or options with respect to any
securities of the Company or any securities or right convertible into,
exchangeable for, or evidencing the right to subscribe for, any shares of the
Company’s capital stock, and (ii) neither the Company nor any of the
Securityholders is subject to any obligation to issue, sell, deliver, redeem, or
otherwise transfer, acquire or retire the Shares or any other securities of the
Company. There are no shareholder agreements, buy-sell agreements, voting trust
or other agreement or understanding to which the Company is a party or to which
it is bound with respect to the Shares. Schedule 2.3(b) sets forth a list of
each outstanding and unexercised warrant, option or unit appreciation right
exercisable for Shares in the Company and the exercise price of each such
outstanding and unexercised warrant, option or stock appreciation right
immediately prior to the Effective Time and separately, at the Effective Time as
a result of the Merger reflecting any acceleration of vesting or adjustment to
purchase price or exercise price of such option or warrant, the date of grant
and the vesting schedule. There are no unpaid dividends (accrued but unpaid,
declared but unpaid or otherwise) on the Shares.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) Schedule 1.6(a) lists each holder of the Company Options and Schedule 1.6(b)
lists each holder of the Company Warrants and the number of Shares that are
issuable upon exercise of such Company Options or Company Warrants,
respectively, immediately prior to the Closing hereunder, together with the
exercise price(s) applicable to such Company Options or Company Warrants.
Following the Closing, none of the Company Options or the Company Warrants may
be exercised for Shares or other shares of capital stock or securities of the
Company or any other Person, and the only right of any holder of Company Options
and Company Warrants upon the Closing is the right to receive the amount, if
any, of Merger Consideration as set forth in Section 1.6(a) or Section 1.6(b),
as the case may be. All of the Company Options were duly authorized and were
validly issued in accordance with the terms of the Company’s 2003 Stock Plan or
2010 Equity Incentive Plan. All of the Company Warrants were duly authorized and
were validly issued in accordance with the terms of the warrant agreement with
respect thereto.

(d) All of the Shares, Company Options and Company Warrants and all other
securities of the Company have been issued in accordance with applicable federal
and state securities laws. The transactions contemplated by this Agreement are
not subject to any preemptive rights.

(e) Each of the amounts payable to the Securityholders under Section 1.5 or
under Section 1.6(a) or Section 1.6(b) has been calculated and will be paid
(when paid in accordance with and subject to the terms of this Agreement) in
accordance with and subject to all terms of the Articles of the Company as in
effect at the Effective Time, and any other agreements binding upon the Company
or to which the Company is subject (including, without limitation, the
agreements or instruments evidencing Company Options and Company Warrants) and
all applicable Laws.

(f) Upon payment by the Company of the amounts referenced in Section 6.6(a) to
the participants under the Management Carveout Plan, no Person shall have any
further rights under such Management Carveout Plan and the Company will have no
further liability to any Person with respect to such Management Carveout Plan.

2.4 Authorization; Enforceability; Noncontravention.

(a) The Company has full power and authority to enter into this Agreement and to
perform its obligations hereunder and, subject to obtaining the Company
Shareholder Approval, to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement by the Company has been
duly authorized by all requisite corporate action on the part of the Company
other than, in the case of the consummation of the Merger, obtaining the Company
Shareholder Approval, and no additional corporate or other actions or
proceedings on the part of the Company are necessary to authorize this Agreement
or the consummation of the transactions contemplated hereby. Assuming the valid
execution of this Agreement by each of Parent and Acquisition Sub, this
Agreement constitutes a legal, valid and binding obligation of each of the
Company, enforceable against the Company accordance with its respective terms,
except to the extent that enforceability hereof may be limited by bankruptcy and
other similar laws affecting the rights and remedies of creditors generally and
general equitable principles.

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Except as set forth on Schedule 2.4(b), the Company is not a party to,
subject to or bound by any note, bond, mortgage, indenture, deed of trust,
agreement, lien, lease, contract or other instrument or obligation or any
statute, law, rule, regulation, judgment, order, writ, injunction, or decree of
any court, administrative or regulatory body, governmental agency, arbitrator,
mediator or similar body, franchise or license, which would (i) conflict with or
be breached or violated or the rights or the obligations thereunder accelerated,
increased, extinguished or terminated (whether or not with notice or lapse of
time or both) by the execution, delivery or performance by it of this Agreement
or the Indemnification Escrow Agreement or (ii) prevent the carrying out of the
transactions contemplated hereby or by the Escrow Agreement or the agreements
contemplated hereby or thereby. Except as set forth on Schedule 2.4(b) and
except for (i) the filing and recordation of the Agreement of Merger and the
related certificate of incorporation of the Surviving Company, and (ii) such
filings as may be required under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”) and any applicable foreign antitrust
law, no permit, consent, waiver, approval or authorization of, or declaration to
or filing or registration with, any third person or Government is required in
connection with the execution, delivery or performance of this Agreement and the
Indemnification Escrow Agreement by the Company, or the consummation by the
Company of the transactions contemplated hereby or by the Indemnification Escrow
Agreement. The execution of this Agreement and the consummation of the
transactions contemplated hereby will not result in the creation of any Liens
against the Company or any of the properties or assets of the Company. None of
the execution and delivery of this Agreement or the Indemnification Escrow
Agreement by the Company, the performance by the Company of its obligations
hereunder or under the Indemnification Escrow Agreement, nor the consummation of
the transactions contemplated hereby or thereby will violate, conflict with or
result in any breach of any provision of the Company Organizational Documents.
For purposes of this Agreement, “Lien” shall mean, with respect to any asset
(including any security), any mortgage, lien, pledge, charge, security interest
or encumbrance of any kind in respect of such asset; provided, however, that the
term “Lien” shall not include (i) statutory liens for Taxes, which are not yet
due and payable, (ii) statutory or common law liens to secure landlords, lessors
or renters under leases or rental agreements confined to the premises rented,
(iii) deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pension or other social
security programs mandated under applicable laws, (iv) statutory or common law
liens in favor of carriers, warehousemen, mechanics and materialmen to secure
claims for labor, materials or supplies and other like liens, and
(v) restrictions on transfer of securities imposed by applicable state and
federal securities laws.

(c) The affirmative vote of (i) the holders of a majority of the outstanding
shares of Common Stock and Preferred Stock voting together (on an as-converted
to Common Stock basis) as a single class, (ii) the holders of at least a
majority of the outstanding shares of Preferred Stock voting together as a
separate class, and (iii) the holders of at least a majority of the outstanding
shares of Common Stock voting together as a separate class are the only votes of
the holders of any of the Company’s capital stock necessary for purposes of
approving this Agreement and the Agreement of Merger, and consummating the
Merger, in accordance with the Act, the Company Organizational Documents and any
agreement or instrument by which the Company is bound (collectively, the
“Company Shareholder Approval”).

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.5 Financial Statements.

(a) Set forth on Schedule 2.5 are (i) the audited balance sheet of the Company
as of December 31, 2007, and the unaudited balance sheets of the Company as of
December 31, 2008 and 2009 and the related audited or unaudited, as the case may
be, statements of income, retained earnings and cash flows for the periods then
ended, together with notes and schedules thereto (the “Annual Financial
Statements”) and (ii) the unaudited balance sheet of the Company as of April 30,
2010, and the related unaudited statements of income, retained earnings and cash
flows for the fiscal year-to-date period then ended, together with notes and
schedules, if any, thereto (the financial statements described in clause
(ii) being the “Interim Financials,” and together with the Annual Financial
Statements, the “Financial Statements”). For purposes of this Agreement, the
unaudited consolidated balance sheet of the Company as of April 30, 2010, shall
be considered the “Balance Sheet.” Schedule 2.5 lists, and the Company has made
available to Parent, copies of the documentation creating or governing all
securitization transactions and “off-balance sheet arrangements” (as defined in
Item 303(c) of Regulation S-K under the Securities Act effected by the Company.
To the Company’s Knowledge, Mohler, Nixon and Williams is and has been
throughout the periods covered by the audited Financial Statements (x) a
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002), (y) “independent” with respect to the Company
within the meaning of Regulation S-X, and (z) in compliance with subsections
(g) through (l) of Section 10A of the Exchange Act and the related Rules and the
Public Company Accounting Oversight Board. Schedule 2.5 lists all non-audit
services performed by Mohler, Nixon and Williams for the Company.

(b) The Financial Statements were derived from the books and records of the
Company and (i) present fairly in all material respects the financial position,
results of operations, and cash flows of the Company at the dates and for the
periods indicated and (ii) have been prepared in accordance with GAAP applied
consistently, subject, in the case of the Interim Financials, to normal year-end
adjustments and the absence of footnotes.

2.6 Books and Records; Business Practices and Financial Controls.

(a) True, correct and complete copies of the books of account, stock record
books, minute books, bank accounts, and other corporate records of the Company
have been made available by the Company to Parent, and such books and records
have been maintained in accordance with good business practices. The minute
books of the Company contain accurate and complete records of all material
meetings held of, and material action taken by, the shareholders, the Boards of
Directors and committees of the Boards of Directors of the Company, and no
material meeting of any such shareholders, Board of Directors or committee of
the Board of Directors has been held for which minutes have not been prepared
and are not contained in such minute books. At the Closing, all of those books
and records will be in the possession of the Company.

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) The Company has established proper and adequate internal accounting controls
which provide reasonable assurance that (i) transactions are executed with
management’s authorization; (ii) transactions are recorded as necessary to
permit preparation of the financial statements and to maintain accountability
for its assets; (iii) access to its assets is permitted only in accordance with
management’s authorization; (iv) the reporting of its assets is compared with
existing assets at regular intervals; and (v) accounts, notes and other
receivables and inventory are recorded accurately, and proper and adequate
procedures are implemented to affect the collection and/or valuation thereof on
a current and timely basis.

2.7 No Undisclosed Liabilities.

(a) The Company does not have any liabilities or obligations whatsoever, whether
known or unknown, accrued, absolute, contingent, unliquidated or otherwise, and
there is no basis for any such liability or obligation or any claim in respect
thereof, other than:

(i) to the extent and for the amount reflected as a liability on the Balance
Sheet;

(ii) liabilities or obligations incurred in the Ordinary Course of Business
since the date of the Balance Sheet (none of which may reasonably be expected to
have an adverse effect upon the Company) that are not required to be set forth
in a Schedule hereto;

(iii) obligations for performance (but not for breach) under Contracts; and

(iv) the other obligations and liabilities specifically disclosed on Schedule
2.7(a).

“Ordinary Course of Business” means only the ordinary course of commercial
operations customarily engaged in by such Person consistent with past practices,
and specifically does not include (a) activity (i) involving the purchase or
sale of such Person or any product line or business unit thereof, (ii) involving
assumption, adoption, or modification of any Plan or (iii) that requires
approval by the Board of Directors or Managers, as applicable, managers, equity
holders or members of such Person, or (b) the incurrence of any liability for
any tort or any breach or violation of or default under any Contract or Law.

2.8 Taxes.

Except as set forth on Schedule 2.8:

(a) The Company has filed, or caused to be filed, on a timely basis all Tax
Returns required to be filed, and such Tax Returns are true, correct and
complete in all material respects. Without limiting the foregoing, none of the
Tax Returns contains any position that is, or would be, subject to penalties
under section 6662 of the Internal Revenue Code (“Code”) (or any corresponding
provisions of state, local or non-U.S. Tax law). The Company has not entered
into any “listed transactions” as defined in Treasury regulation 1.6011-4(b)(2),
and the Company has properly disclosed all reportable transactions, if any, as
required by Treasury regulation 1.6011-4, including filing Form 8886 with Tax
Returns and with the Office of Tax Shelter Analysis.

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Schedule 2.8(b) lists all Tax Returns required to be filed by the Company
for periods up to the Closing Date (whether or not the period ends on such date)
that have not been filed on or before the Closing Date. The Company is not
currently the beneficiary of any extension of time within which to file any Tax
Return.

(c) All Taxes due and owing by the Company (whether or not reflected on any Tax
Return) have been timely and fully paid.

(d) The Company has timely and properly withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other third party,
including, but not limited to, amounts required to be withheld under
Section 1441 and 1442 of the Code (or similar provisions of state, local or
non-U.S. Law).

(e) Within the last ten (10) years, the Company has not acquired the assets of
any corporation in a transaction described in Section 381(a) of the Code.

(f) The reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) reflected
in the Interim Financial Statements and on the Balance Sheet, respectively, has
been established in accordance with GAAP.

(g) There are no Liens for Taxes (other than for current Taxes not yet due and
payable) upon any assets of the Company and no such Liens are anticipated.

(h) The Company is not a party to or bound by any Tax indemnity, Tax sharing or
Tax allocation agreement or arrangement.

(i) The Company (i) is not and never has been a member of an “affiliated group”
within the meaning of Section 1504 of the Code (other than any such group the
common parent of which is the Company) and (ii) does not have any liability for
the Taxes of any Person other than the Company under Treasury regulation
Section 1.1502-6 (or similar provision of state, local or non-U.S. law) as a
transferee or successor, by contract or otherwise.

(j) The Company is not a party to or a partner in any joint venture, partnership
or other arrangement or contract that, to the Company’s Knowledge, could be
treated as a partnership for federal Income Tax purposes.

(k) No claim has ever been made by a taxing authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction.

(l) To the Company’s Knowledge, no federal, state, local or non-U.S. Tax audits
or administrative or judicial Tax proceedings are pending or being conducted
with respect to the Company.

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(m) The Company has not received from any federal, state, local or non-U.S. Tax
authority (including jurisdictions where the Company has not filed a Tax Return)
any (i) written notice indicating an intent to open an audit or other review;
(ii) written request for information related to Tax matters; or (iii) written
notice or deficiency or proposed adjustment for any amount of Tax proposed,
asserted, or assessed by any Tax authority against the Company.

(n) The federal, state and foreign net operating loss, net capital loss or net
tax credit carryforward (collectively, the “Tax Attributes”) of the Company
through the date of the most recently filed applicable Tax Return are set forth
in Schedule 2.8(n). The Company has entered into an agreement with the
Commissioner of the Internal Revenue Service attached to Schedule 2.8(n) (the
“Energy Credit Agreement”) pursuant to which the Company has been allocated
approximately $18 million in Department of Energy credits, subject to the terms
and conditions thereof, and such Energy Credit Agreement is in full force and
effect, and to the Company’s knowledge, such Department of Energy credits will
not be limited solely as a result of the Merger.

(o) The Company has not waived any statutes of limitation in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

(p) True, correct and complete copies of all Income Tax Returns, Tax examination
reports and statements of deficiencies assessed against, or agreed to with
respect to the Company with respect to the last three years with the Internal
Revenue Service or any other taxing authority have been made available to
Parent.

(q) The Company is not a party to any agreement, contract, arrangement or plan
that has resulted or would result, in a payment that would not be fully
deductible as a result of Section 162(m) or Section 280G of the Code or any
similar provision of non-U.S., state, or local law.

(r) None of the assets of the Company has been financed with or directly secures
any debt the interest on which is tax-exempt under Section 103(a) of the Code.
The Company is not a borrower or guarantor of any outstanding industrial revenue
bonds.

(s) None of the assets of the Company is “tax-exempt use property” within the
meaning of Section 168(h) of the Code.

(t) The Company has not constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code (i) in the two years prior to
the date of this Agreement or (ii) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with the transactions
contemplated by this Agreement.

(u) The Company has not been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897 of the Code.

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(v) The Company will not be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) “closing agreement” as described in Section 7121 of the Code executed
on or prior to the Closing Date; (iii) installment sale or open transaction
disposition made on or prior to the Closing Date; or (iv) prepaid amount
received on or prior to the Closing Date.

(w) As used in this Agreement, “Taxes” means all taxes, charges, fees, levies,
or other like assessments, including without limitation, all federal,
possession, state, city, county and non-U.S. (or governmental unit, agency, or
political subdivision of any of the foregoing) income, profits, employment
(including Social Security, unemployment insurance and employee income tax
withholding), franchise, gross receipts, sales, use, transfer, stamp,
occupation, property, any governmental rights to unclaimed property, capital,
severance, premium, windfall profits, customs, duties, ad valorem, value added
and excise taxes; PBGC premiums and any other governmental charges of the same
or similar nature; including any interest, penalty, or addition thereto, whether
disputed or not and including any obligations to indemnify or otherwise assume
or succeed to the Tax liability of any other Person (for example, by reason of
transferee liability or application of Treasury regulation 1.1502-6). Any one of
the foregoing shall be referred to sometimes as a “Tax.”

(x) As used in this Agreement, “Tax Returns” means all returns, reports,
estimates, claims for refund, information statements or returns relating to or
required to be filed in connection with any Taxes, including any schedule or
attachment thereto, and including any amendment thereof. Any one of the
foregoing Tax Returns shall be referred to sometimes as a “Tax Return.”

2.9 Assets and Real Property.

(a) Except as set forth on Schedule 2.9(a), the Company is the sole owner of all
right, title, and interest in and to all assets reflected as being owned by it
on the Balance Sheet and all other assets and property, real and personal,
tangible and intangible owned, held or used by it, other than (i) any property
or assets leased to the Company or (ii) Intellectual Property licensed to the
Company (collectively, the “Assets,” and together with (i) all property or
assets leased to the Company and (ii) Intellectual Property licensed to the
Company the “Property”), and, except as set forth on Schedule 2.9(a), there
exists no restriction on the use or transfer of the Property (other than with
respect the restrictions set forth in the Real Property Leases). No Property is
in the possession of others and the Company does not hold any property on
consignment. The Company has (i) good title to all of the Assets, free and clear
of all Liens, and (ii) a valid leasehold interest in all of the leased Property
or a valid license right to use all of the licensed Property, free and clear of
all Liens. Upon the Closing, the Company shall continue to be vested with good
title to, or a valid leasehold interest or license right interest in, the
Property.

(b) All of the tangible Property (excluding the Leased Real Property) has been
maintained in accordance with normal industry practice, is in good operating
condition and repair (subject to normal wear and tear), and is suitable for the
purposes for which it is presently used.

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) The Company does not own and has never owned in fee any real property
interests.

(d) Schedule 2.9(d)-1 contains a complete and accurate list of all real property
interests leased by the Company as tenant (collectively, the “Leased Real
Property”). Except as set forth in Schedule 2.9(d)-2, the Company holds a valid
leasehold interest in the Leased Real Property, and each lease pursuant to which
the Company leases such Leased Real Property as a tenant (the “Real Property
Leases”) is enforceable against the Company and the applicable landlord(s), in
accordance with its terms, except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforceability is considered in a
proceeding in equity or at law). Schedule 2.9(d)-2 contains a complete and
accurate list of all Real Property Leases. Neither the Company nor, to the
Company’s Knowledge, the applicable landlord, is in default in any material
respect in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any Real Property Lease to which it is a
party or bound which would likely result in the termination or cancellation
thereof, and no event caused by, relating to or affecting the Company or
otherwise, has occurred that (with or without the giving of notice or lapse of
time, or both) would constitute a default in any material respect by the Company
thereunder which would likely result in the termination or cancellation thereof.
The Real Property Leases are without modification (written or oral) except as
set forth in Schedule 2.9(d)-2 and true, accurate and complete copies of all
documents comprising the same, with all supplements, amendments and exhibits
thereto, have been made available by the Company to Parent. Each such Real
Property Lease leasehold interest is valid, subsisting and in full force and
effect. The Company has not assigned, transferred or conveyed its interests in
the Real Property Leases. Except as set forth on Schedule 2.4(b), no consent,
waiver, approval or authorization of any third person is required under the Real
Property Leases in connection with the execution, delivery or performance of
this Agreement and the Indemnification Escrow Agreement by the Company or the
Representative, or the consummation by the Company or the Representative of the
transactions contemplated hereby or by the Indemnification Escrow Agreement.

(e) There are no leases, subleases, licenses, concessions or other agreements of
the Company, written or oral, granting to any person or entity the right to use
or occupy any portion of the Leased Real Property, and no person or entity
(other than the Company) is in possession of any portion of the Leased Real
Property.

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(f) Except as set forth in Schedule 2.9(f), (i) to the Company’s Knowledge, all
water, gas, electrical, steam, compressed air, sanitary and storm sewage lines
and other utilities and systems serving the Leased Real Property are sufficient
as to capacity to enable the continued operation of the Leased Real Property by
the Company as currently operated (and the Company has paid all initial tap
fees, connection fees and the like to the extent required under applicable Real
Property Leases); (ii) the Company has not received any written or express
notice, order or proposal concerning the Company’s use of the Leased Real
Property which would adversely affect in any material respect the use or
enjoyment of the Leased Real Property or access by the Company to or from any
Leased Real Property; (iii) the Company has not received any written or express
notice for any unpaid rent in respect of any land or buildings that have at any
time been owned and/or occupied and/or used by the Company but which are no
longer owned, occupied or used by the Company; (iv) the Company has not given
any guarantee relating to the Leased Real Property; (v) to the extent required
to be maintained by the Company under the Real Property Leases, the improvements
on or otherwise constituting the Leased Real Property, and the related HVAC,
plumbing, drainage, electrical and mechanical systems are in good operating
condition and repair and conform to all Laws, except as would not adversely
affect the Company, and, to the Company’s Knowledge, to the extent required to
be maintained by the applicable landlord and/or sublandlord under the Real
Property Leases, the improvements on or otherwise constituting the Leased Real
Property, and the related HVAC, plumbing, drainage, electrical and mechanical
systems are in good operating condition and repair and conform to all Laws,
except as would not adversely affect the Company; (vi) to the Company’s
Knowledge, no existing or intended use of any adjacent or nearby real property
would adversely affect the use of the Leased Real Property in any material
manner, and the Company has received no written or express notice of any such
existing or intended use; (vii) the Company has received no written or express
notice of any current or pending eminent domain proceeding that would result in
the taking of all or any material part of any of the Leased Real Property; and
(xi) from and after March 31, 2010, to and including the date of this Agreement,
there have been no casualty losses exceeding $35,000, in the aggregate,
affecting the Leased Real Property.

2.10 Necessary Property. The Property constitutes all property and property
rights now used or necessary for the conduct of the Company’s business in the
manner and to the extent presently conducted by the Company. There exists no
condition, restriction or reservation affecting the title to or utility of the
Property (other than with respect the restrictions set forth in the Real
Property Leases) or that would prevent the Surviving Company from enforcing its
rights with respect to its Property immediately after the Effective Time to the
same full extent that the Company could immediately prior to the Effective Time.

2.11 Accounts Receivable; Inventories.

(a) Set forth on Schedule 2.11(a) are a list of all the accounts receivable of
the Company and an aging schedule relating thereto, each as of the end of the
last completed calendar month prior to the date hereof and as of the end of the
last completed calendar month prior to Closing Date. Such accounts receivable
and any accounts receivable arising between such date and the Closing Date
(collectively, the “Accounts Receivable”) are valid and subsisting, and except
as set forth on Schedule 2.11(a) all such Accounts Receivable arose in the
Ordinary Course of Business. Except to the extent of the allowance for doubtful
accounts on the Balance Sheet, the Accounts Receivable are fully collectible and
no Account Receivable is subject to any counterclaim, set-off, defense, security
interest, claim, or other encumbrance. No agreement for deduction, free goods,
discount or other deferred price or quantity adjustment has been made with
respect to any Account Receivable except as set forth on Schedule 2.11(a). The
Company have not invoiced or otherwise charged any of its respective customers
for amounts in excess of the amounts that such customer had theretofore agreed
to pay for the good and services provided to it by the Company.

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) The inventories of the Company are of a quality and quantity useable and
saleable in the Ordinary Course of Business, subject to appropriate and adequate
allowances reflected on the Financial Statements for obsolete, excess,
slow-moving, lower of cost or market and other reserves required under GAAP.
Such allowances have been calculated in accordance with GAAP and in a manner
consistent with the past practice of the Company. None of the inventory of the
Company is held on consignment, or otherwise, by third parties. Set forth on
Schedule 2.11(b) is a list of all the inventories of the Company, each as of the
end of the last completed calendar month prior to the date hereof and the end of
the last completed calendar month prior to the Closing Date.

2.12 Contracts and Commitments.

(a) Except as set forth on Schedule 2.12(a)(i)-(xxi) or with respect to Company
Intellectual Property Agreements which to the extent required are disclosed on
Schedule 2.14(c) or with respect to Real Property Leases which to the extent
required are disclosed on Schedule 2.9(d)-2, the Company is not party to or
otherwise obligated under any of the following, whether written or oral:

(i) Any contract, agreement or purchase order providing for the sale of
products, the provision of services or warranty liability in excess of $15,000,
in any such case, by the Company to any other Person;

(ii) Any single contract or purchase order (other than the Plans set forth in
Schedule 2.24) providing for an expenditure by the Company in excess of $15,000
or any contracts or purchase orders with the same or affiliated vendor(s)
providing for an expenditure by the Company in excess of $15,000;

(iii) Any contract providing for an expenditure by the Company for the purchase,
lease or sale of any real property;

(iv) Any contract, bid or offer to sell products or to provide services to third
parties which (A) the Company knows or has reason to believe is at a price which
would result in a net loss to the Company on the sale of such products or
provision of such services, (B) contains terms or conditions which the Company
cannot reasonably expect to satisfy or fulfill in whole or in part, (C) would
permit such a third party to seek or recover consequential damages, (D) does not
contain a cap on damages or (E) provides for liquidated damages;

(v) Any purchase commitment for materials, supplies, component parts or other
items or services in excess of the normal, ordinary, usual and current
requirements of the Company or at a price in excess of the current reasonable
market price (A) at the time of such commitment or (B) at the time of expected
delivery of such materials, supplies, component parts or other items or
services;

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(vi) Any contract pursuant to which the Company is the lessee or sublessee of,
or holds or operates, any personal property owned or leased by any other Person
or entity (other than leases of personal property leased in the Ordinary Course
of Business with annual lease payments no greater than $15,000);

(vii) Any contract pursuant to which the Company is the lessor, sublessor or
lessee of, or permits any third party to operate, any real or personal property
owned or leased by any Securityholder or an officer or employee of the Company
or, to the Company’s Knowledge, any Affiliate thereof;

(viii) Any revocable or irrevocable power of attorney granted to any Person for
any purpose whatsoever;

(ix) Any loan agreement, indenture, promissory note, conditional sales
agreement, mortgage, security agreement, pledge, letter of credit arrangement,
guarantee, endorsement, foreign exchange contract, commodity contract, interest
rate or other derivative contract, accommodation or other similar type of
contract or agreement, and in any event, including each instrument, contract or
agreement evidencing or relating to Indebtedness (together, in each applicable
case, with the outstanding principal balance thereof, accrued but unpaid
interest thereon, prepayment penalties associated therewith and total payoff
amount as of the payoff date specified thereon);

(x) Any assumption, surety, guarantee, support, indemnity or other similar type
contract or agreement guaranteeing or supporting the obligations of or
indemnifying another Person;

(xi) Any arrangement or other agreement which involves (A) a sharing of profits
or (B) any joint venture, partnership or similar contract or arrangement.

(xii) Any sales agency, sales representation, consulting, distributorship or
franchise agreement that is not terminable in 90 days or less without cost or
penalty;

(xiii) Any contract (A) prohibiting competition by the Company, (B) prohibiting
the Company or its employees from freely engaging in any business anywhere in
the world, or (C) prohibiting the disclosure of trade secrets or other
confidential or proprietary information (in the case of (C), other than
nondisclosure agreements entered into in the Ordinary Course of Business);

(xiv) Any material contract or commitment not made in the Ordinary Course of
Business;

(xv) Any contract pursuant to which the Company has entered into or has agreed
to enter into any hedging or similar transactions;

(xvi) Any contract pursuant to which the Company has acquired or disposed of or
has agreed to acquire or dispose of any securities or any business or product
line or the like;

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(xvii) Any license, sublicense, assignment or agreement that are included in or
related to the Company Intellectual Property;

(xviii) Any contract or commitment providing for the payment of cash or other
benefits upon the sale, merger or other change of control of the Company or a
substantial portion of the respective assets of any of them;

(xix) Any contract or commitment with a Securityholder with respect to any debt
or equity financing transaction;

(xx) Any director and officer indemnification agreements, including those set
forth on Schedule 5.4(b); and

(xxi) Any other contract or commitment which is not cancelable without penalty
on 30 days notice or less and which is not specifically described on any other
Schedule to this Agreement.

2.13 Validity of Contracts. Each written or oral contract, agreement,
commitment, license, lease, indenture, or evidence of Indebtedness to which the
Company is a party or is otherwise obligated (individually, a “Contract” and
collectively, the “Contracts”) set forth or required to be set forth on
Schedules 2.12(a)(i)-(xxi) or as disclosed or required to be disclosed on
Schedule 2.14(c) is a valid, binding and enforceable obligation of the Company
and, to the Company’s Knowledge, the other parties thereto in accordance with
its terms and conditions, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar Laws affecting creditors’ rights generally and by general
principles of equity. Neither the Company nor, to the Company’s Knowledge, any
other party to any of the Contracts set forth or required to be set forth on
Schedules 2.12(a)(i)-(xxi) or as disclosed or as required to be disclosed on
Schedule 2.14(c) is in default in any material respect under or in violation in
any material respect of such Contract, and there are no disputes pending or, to
the Company’s Knowledge, threatened with regard to any such Contract. Except as
set forth on Schedule 2.13, no event has occurred which, with the passage of
time or the giving of notice, or both, would constitute a default in any
material respect under or a violation in any material respect of any Contract
set forth or required to be set forth on Schedules 2.12(a)(i)-(xxi) or 2.14(c)
by the Company or, to the Company’s Knowledge, any other party to such Contract
or would cause the acceleration of any obligation of any party thereto or the
creation of a Lien upon any Property or any of the equity interests of the
Company, or, would require any consent thereunder. The Company has made
available to Parent, a true, complete and accurate copy of each written Contract
disclosed or required to be disclosed on Schedule 2.12(a) or Schedule 2.14(c)
and a true, complete and accurate description of each oral Contract disclosed or
required to be disclosed on Schedule 2.12(a) or Schedule 2.14(c), and none of
such Contracts has been modified or amended in any material respect, except as
reflected in such disclosure to Parent. All work for each Contract which has
been fully invoiced (i.e., the aggregate amount of invoices with respect to each
such Contract equals or exceeds the total contract price) has been fully and
completely performed in accordance with the Contract specifications with respect
to the required scope of work

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.14 Intellectual Property.

(a) For purposes of this Agreement, the following terms shall have the
identified meanings:

(i) “Intellectual Property” means: intellectual property of any type throughout
the world, including, but not limited to: (i) patents, patent applications and
statutory invention registrations, including, but not limited to, continuations,
continuations-in-part, divisions, provisionals, non-provisionals,
reexaminations, reissues and extensions (“Patents”); (ii) trademarks, service
marks, trade names, brand names, logos and corporate names, slogans and other
legally protectable indicia of source of origin, whether or not registered,
including all common law rights thereto and all goodwill associated therewith,
and registrations and applications for registration thereof; (iii) copyrights,
whether registered or unregistered, and registrations and applications for
registration thereof; (iv) trade secrets and similar legal rights in
confidential information and know-how; (v) rights in domain names; (vi) rights
of publicity and privacy, rights to personal information and moral rights;
(vii) the foregoing rights, and any other intellectual property rights, in and
to inventions (whether patentable or unpatentable), invention disclosures, mask
works, industrial design rights, discoveries, ideas, developments, data,
Software, confidential or proprietary technical, business and other information,
including, but not limited to processes, techniques, methods, formulae, designs,
algorithms, prospect lists, customer lists, projections, analyses, and market
studies; (ix) all rights pertaining to any of the foregoing arising under
international treaties and convention rights; (x) the right and power to assert,
defend and recover title to any of the foregoing; and (xi) all rights to assert,
defend and recover for any past, present and future infringement, misuse,
misappropriation, impairment, unauthorized use or other violation of any of the
foregoing; and (xii) all administrative rights arising from the foregoing,
including the right to prosecute applications and oppose, interfere with or
challenge the applications of others, the rights to obtain renewals,
continuations, divisions, and extensions of legal protection pertaining to any
of the foregoing.

(ii) “Company Intellectual Property” means all Intellectual Property that is
owned in whole or in part, by the Company.

(iii) “Company Manufacturing Tools” means machines, equipment and Software
developed by or for the Company and used in the Ordinary Course of Business in
the manufacturing process in which the Company manufactures solar ingots and
wafers.

(iv) “Company Software” means all Software developed by or for the Company or
that is owned by the Company and that is material to the operation of the
Company and (i) is distributed, sold, licensed, marketed or otherwise provided
to third parties by the Company, (ii) is used or held for use by the Company in
connection with its work for customers or its products or services, and/or
(iii) is one of Company Manufacturing Tools.

(v) “Owned Software” means all Company Software that is owned by the Company.

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(vi) “Public Software” means any Software that is, or is derived in any manner
from, in whole or in part, any Software that is distributed as freeware, open
source Software (e.g., Linux) or similar licensing or distribution models that
(i) require the licensing or distribution of source code to the public for free
to licensees, (ii) prohibit or limit the receipt of consideration in connection
with sublicensing or distributing the Software, or (iii) require the licensing
of the Software to the public for free for the purpose of making derivative
works. For the avoidance of doubt, “Public Software” includes, without
limitation, Software licensed or distributed under any of the following licenses
or distribution models (or licenses or distribution models similar thereto):
(i) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL); (ii) the
Artistic License (e.g., PERL); (iii) the Mozilla Public License; (iv) the
Netscape Public License; (v) the Sun Community Source License (SCSL); (vi) the
Sun Industry Standards License (SISL); (vii) the BSD License; (viii) Red Hat
Linux; (ix) the Apache License; and (x) any other license or distribution model
described by the Open Source Initiative as set forth on www.opensource.org.

(vii) “Software” means all computer software, firmware, and programs in any
form, including without limitation, source code, object code, development tools,
library functions, compilers, Internet website code, and all versions, updates,
corrections, enhancements, replacements, and modifications thereof.

(b) Schedule 2.14(b)(i) contains a true, complete and accurate list of each of
the following items of Company Intellectual Property, except to the extent that
the Company has elected to abandon or let lapse the respective Company
Intellectual Property in its business judgment: Patents, registrations and
applications for registration of trademarks, service marks, trade names,
corporate names,; registered copyrights and applications for copyright
registration; and registrations of such copyrights; registered industrial
designs, and issued domain names and applications for and registrations thereof,
(such items required to be listed, referred to herein as “Scheduled Company
Intellectual Property”). Schedule 2.14(b)(i) accurately summarizes, where
applicable, the following for each item of Scheduled Company Intellectual
Property: patent number, application number, registration number, filing date,
date of issuance, applicant, mark or name, owner(s), country of origin, and, to
the extent due within ninety (90) days of the date of execution of this
Agreement, the next maintenance fee and other administrative filing obligations
required to maintain or prosecute such Intellectual Property. Schedule
2.14(b)(ii) contains a true, complete and accurate list of each material
Software application (indicating current version number) included in the Owned
Software.

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) Schedule 2.14(c) contains a list of all agreements relating to Intellectual
Property or Software (including Company Software and any other Software used in
the Ordinary Course of the Business) to which the Company is a party or is
otherwise obligated, other than non-exclusive licenses for generally available
commercial Software or shrink wrap Software, purchase orders or purchase order
acknowledgements and non-disclosure agreements, evaluation agreement and
customer and distribution agreements, and employment and employee invention
assignment agreements entered in the Ordinary Course of Business, by which the
Company (i)(A) licensed any Person under any Company Intellectual Property or
sublicensed any Person under any Intellectual Property owned by another Person,
(such agreement, a “Company Intellectual Property License”); (B) is licensed
under any Intellectual Property owned by another Person (such agreement, a
“Third Party Intellectual Property License”); (C) assigned or is assigned any
right or interest in, settled any dispute, or released or was released from any
claim pertaining to, any Intellectual Property; (D) is obligated with respect to
the disclosure, development, enforcement, prosecution, maintenance, transfer, or
licensing of any Intellectual Property; or (E) granted or was the beneficiary of
a covenant not to sue or other restrictive covenant or agreement with respect to
Intellectual Property, or (ii) is legally obligated or committed, or has
obtained a legal obligation or commitment from any Person, to enter into an
agreement pertaining to any of the categories set forth in subpart (i), (each
such agreement described in this Section 2.14(c), a “Company Intellectual
Property Agreement”).

(d) Except as described in Schedule 2.14(d), the Company have good, valid and
legal title to, and are the sole and exclusive owner of all right, title and
interest in and to, Company Intellectual Property, free and clear of all Liens
(other than restrictions on Company Intellectual Property that are set forth in
the terms and conditions of Company Intellectual Property Licenses listed in
Schedule 2.14(c)). The Company has the right to use and otherwise exploit, in
the manner currently used or exploited, by the Company, Company Manufacturing
Tools and Company Software that is material to the operation of the business of
the Company, and Parent and the Surviving Company shall continue to have such
rights after the Closing.

(e) Each item of issued Scheduled Company Intellectual Property is valid and
enforceable, and there is no pending action or claim or allegation asserting the
invalidity or unenforceability of any item of Company Intellectual Property
other than assertions by examiners in prosecution proceedings with the
applicable issuing or granting authorities. In no instance has copyright
protection in the Company Intellectual Property in Company Software been
dedicated to the public domain or become subject to an obligation to freely
license all third parties or publicly disclose source code.

(f) The Company Intellectual Property and Third Party Intellectual Property
Licenses include all rights in Intellectual Property used or exploited in or
necessary for the operations or conduct of the business of the Company in the
manner currently conducted.

(g) No Company Intellectual Property or Owned Software is subject to any Order
referring to Company or such Intellectual Property that restricts, impairs or
otherwise imposes any obligation with respect to the validity, enforceability,
disclosure, use, enforcement, prosecution, maintenance, transfer, licensing or
other exploitation of Company Intellectual Property or Owned Software.

(h) The Company, the products and services offered by or on behalf of or through
the Company (whether by sale, license or otherwise), the processes or business
methods used by or at the direction of the Company and the operation of the
business of the Company, has not and have not infringed, misappropriated or
otherwise violated, and does not infringe, misappropriate or otherwise violate,
any Intellectual Property of any Person. There has not been any unauthorized
disclosure of any third party Intellectual Property by the Company, or by any
employees or officers of the Company.

 

45



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(i) To the Company’s Knowledge, there is not and has not been any unauthorized
use, exploitation or disclosure, infringement, misappropriation or other
violation of any Company Intellectual Property by any Person.

(j) There has been no written or express claim made, or to the Company’s
Knowledge, threatened, by or against the Company (and the Company has not been a
party to any Action including such a claim), and the Company has not received or
provided notice of any such claim or other communication, in the last three
(3) years: (i) asserting the invalidity (other than assertions by examiners in
prosecution proceedings with the applicable issuing or granting authorities),
misuse or unenforceability, infringement, misappropriation or other violation of
any third party Intellectual Property or Company Intellectual Property;
(ii) challenging the Company’s ownership of or rights to use, license or
otherwise exploit any Intellectual Property; (iii) asserting that the Company
has engaged in unfair competition, false advertising or other unfair business
practices; (iv) offering an ‘invitation to license’ as a means to avoid
infringement or potential infringement of any Intellectual Property; or
(v) otherwise asserting claims or allegations asserting the misappropriation,
violation or infringement of Intellectual Property, or that would, if
established, affect Company Intellectual Property, Company Intellectual Property
Agreements, or the ability of the Company to carry out the business of the
Company in the future without infringing, misappropriating or violating the
Intellectual Property of any Person. There is no proceeding or action before any
court or tribunal (including the United States Patent and Trademark Office or
equivalent authority anywhere in the world) referencing any Scheduled Company
Intellectual Property other than prosecution proceedings entered into in the
Ordinary Course of Business with the applicable issuing or granting authorities.

(k) Except as set forth in Schedule 2.14(k), the Company has (i) paid all
application, examination, registration, issue, renewal and maintenance fees that
have become due for Scheduled Company Intellectual Property, (ii) filed all
necessary documents and certificates including statements of use with the
relevant patent, copyright, trademark or other authorities for Scheduled Company
Intellectual Property, (iii) recorded documents of title and releases of
security interests required to perfect rights in Scheduled Company Intellectual
Property, and (iv) exercised commercially reasonable care, including taking all
commercially reasonable steps, to protect the Company’s rights in confidential
information and trade secrets that the Company has elected to maintain
confidential or as a trade secret in its business judgment and to protect the
confidential information and trade secrets of others who have provided such
confidential information and trade secrets to the Company.

(l) The Company’s current and former employees, officers and independent
contractors and consultants who have created any Intellectual Property used or
held for use or exploitation by the Company (including without limitation any
Intellectual Property incorporated in Company Software), have assigned ownership
of such Intellectual Property to Company through a Company Intellectual Property
Agreement and entered into agreements with the Company preventing them from
disclosing confidential information to any third party or making any improper
use of confidential information.

 

46



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(m) None of the Company Intellectual Property was developed by or on behalf of,
pursuant to a Contract with, or using grants or any other subsidies of, any
governmental or public entity or authority, university, corporate sponsor, or
other third party, except as disclosed on Schedule 2.14(m).

(n) The consummation of the transaction contemplated by this Agreement will not
alter, impair or extinguish any of the Company Intellectual Property or rights
or obligations under any Company Intellectual Property Agreement.

(o) Except as set forth on Schedule 2.14(o), none of the Company Software:
(i) incorporates any Public Software, or is subject to any license or other
contractual obligation similar to that imposed on Public Software that
(A) requires the Company to divulge to the public for free any source code or
trade secret that is part of Company Software, (B) licenses the public the right
to create any derivative work based on Company Software or any part thereof, or
(C) licenses the public the right to distribute or redistribute Company Software
or any part thereof at no charge; or (ii) to the extent intentionally placed in
the Software by the Company, contains any time bomb, virus, worm, Trojan horse,
back door, drop dead device, or any other Software that would interfere with its
normal operation, would allow circumvention of security controls, or is intended
to cause damage to hardware, Software or data.

(p) The Company own or have the right to exploit, and after Closing will
continue to own or have the right to exploit, each item of Company Software in
the same manner and to the same extent as it was used prior to the Closing, and,
with regard to Company Manufacturing Tools, exploit in any manner, subject only
to the terms of any Third Party Intellectual Property License listed in Schedule
2.14(c), including, without limitation, the uninterrupted right to continue to
distribute after the Closing all Software embedded in or otherwise distributed
with or distributed for use in connection with products and services distributed
in the Ordinary Course of Business. Company Software constitutes all Software
necessary to conduct the business and operations of the Company as currently
conducted.

(q) All Company Manufacturing Tools and Company Software (i) is in the
possession, custody and control of the Company, along with all hardware and
software tools, documentation, and other materials necessary to exploit Company
Manufacturing Tools and Company Software in the Ordinary Course of Business, and
such Company Manufacturing Tools and Company Software and related tools and
materials will remain so immediately after the Closing, (ii) has been catalogued
and documented as reasonably necessary to enable competently skilled programmers
and engineers to use, update and enhance such items by readily using the
existing source code, engineering drawings, machine settings and documentation,
and (iii) is stored in electronic form, with up-to-date appropriately catalogued
versions, in at least two separate geographical locations for effective disaster
recovery. No Company Software in source code form has been provided to employees
or consultants of the Company except on a need-to-know basis. The Owned Software
has not been presented or disclosed in source code form to any third party
(including without limitation, employees and officers of the Company) except
under written confidentiality agreements or written source code escrow
agreements listed in Schedule 2.14(c). There has been no security breach
relating to, no violation of any security policy regarding, and no unauthorized
access to, the Company’s proprietary data or Company Software.

 

47



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(r) Except as set forth in Schedule 2.14(r), the Company is not obligated to any
third party to support or maintain any of Company Software under any Contract
except pursuant to agreements that will terminate by their terms or are
terminable at will by the Company (and other than for cause) on a periodic basis
and that provide for periodic payments to the Company for such services.

(s) Except as set forth in Schedule 2.14(s), Company Software is free of
material defects and errors, and functions in substantial conformity with
documentation therefor.

(t) The Company has not undertaken any commitment to commit any Company
Intellectual Property to the public domain, to the free and unrestricted use of
any trade group or association, or to be licensed freely on any predetermined
terms, including, without limitation, any commitment or obligation arising from
participation by the Company in any standards-setting activities or any
standards-setting organizations.

(u) Except as set forth on Schedule 2.14(u), the Company does not provide to any
third parties, or contract with any third parties to provide to third parties,
any computer services bureau or other computer processing services.

(v) The Company maintains policies and procedures regarding data security and
privacy that are commercially reasonable and, in any event, in compliance with
all their obligations under applicable Law. The Company has operational business
continuity plans addressing the possibility of future significant business
disruptions, including but not limited to procedures to follow in the event of
the loss of key personnel, equipment and facilities. There has been no security
breach relating to, violation of any security policy regarding, or unauthorized
access or unauthorized use of, any data in the possession, custody or control of
the Company that contains the personally identifiable information of natural
persons. The use and dissemination of any and all data and information
concerning individuals by the Company is in compliance with all applicable
privacy policies, terms of use, customer agreements and Law. The transactions
contemplated to be consummated hereunder as of the Closing will not violate any
privacy policy, terms of use, customer agreements or Law relating to the use,
dissemination, or transfer of any such data or information.

(w) The Company has taken commercially reasonable steps to establish and protect
its ownership of Company Intellectual Property, including, without limitation,
taking reasonable steps to protect the confidential status of all trade secret
or confidential information that the Company has elected to maintain
confidential or as a trade secret in its business judgment, including having a
policy, which the Company believes it is in compliance in all material respects
with, of entering into written agreements with (or, with regard to employees,
establishing binding policies) all Persons who receive any confidential or trade
secret information restricting the disclosure of such information or material to
any third party and preventing the improper or unauthorized use of such
information or material.

 

48



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.15 Litigation. Except as set forth on Schedule 2.15, (a) there is no, and
there has not been since January 1, 2008 any, suit, claim, litigation,
proceeding (administrative, judicial, or in arbitration, mediation or
alternative dispute resolution), Government or grand jury investigation, or
other action excluding any routine audit or examination (any of the foregoing,
“Action”) pending or, to the Company’s Knowledge, threatened against the Company
or involving its business, any of the Property or Company Intellectual Property,
or any of the directors or officers of the Company (in their capacities as
such), including without limitation any Action challenging, enjoining, or
preventing this Agreement or the consummation of the transactions contemplated
hereby; (b) the Company is not, and has not been since January 1, 2008, subject
to any judgment, order, writ, injunction, or decree of any court or other
Government entity (“Order”) other than Orders of general applicability and
(c) the Company has not been, and to Company’s Knowledge, has not been
threatened to be, a party or subject to any Action or Order relating to personal
injury, death, or property or economic damage arising from products or services
of the Company.

2.16 Insurance.

(a) Set forth on Schedule 2.16 is a list of all insurance policies and bonds
currently in force covering or relating to the properties, operations or
personnel of the Company (other than pursuant to the Plans disclosed on Schedule
2.24) and, with respect to insurance policies covering product liability and
similar occurrence based risks, in force at any time since January 1, 2008, and
a detailed list of all claims filed by the Company with any insurance carrier
since January 1, 2008. Such schedule clearly indicates (i) which of such
policies are claims made and which of such policies are occurrence based,
(ii) the deductibles of each such policy and the amount which have been applied
to such deductibles in the current policy period and (iii) the aggregate amount
available under each such policy. All of such insurance policies are in full
force and effect (with respect to the applicable coverage periods), and the
Company is not in default with respect to any of its obligations under any of
such insurance policies.

(b) The Company has at all times maintained insurance as required by Law or
under any Contract to which the Company is or has been a party, including,
without limitation, comprehensive general liability, products liability and
unemployment and workers’ compensation coverage. Such insurance insures the
Property against all ordinary, insurable risks to the full replacement cost
thereof.

2.17 Absence of Certain Changes. Since December 31, 2009, except as set forth on
Schedule 2.17 hereto, there has not been:

(a) Any adverse change in the business, condition (financial or otherwise), or
operations of the Company, or the condition of the Property, in any such case,
which is material on an individual basis or an aggregate basis with all such
adverse changes, and no such change or changes will arise with respect to the
Company as a result of the consummation of the transactions contemplated hereby;

(b) Any declaration, setting aside, or payment of any dividend or any
distribution (in cash or in kind) to any Person with respect to any securities
of the Company, or any direct or indirect redemption, purchase, or other
acquisition by the Company of any of their securities;

 

49



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) Any material increase in compensation or other remuneration payable to or
for the benefit of or committed to be paid to or for the benefit of any
director, officer, agent or employee of the Company, or in any benefits granted
under any Plan with or for the benefit of any such director, officer, agent or
employee (other than increases in wages or salaries required under existing
Contracts listed on Schedule 2.12(a) or otherwise not unusual in timing,
character or amount made in the Ordinary Course of Business to employees);

(d) Any material transaction entered into or carried out by the Company other
than in the Ordinary Course of Business;

(e) Any borrowing or incurrence of any other Indebtedness (other than the
creation of accounts payable in the Ordinary Course of Business), contingent or
otherwise, by or on behalf of the Company (it being understood that the
foregoing is not intended to describe obligations of the Company under Contracts
to sell products to others);

(f) Any material modification or termination of any Contract disclosed on
Schedule 2.12(a) or Schedule 2.14(c) or any term thereof or any material
modification or termination of any Government license, permit or other
authorization issued to the Company;

(g) Any purchase by the Company of capital assets or any interests in real
property or any lease arrangement (whether as a lessor or lessee or sublessor or
sublessee) entered into by the Company with respect to real property in excess
of $50,000;

(h) Any abandonment or lapse of Intellectual Property that was or is owned by
the Company, or any grant of a license, release or covenant not-to-sue with
respect to any Company Intellectual Property other than non-exclusive licenses
granted in the Ordinary Course of Business;

(i) Any acquisition of or investment in (by merger, exchange, consolidation,
purchase or otherwise) any corporation or partnership or interest in any
business organization or entity;

(j) Any acquisition of any assets (other than interests in real property
disclosed pursuant to subsection (f) above), whether through capital spending or
otherwise, for an amount in excess of $15,000 on an individual basis or for an
amount in excess of $50,000 on an aggregate basis;

(k) Any written or, to the Company’s Knowledge, oral waiver by the Company of
any claims or rights that involve amounts individually or in the aggregate in
excess of $15,000;

(l) Any disclosure by the Company to any Person of its information that was not
already generally available to the public at the time of such disclosure other
than (i) to Parent and Parent’s representatives, agents, attorneys and
accountants or the respective employees of the Company (ii) in the Ordinary
Course of Business pursuant to a nondisclosure agreement (iii) or with respect
to a prospective investor pursuant to a nondisclosure agreement;

 

50



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(m) Any charitable contribution or commitment by the Company in an amount in
excess of $15,000, or any such contributions or commitments in an amount in
excess of $50,000 on an aggregate basis;

(n) Any change in any material respect in the conduct of the Company’s business,
or any change in any material respect in their respective methods of purchase,
sale, lease, management, marketing, promotion or operation, or any delay,
postponement or acceleration by the Company of the payment of accounts payable
or other liabilities by the Company, or any acceleration, delay or postponement
in the collection of notes or accounts receivable of the Company in advance of
or beyond the dates when the same would have been collected in the Ordinary
Course of Business consistent with past practice, or any acceleration, delay or
postponement in the shipment of any products of the Company in advance of or
beyond the dates when the same would have been shipped in the Ordinary Course of
Business;

(o) Any change in any method of accounting or accounting policies of the
Company, other than those required by GAAP, or any write-down in the accounts
receivable or inventories of the Company;

(p) Any action taken by the Company or by another person on behalf of the
Company that may reasonably be expected to cause or constitute a breach of any
provision of this Agreement;

(q) Any change in Tax elections;

(r) Any amendment of any Tax Return relating to the Company;

(s) Any settlement of compromise with respect to any Tax controversy, Tax claim,
audit or assessment or any right to claim a Tax refund, offset or other
reduction in Tax liability of the Company;

(t) Any closing agreement with respect to any Tax;

(u) Any consent to any extension or waiver of the limitations period applicable
to any Tax claim or assessment;

(v) Any grant of a Lien with respect to the material assets of the Company; or

(w) Any binding commitment or agreement by the Company to do any of the
foregoing items (b) through (v).

 

51



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.18 No Breach of Law or Governing Document; Licenses and Permits.

(a) The Company is not, and since January 1, 2008, has not been, in default in
any material respect under or in breach or violation in any material respect of
any applicable statute, law, treaty, convention, ordinance, decree, order,
judgment, injunction, rule, directive, or regulation of any Government (“Law”)
or the provisions of any Government permit, franchise, or license, or any
provision of the Company Organizational Documents. The Company has not received
any written or express notice alleging such default, breach or violation.

(b) Schedule 2.18(b) contains a complete and accurate list of each material
authorization, license, certificate, registration, consent, approval, variance,
and permit (collectively, “Permits”) issued, granted, given, or otherwise made
available by or under the authority of any Government body or pursuant to any
Law that is held by the Company or that otherwise relates to the business of, or
to any of the assets owned or used by, the Company (each, a “Governmental
Authorization”) and currently necessary to permit the Company to lawfully
conduct and operate its business in the manner in which it currently conducts
and operates its business and to permit the Company to own and use its assets in
the manner in which they currently own and use such assets. Each Governmental
Authorization listed or required to be listed in Schedule 2.18(b) is valid and
in full force and effect. Except as set forth in Schedule 2.18(b):

(i) the Company is, and at all times since January 1, 2008 has been, in full
compliance with all of the terms in all material respects and requirements of
each Governmental Authorization identified or required to be identified in
Schedule 2.18(b);

(ii) no event has occurred since January 1, 2008, or circumstance exists that
may (with or without notice or lapse of time) (A) constitute or result directly
or indirectly in a violation of or a failure to comply with any term or
requirement in all material respects of any Governmental Authorization listed or
required to be listed in Schedule 2.18(b), or (B) result directly or indirectly
in the revocation, withdrawal, suspension, cancellation, or termination of, or
any modification to, any Governmental Authorization listed or required to be
listed in Schedule 2.18(b);

(iii) the Company has not received, at any time since January 1, 2008, any
written or express notice from any Government entity or any other Person
regarding (A) any actual, alleged, possible, or potential violation of or
failure to comply with any term or requirement of any Governmental
Authorization, or (B) any actual, proposed, possible, or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
Governmental Authorization; and

(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Schedule 2.18(b)
have been duly filed on a timely basis with the appropriate Government entities,
and all other filings required to have been made with respect to such
Governmental Authorizations have been duly made on a timely basis with the
appropriate Government entities.

 

52



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) The Governmental Authorizations listed in Schedule 2.18(b) collectively
constitute all of the material Governmental Authorizations necessary to permit
the Company to lawfully conduct and operate its business in the manner in which
it currently conducts and operates its business and to permit the Company to own
and use its assets in the manner in which they currently own and use such
assets. Neither the execution of this Agreement nor the Closing do or will
constitute or result in a default under or violation of any such Governmental
Authorization.

2.19 Transactions with Related Persons; Outside Interests.

(a) No director, officer or employee of the Company or, to the Company’s
Knowledge, Securityholder or any individual related by blood, marriage or
adoption to any such individual or any entity in which any such individual or
entity owns any beneficial interest (collectively, the “Company Entities”), is a
party to any agreement, Contract, commitment or other form of transaction or
arrangement with the Company, written or oral, or has any interest in any of the
Property, except as specifically disclosed on Schedule 2.19.

(b) To the Company’s Knowledge, no director, officer or employee of the Company
has any direct or indirect financial interest in any competitor with or
supplier, sales representative, distributor or customer of the Company;
provided, however, that for this purpose ownership of corporate securities
having no more than 2% of the outstanding voting power of any competitor,
supplier or customer, which securities are listed on any national securities
exchange or authorized for quotation on the Nasdaq National Market, shall not be
deemed to be such a financial interest, provided that such person has no other
connection or relationship with such competitor, supplier or customer.

2.20 Bank Accounts. Set forth on Schedule 2.20 is a list of the locations and
numbers of all bank accounts, investment accounts and safe deposit boxes
maintained by the Company, together with the names of all persons who are
authorized signatories or have access thereto or control thereunder.

2.21 Environmental Matters.

(a) Except as set forth on Schedule 2.21, the Company (i) is and has been since
January 1, 2008, in compliance with Environmental Laws (hereinafter defined) in
all material respects; and (ii) has conducted all Hazardous Materials Activities
(as hereinafter defined) in compliance with Environmental Laws in all material
respects. For purposes of this Section 2.21, (x) “Hazardous Materials
Activities” means the storage, handling, transportation and disposal of
Hazardous Materials and (y) “Environmental Laws” means any applicable Law
relating to the protection of health (with respect to the exposure to Hazardous
Materials), occupational safety or the environment, including without
limitation: the Clean Air Act, the Federal Water Pollution Control Act, the
Resource Conservation and Recovery Act, the Federal Solid Waste Disposal Act,
the Comprehensive Environmental Response, Compensation and Liability Act, the
Toxic Substance Control Act, the Registration, Evaluation, Authorization and
Restriction of Chemical Substances regulations, the Occupational Safety and
Health Act of 1970, and any comparable state, local or foreign law, and the
common law. Except as set forth on Schedule 2.21, the Company is not in
violation of any Environmental Law in any material respect, and there are no
past violations of any Environmental Laws by the Company that have not been
corrected or resolved.

 

53



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Except as set forth on Schedule 2.21, the Company has properly obtained and
is in compliance in all material respects with all Permits issued pursuant to
Environmental Laws (“Environmental Permits”) necessary or required for the
conduct of the business of the Company as currently conducted, and the Company
has properly made all material filings with and submissions to any Government
with respect to such Environmental Permits as required by any Environmental Law.
The Company has not received any written or express notice from any Government
alleging violations of Environmental Permits that remain unresolved or
outstanding.

(c) Except as set forth on Schedule 2.21, the Company has not spilled,
discharged, emitted, injected, disposed, dumped or released in violation of or
requiring cleanup under Environmental Law (“Release”) on, beneath, above, or
into the Leased Real Property or into the environment surrounding the Leased
Real Property any substances, chemicals, materials or wastes that have been
defined or listed by any Government pursuant to Environmental Law to be
(i) “pollutants”, “contaminants”, “hazardous”, “toxic”, “infectious”, or
“radioactive” (including without limitation petroleum, including crude oil or
any derivative or fraction thereof, friable asbestos fibers, silica,
polychlorinated biphenyls or lead based paint) collectively, “Hazardous
Materials”. The Company does not sell and has not sold any product or material
containing asbestos or that utilizes or incorporates asbestos-containing
materials in any way, and to the Company’s Knowledge, is not aware of the
presence of mold in the Leased Premises.

(d) Set forth on Schedule 2.21 is a list of all locations where the Company has
conducted Hazardous Material Activity. The Company does not and has not operated
any underground storage tanks on or beneath the Leased Real Property or any
other property identified on Schedule 2.21.

(e) The Company has made available to Parent copies of any and all (i) documents
in the possession or control of the Company, or that the Company has a right to
obtain, which were received by the Company from, or submitted by the Company to,
the United States Environmental Protection Agency and/or any foreign, state,
county or municipal environmental, natural resource, or environmental health
agency concerning the presence of Hazardous Materials in the soil, groundwater,
or building materials of the Leased Real Property or any other property
identified on Schedule 2.21, or concerning the Company’s non-compliance with
Environmental Laws; (ii) any claim by a governmental authority concerning the
presence of Hazardous Materials in the soil, groundwater, or building materials
on the Leased Real Property; and (iii) Phase I or Phase II environmental site
assessments, environmental or health and safety compliance audits, or soil or
groundwater analyses in the Company’s possession or control or that the Company
has a right to obtain including, without limitation, material documents
regarding any Release of Hazardous Materials to the Leased Real Property.

 

54



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(f) Except as set forth on Schedule 2.21, there is no pending or, to the
Company’s Knowledge, threatened Environmental Claim (as hereinafter defined)
against the Company in connection with the Leased Real Property or any other
real property. For purposes of this Section 2.21, “Environmental Claim” means
any civil, criminal or administrative action, suit, summons, citation,
complaint, claim, notice, demand, information request, judgment, order, lien,
proceeding, or Government hearing based on or arising under any Environmental
Permits or an Environmental Law.

(g) Except as set forth on Schedule 2.21, the Company has never received from
any Person any written notice that the Company has any environmental liability,
or is liable for any unpaid expense for the removal, remediation, monitoring or
investigation of Hazardous Materials.

(h) Except as set forth on Schedule 2.21, the Company is not liable for any
Hazardous Material contamination at any site to which its Hazardous Material
waste has been sent for disposal, treatment, recycling or storage.

2.22 Officers, Directors, Employees, Consultants and Agents; Compensation.

(a) Set forth on Schedule 2.22(a) is a complete list of: (i) all current
directors of the Company, (ii) all current officers (with office held) of the
Company, (iii) all employees (active or other) of the Company employed in the
United States, (iv) all current employees (active or other) of the Company
employed outside of the United States (listed separately by country), (v) all
current paid consultants, sales representatives, commercial agents or other
freelancers engaged by the Company, and (vi) all retirees and terminated
employees of the Company and for which the Company has any current benefits
responsibility or other continuing or contingent obligation; together, in each
case, with the current rate of compensation (if any) payable to each and any
accrued vacation time for such person, any incentive or bonus payments owing to
such persons but not yet paid and the date of employment, retirement or
termination of each such person.

(b) Except as set forth on Schedule 2.22(b): (i) the Company is not indebted to
any of its officers, directors, employees or consultants except for amounts due
in the Ordinary Course of Business as normal salaries, wages, employee benefits
and bonuses and in reimbursement of ordinary expenses in the Ordinary Course of
Business; and (ii) no officer, director, employee, consultant, commercial agent
or other freelancer of the Company is indebted to the Company except for
advances for ordinary business expenses in the Ordinary Course of Business.

(c) All payments to agents, consultants and others made by the Company or by any
Securityholder in connection with the business of the Company have been in
payment of bona fide fees and commissions and not as bribes, kickbacks or as
otherwise illegal or improper payments. All such payments have been made
directly to the parties providing the goods or services for which such payments
were made, and no such payment has been paid in a manner intended to avoid
currency controls or any party’s Tax reporting or Tax payment obligations. The
Company has properly, fairly and accurately reflected on its books and records:
(i) all compensation paid to and perquisites provided to or on behalf of its
agents and employees; and (ii) all compensation and perquisites that are due and
payable or deferred and payable to such persons, but which have not been paid or
provided at the Closing Date. Such compensation and perquisites have been
properly and accurately disclosed in the respective Financial Statements and
other public or private reports, records or filings of the Company, to the
extent required by Law.

 

55



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(d) Except as set forth on Schedule 2.22(d), no offer of employment or
engagement has been made by the Company that has not yet been accepted, or which
has been accepted but where the employment or engagement has not yet started.

(e) Except as set forth on Schedule 2.22(e), no employees of the Company (i) are
on secondment, maternity, paternity, adoption or other extended leave of absence
or (ii) have ever been considered leased employees (as defined in section 414(n)
of the Code) of the Company.

(f) Except as set forth on Schedule 2.22(f), all Contracts between the Company
and its employees are terminable at any time on one month’s notice or less
without compensation other than wages earned through the date of termination,
pay in lieu of accrued and untaken vacation or paid time off, earned commission
and pension or as required by Law.

(g) None of the individuals listed on Schedule 2.22(g) has notified the
directors or officers of the Company that he or she has a present intent to
resign or retire as a result of the transactions contemplated by this Agreement
or otherwise within one year after the Closing Date.

(h) Every employee of the Company who requires authorization from a Government
to work in such employee’s place of work as at Closing has the necessary
immigration documentation or other necessary permission.

(i) Every employee of the Company has an effective
confidentiality/non-disclosure agreement with the Company, and the Company has a
copy of all such agreements in its files.

2.23 Labor Matters. Set forth on Schedule 2.23 is each collective bargaining,
works council, union representation or similar agreement or arrangement to which
the Company is a party. Except as set forth on Schedule 2.23:

(a) The Company is not engaging in or has engaged in any unfair labor practice
since January 1, 2008;

(b) There is no, and since January 1, 2008 has not been, any labor strike,
dispute, slowdown, or stoppage pending or, to the Company’s knowledge,
threatened against the Company;

(c) No labor organization, as defined in the National Labor Relations Act of
1947, as amended (the “NLRA”), currently claims, or previously has claimed, any
right of representation concerning the respective employees of the Company;

 

56



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(d) No collective bargaining agreement, contract or legally binding commitment
to any trade union, employee group or labor organization (as defined in the
NLRA) exists or is currently being negotiated and to the Company’s Knowledge, no
organizing effort is currently being, or has previously been, made with respect
to the employees of the Company;

(e) Neither the Company nor any of its respective agents, representatives or
employees has committed any unfair labor practice, as defined in the NLRA. There
is not now pending or, to the Company’s Knowledge, threatened, any charge or
complaint against the Company by the National Labor Relations Board, any state,
local or non-U.S. labor or employment agency or any representative thereof, and
the execution or consummation of this Agreement will not result in any such
charge or complaint; and

(f) There are no grievance or arbitration proceedings arising out of or under
any collective bargaining agreement which is pending or, to the Company’s
Knowledge, threatened, against the Company.

2.24 Employee Benefit Matters.

(a) Except as set forth on Schedule 2.24, the Company has no outstanding and is
not a party to or subject to liability under: (i) any agreement, arrangement,
plan, or policy, qualified or non-qualified, whether or not written and whether
or not considered legally binding, that involves (A) any pension, retirement,
profit sharing, deferred compensation, bonus, stock option, stock purchase,
phantom stock, health, welfare, or incentive plan; or (B) welfare or “fringe”
benefits, including without limitation vacation, severance, disability, medical,
hospitalization, dental, life and other insurance, tuition, company car, club
dues, sick leave, maternity, paternity or family leave, health care
reimbursement, dependent care assistance, cafeteria plan, regular in-kind gifts
or other employee benefits; or (ii) any employment, consulting, engagement, or
retainer agreement or golden parachute arrangement or arrangement, and with
respect to (i) and (ii) established or maintained for the benefit of current or
former employees, officers, consultants or directors of the Company ((i) and
(ii) together the “Plans” and each item thereunder a “Plan”). Schedule 2.24
lists separately all Plans that are employee benefit plans within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) sponsored or maintained by the Company or to which the Company is
required to contribute (collectively, the “ERISA Plans”). For any Plans of the
Company so disclosed on Schedule 2.24, such disclosure lists any U.S. Plans and
any non-U.S. Plans separately. True, correct, and complete copies of all
documents creating or evidencing any Plan listed on Schedule 2.24 have been
delivered or made available by the Company to Parent. To the extent applicable
with respect to each Plan, true, correct, and complete copies of the current
summary plan descriptions, including any summaries of material modifications,
have been delivered or made available by the Company to Parent.

 

57



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Each Plan covering individuals who are employed by the Company complies in
all material respects with, has been established, registered, qualified,
invested, administered, operated and maintained in compliance in all material
respects with its terms and in compliance in all material respects with, and
neither the Company has any direct or indirect liability for non-compliance
under, ERISA or any other Law applicable to any Plan. To the extent applicable
with respect to each Plan, true, correct and complete copies of the most recent
Forms 5500, including without limitation, all schedules thereto, all financial
statements with attached opinions of independent accounts and all actuarial
reports, have been delivered or made available by the Company to Parent. Each
Plan that is intended to qualify under Section 401(a) or Section 501(c)(9) of
the Code has received a favorable determination or opinion letter from the
Internal Revenue Service (a copy of which has been provided to Parent) and
related trusts have been determined to be exempt from taxation. Nothing has
occurred that would cause, and no Action is pending or, to the Company’s
knowledge, threatened, which could result in the loss of such exemption or
qualification. There are no outstanding defaults or violations by any sponsor or
fiduciary of any Plan or ERISA Plan and no Taxes, penalties or fees are owing,
other than Taxes and fees not yet payable. There have been no improper
withdrawals or transfers of assets from any Plan or ERISA Plan or the trust or
other funding media relating thereto and none of the Shareholders, the Company
is or has been in breach of any fiduciary obligation with respect to the
administration of any Plan or ERISA Plan or the trust or other funding media
relating thereto.

(c) The Company (i) has not made or has no or has had no obligation to make any
contributions to any multi-employer plan (as defined in Section 3(37) of ERISA)
or to any pension plan subject to the minimum funding standards of ERISA or
Title IV of ERISA, (ii) has not been a member of a controlled group which
contributed to or has had an obligation to contribute to any such plans and
(iii) has not been under common control with an employer which contributed to or
has had an obligation to contribute to any such plans.

(d) Within the six-year period ending on the Closing Date, the Company has not
terminated or taken action to terminate, in part or in whole, any employee
benefit plan, as defined in ERISA Section 3(3).

(e) With respect to each Plan, no prohibited transactions (as defined in ERISA
Section 406 or Code Section 4975) and no violations of ERISA Section 407 for
which an applicable statutory or administrative exemption does not exist have
occurred.

(f) Each and every Plan which is a group health plan (as such term is defined in
Code Section 5001(b)) in all material respects complies and in each and every
case has been operated in compliance with the requirements of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Health
Insurance Portability and Accountability Act of 1996, as amended (“HIPAA”) and
any applicable state and local laws; and to the extent applicable, each such
Plan is in compliance with Section 1862(b)(4)(A)(i) of the Social Security Act,
and the Company has not had any liability for any excise tax imposed by Code
Section 5000. True, correct and complete copies of the most recent notification
to the employees of the Company of their COBRA rights and form of letter(s)
distributed upon the occurrence of a qualifying event have been delivered or
made available by the Company to Parent.

 

58



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(g) Except as set forth on Schedule 2.24, the Company has no liability or
obligation to provide life, medical or other welfare benefits to former or
retired employees, other than as required by COBRA.

(h) With respect to any Plan which is a welfare plan as defined in Section 3(1)
of ERISA, no such plan is funded through a “welfare benefits fund” (as such term
is defined in Section 419(e) of the Code).

(i) Except as set forth on Schedule 2.24, all contributions with respect to the
Plans for all periods ending prior to the Closing Date (including periods from
the first day of the current plan year to the Closing Date) will be made prior
to the Closing Date by the Company and all members of the controlled group in
accordance with past practice and, if applicable, any recommended contribution
in the applicable actuarial report. All contributions to the Plans have been
made on a timely basis in accordance with ERISA and the Code.

(j) All insurance premiums (including premiums to the Pension Benefit Guaranty
Corporation (the “PBGC”) have been paid in full, subject only to normal
retrospective adjustments in the ordinary course, to the extent applicable to
the Plans for policy years or other applicable policy periods ending on or
before the Closing Date.

(k) There is no pending or, to the Company’s Knowledge, threatened legal action,
proceeding or investigation, suit, grievance, arbitration or other manner of
litigation, or claim against or involving any Plan described in Schedule 2.24
hereof (other than claims for benefits in the normal course). The Company nor
any of its directors, officers, employees or plan fiduciary has no liability for
failure to comply with ERISA, HIPAA, COBRA or the Code for any action or failure
to act in connection with the administration or investment of any Plan.

(l) All expenses and liabilities relating to all of the Plans described on
Schedule 2.24 have been, and will be on the Closing Date, fully and properly
accrued on the books and records of the Company and the Financial Statements
reflect all of such liabilities in a manner satisfying the requirements of
Financial Accounting Standards 87 and 88. To the extent applicable, the
statements of assets and liabilities of the Plans as of the end of the most
recent three fiscal years for which information is available, and the statements
of change in fund balances, financial position and net assets available for
benefits under the Plans for such fiscal years, copies of which have been
certified by the Company and furnished to Parent, fairly represent the financial
condition of such Plans as of such date and the results of operations thereof
for the year ended on such date, all in accordance with GAAP applied on a
consistent basis, and the actuarial assumptions used for funding purposes have
not been changed since the last written report of actuaries on such Plans, which
written reports have been furnished to Parent.

(m) Each Plan (including any Plan covering former employees and/or retirees of
the Company) may be unilaterally amended, varied, modified or terminated in
whole or in part by the Company on or at any time after the Closing Date.

 

59



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(n) The Company maintains no Plan or other benefit arrangement covering any
employee or former employee outside of the United States nor has ever been
obligated to contribute to any such Plan.

(o) Each plan, agreement or arrangement which provides for the deferral of
compensation subject to Code Section 409A is, and has been since January 1,
2009, properly documented in writing in accordance with the Treasury Regulations
promulgated thereunder and has, since January 1, 2008, been operated in
compliance with such provisions in effect from time to time since such date. No
employee or former employee of the Company is subject to any tax or penalty
under Code Section 409A due to a documentary or operational failure thereunder.

(p) The consummation of the transaction contemplated by this Agreement, other
than by reason of actions taken by Parent following the Closing, will not
(i) entitle any current or former employee of the Company to severance pay,
unemployment compensation or any other payment, (ii) accelerate the time of
payment or vesting, or increase the amount of any compensation due to any
current or former employee of the Company, or (iii) give rise to the payment of
any amount that would not be deductible pursuant to Code Section 280G.

2.25 Overtime, Back Wages, Vacation and Minimum Wage. No present or former
employee of the Company has given written or express notice to the Company of
any claim against the Company (whether under Law, any employment agreement or
otherwise) on account of or for (a) overtime pay, other than overtime pay for
the current payroll period, (b) wages or salary (excluding current bonus,
accruals and amounts accruing under “employee benefit plans,” as defined in
Section 3(3) of ERISA) for any period other than the current payroll period,
(c) vacation, time off or pay in lieu of vacation or time off, other than that
earned in respect of the current fiscal year or (d) any violation of any Law
relating to minimum wages or maximum hours of work.

2.26 Discrimination and Occupational Safety and Health. No person or party
(including, but not limited to, Government agencies of any kind) has filed or
given written or express notice to the Company of any claim, or any action or
proceeding, against the Company arising out of any Law relating to
discrimination in employment, employment practices (including wrongful
termination), family leave, or occupational safety and health standards, and to
the Company’s Knowledge, no person has any valid basis for any such claim,
action or proceeding. Since January 1, 2008, the Company has not received any
written or express notice from any Government entity alleging a violation of
occupational safety or health standards. Except as set forth on Schedule 2.26,
there are no pending workers compensation claims involving the Company and,
since January 1, 2008, there have not been any workers compensation claims
against the Company relating to the use or existence of asbestos in any of the
products, the manufacturing process or workplace setting of the Company.

 

60



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.27 Customers and Suppliers. Schedule 2.27 sets forth a true, complete and
correct list of the 10 largest customers of the Company and the 20 largest
suppliers of the Company, by volume of sales and purchases, respectively (by
dollar volume) for each of the years ended December 31, 2008 and 2009. Except as
disclosed on Schedule 2.27, the Company has not

received any written or express notice from any supplier of the Company listed
on Schedule 2.27 to the effect that, and has no reason to believe that, any such
supplier will stop or materially decrease the rate of supplying materials,
products or services to the Company. Except as disclosed on Schedule 2.27, the
Company has not received any written or express notice from any customer listed
on Schedule 2.27 to the effect, and has no reason to believe, that such customer
will stop or materially decrease the rate of buying materials, services or
products from the Company. Schedule 2.27 lists all significant goods or services
necessary for the conduct of the business of the Company with respect to which
alternative sources of supply are not readily available on comparable terms and
conditions (including all significant goods and services for which there is only
one reasonably available source).

2.28 Product Liability Claims. Except as described on Schedule 2.28, the Company
has never received notice or information as to any claim or allegation of, and
the Company has not been a party or subject to any Action or Order relating to,
bodily or personal injury, death, or property or economic damages, any claim for
punitive, exemplary or consequential damages, any claim for contribution or
indemnification, or any claim for injunctive relief in connection with any
product manufactured, sold or distributed by, or in connection with any service
provided by, or based on any error or omission or negligent act in the
performance of services by, the Company or its employees. Schedule 2.28
accurately and completely describes all such claims, together in each case with
the date such claim was made, the amount claimed, the disposition or status of
such claim (including settlement or judgment amount), and the amount of
attorney’s fees incurred in connection with such claim. The aggregate loss and
expense (including out-of-pocket expenses) attributable to all product liability
and similar claims now pending or hereafter asserted against the Company and
with respect to all products or services manufactured or provided by the Company
on or prior to the Effective Time will not exceed the amount of the aggregate
product and professional services liability reserves set forth on the Closing
Balance Sheet as current liabilities.

2.29 Product and Service Warranties. Set forth on Schedule 2.29 are the standard
forms of product and service warranties and guarantees used by the Company and
copies of all other outstanding product and service warranties and guarantees,
or the Contracts in which such forms of warranties and guarantees are provided.
Except as set forth on Schedule 2.29, no product or service warranties or
guarantees have been made by the Company. Except as specifically described on
Schedule 2.29, no product or service warranty or indemnity claim or similar
claims have been made against the Company. No person or party (including, but
not limited to, Government agencies of any kind) has any valid claim, or valid
basis for any action or proceeding, against the Company under any Law relating
to unfair competition, false advertising or other similar claims arising out of
product or service warranties, guarantees, specifications, manuals or brochures
or other advertising materials and no such claim, action or proceeding is
currently pending or, to the Company’s Knowledge, threatened against the
Company. The aggregate loss and expense (including out-of-pocket expenses)
attributable to all product and service warranties and guarantees and similar
claims now pending or asserted against the Company hereafter with respect to
products manufactured or services rendered on or prior to the Effective Time
will not exceed the amount of the reserve therefor set forth on the Closing
Balance Sheet as current liabilities.

 

61



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.30 Product Safety Authorities. No person affiliated with or on behalf of the
Company has been required to file any notification or other report with or
provide information to any Government or product safety standards group
concerning actual or potential defects or hazards with respect to any product
manufactured, sold, distributed or put in commerce by the Company or in
connection with their respective businesses, and there exist no grounds for the
recall of any such product.

2.31 Foreign Operations and Export Control. During the last five years, the
Company has acted, in all material respects:

(a) pursuant to valid qualifications to do business in all jurisdictions outside
the United States where such qualification is required by local Law and the
nature of the Company’s activities in such jurisdictions;

(b) in compliance with all applicable foreign Laws, including without limitation
Laws relating to foreign investment, foreign exchange control, immigration,
employment and taxation;

(c) without violation of and in compliance with all relevant anti-boycott laws,
regulations and guidelines, including without limitation Section 999 of the Code
and the regulations and guidelines issued pursuant thereto and the Export
Administration Regulations administered by the U.S. Department of Commerce, as
amended from time to time, including all reporting requirements and is not a
party to any agreement requiring it to participate in or cooperate with the Arab
boycott of Israel, including any agreement to provide boycott-related
information or to refuse to do any business with any person or entity for
boycott-related reasons;

(d) without violation of and in compliance with any applicable export or
reexport control or sanctions laws, orders or regulations of any and all
applicable jurisdictions, including without limitation the United States and any
jurisdiction in which the Company is established or from which it exports or
reexports any items or in which it provides services, including without
limitation the Export Administration Regulations administrated by the U.S.
Department of Commerce, sanctions and embargo executive orders and regulations
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department and the International Traffic in Arms Regulations administered by the
U.S. State Department, all as amended from time to time, and without violation
of and in compliance with the requirements of any applicable general licenses or
license exceptions, and any required export or reexport licenses or
authorizations granted under such laws, regulations or orders, which licenses or
authorizations are described in Schedule 2.31;

(e) without violation and in compliance with the requirements of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, any applicable Law
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business or other applicable conventions, and any
other applicable anti-corruption law; and

(f) without written or express notice of violation and in compliance with any
and all applicable import laws, orders or regulations of any applicable
jurisdiction, as amended from time to time, and without notice of violation of
and in compliance with any required import permits, licenses, authorizations and
general licenses granted under such laws, regulations or orders, which permits,
licenses and authorizations are described in Schedule 2.31.

 

62



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.32 Customs. Except as set forth on Schedule 2.32, since January 1, 2008, the
Company (a) has acted without violation and in compliance with all customs laws,
including without limitation the Tariff Act of 1930, as amended, (b) has not
received any notice alleging a violation and (c) has not been and is not
currently the subject of a focused assessment or other audit conducted by U.S.
Customs and Border Protection. No penalty or liquidated damages claims have been
initiated by U.S. Customs and Border Protection (formerly U.S. Customs Service)
against the Company. The Company has no liability in connection with its
respective customs compliance and buying agency practices.

2.33 Government Contracts. Schedule 2.33 lists all of the agreements, contracts,
plans, leases or commitments that the Company has entered into with a Government
(the “Government Contracts”). The Company has not received a cure notice in
connection with any Government Contract. None of the Government Contracts have
been terminated for default. The Company has not been suspended or debarred from
contracting by a Government. The Company has not received a document subpoena or
been the subject of an investigation or enforcement action in connection with a
contract involving a Government. The Company is in compliance with the
requirements of Executive Order 11246, as amended, and related equal opportunity
and affirmative action clauses of its contracts with the U.S Governmental
authorities.

2.34 Restrictions on Business Activities. Except for the contracts listed on
Schedule 2.34(a), there is no Contract (including covenants not to compete),
judgment, injunction, Order or decree binding upon the Company that has or could
reasonably be expected to have, whether before or after consummation of the
Merger, the effect of prohibiting or impairing any Company Intellectual
Property, any current or future business practice of the Company, any
acquisition of property (tangible or intangible) by the Company or the conduct
of business by the Company as currently conducted. Without limiting the
generality of the foregoing, the Company has not entered into any customer or
other similar Contract that includes a “most favored pricing” or similar clause
restricting or otherwise impacting the right of the Company to sell products or
provides services in any manner or terms under which the Company is restricted
from selling, licensing or otherwise distributing any of their respective
technology or products to, or from providing services to, customers or potential
customers or any class of customers, in any geographic area, during any period
of time or in any segment of the market other than the restrictions in those
Company Intellectual Property Agreements listed on Schedule 2.34(b). The Company
has not restricted or otherwise prohibited access to any documents or
information from Parent on the basis that (i) the Company may not be permitted
to provide such access pursuant to applicable Law, (ii) access to any such
documents or information is prohibited pursuant to the terms of any
confidentiality, non-disclosure or other similar agreement to which the Company
is a party as of the date hereof, or (iii) access to documents or information
would, in the Company’s reasonable good faith opinion after consultation with
outside legal counsel, result in the loss of attorney-client privilege, work
product doctrine or other applicable legal privilege applicable to such
documents or information.

 

63



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

2.35 Brokers, Finders. Except for UBS, no finder, broker, agent, or other
intermediary, acting on behalf of the Securityholders or the Company, is
entitled to a commission, fee, or other compensation or obligation in connection
with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby.

2.36 Takeover Statutes. No “business combination,” “fair price,” “moratorium,”
“control share acquisition” or other similar anti-takeover statute or regulation
enacted under state or federal Laws in the United States (each a “Takeover
Statute”) is applicable to the Company or the Merger.

2.37 Investment Company. The Company is not an “investment company”, or an
“affiliated person” of an “investment company”, or a company “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940.

2.38 Information Statement. None of the information relating to the Company in
the Information Statement will contain an untrue statement of material fact or
will omit to state any material fact required to be stated therein or necessary
to make the statements therein not misleading.

2.39 Accredited Investors. Except for those holders of Series 1 Preferred Stock,
Series 2 Preferred Stock and Preferred Stock Warrants listed on Schedule
2.39, to the Company’s Knowledge, as of the date hereof, each of the holders of
Series 1 Preferred Stock, Series 2 Preferred Stock and Preferred Stock
Warrants is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION

SUBSIDIARY

Parent and Acquisition Subsidiary hereby makes the following representations and
warranties to the Company:

3.1 Organization; Authorization; No Conflict. Parent is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Acquisition Subsidiary is a corporation, duly organized, validly
existing and in good standing under the laws of the State of California. Each of
Parent and Acquisition Subsidiary has all requisite power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Parent and Acquisition Subsidiary has been duly
authorized by all requisite corporate action on the part of Parent and
Acquisition Subsidiary. Assuming the valid execution of this Agreement by each
of the Company and the Representative, this Agreement constitutes a valid and
binding obligation of Parent and Acquisition Subsidiary, enforceable against
each such party in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy and other similar laws affecting the
rights and remedies of creditors generally.

 

64



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

3.2 Capitalization.

(a) The authorized capital stock of Parent (“Parent Capital Stock”) consists of
300,000,000 shares of the common stock of Parent, par value $.01 per share
(“Parent Common Stock”), and 50,000,000 shares of preferred stock. As of May 20,
2010, 227,416,132 shares of common stock were outstanding. All shares of Parent
Capital Stock have been duly authorized, and all issued and outstanding shares
of Parent Capital Stock have been validly issued and are fully paid and
nonassessable.

(b) The entire authorized capital stock of Acquisition Subsidiary consists
solely of 1,000 shares of common stock, par value $0.01 per share, of which
1,000 shares are issued and outstanding. Parent owns all issued and outstanding
capital stock of Acquisition Subsidiary, free and clear of any and all Liens.

(c) The shares of Parent to be issued in accordance with this Agreement will,
upon such issuance, be duly authorized, validly issued, fully paid and
non-assessable, free of any Liens (other than Liens created by this Agreement or
any other document executed in connection herewith and obligations of the holder
thereof to comply with applicable Laws in connection with the transfer or sale
thereof) and not subject to any preemptive rights or rights of first refusal
created by statute, the organizational documents of Parent or Acquisition
Subsidiary or any Contract to which Parent or Acquisition Subsidiary is a party
or is bound.

3.3 Consents. Except as set forth on Schedule 3.3, no waiver or consent of any
third person or Government is required for the execution by Parent and
Acquisition Subsidiary of this Agreement, or the consummation by Parent and
Acquisition Subsidiary of the transactions contemplated hereby.

3.4 SEC Documents; Financial Statements.

(a) Parent has made available to the Company a true and complete copy of all
registration statements, reports, proxy statements or information statements
filed by it with the SEC since December 31, 2008 (collectively, the “Parent SEC
Documents”). As of their respective filing dates, each Parent SEC Document
complied (and each document to be filed with the SEC by Parent after the date
hereof and before the Closing Date (“Subsequent SEC Documents”) will comply) in
all material respects with the requirements of the Exchange Act or the
Securities Act, as applicable, and each Parent SEC Document, as of its
respective filing date and taken together with all other Parent SEC Documents
filed prior to such date, did not contain (and each Subsequent SEC Document will
not, as of its filing date and taken together with the Parent SEC Documents and
Subsequent SEC Documents filed prior to such date, contain) any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading, except to the extent
corrected in a subsequently filed Parent SEC Document or Subsequent SEC
Document, and to the extent based on information (financial or otherwise)
provided by the Company or any of its Subsidiaries or any of their respective
members, directors, officers, partners, employees, successors, assigns,
representatives or agents.

 

65



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) The Parent SEC Documents contain an audited consolidated balance sheet of
Parent as of December 31, 2009 and the related audited consolidated statements
of income and cash flow for the year then ended (collectively, the “Parent
Financials”). The Parent Financials (i) have been prepared in accordance with
GAAP applied on a consistent basis throughout the periods indicated (except as
may be indicated in the notes thereto or, in the case of the unaudited financial
statements, as permitted by GAAP), and (ii) present fairly, in all material
respects, the consolidated financial condition and results of operations and
cash flows of Parent and each of its Subsidiaries as of the dates, and for the
periods, indicated therein, except as otherwise noted therein (subject, in the
case of interim period financial statements, to normal recurring year-end audit
adjustments, none of which, individually or in the aggregate, are material).

3.5 Brokers, Finders. Except for GCA Savvian, no finder, broker, agent, or other
intermediary, acting on behalf of Parent or Acquisition Subsidiary, is entitled
to a commission, fee, or other compensation or obligation in connection with the
negotiation or consummation of this Agreement or any of the transactions
contemplated hereby.

3.6 Financing. Parent has and will have prior to the Effective Time, sufficient
cash, available lines of credit or other sources of immediately available funds
and sufficiently authorized but unissued shares of Parent Common Stock to enable
it to pay the aggregate Merger Consideration.

3.7 Litigation. There is no Action or Order pending or, to the knowledge of
Parent, threatened against Parent or Acquisition Subsidiary challenging,
enjoining or preventing this Agreement or the consummation of the transactions
contemplated hereby. As of the date hereof, except as set forth on Schedule 3.7
or as disclosed in the Parent SEC Documents filed with the SEC prior to the date
of this Agreement, there is no material action, suit, claim or proceeding of any
nature pending, or to the knowledge of Parent, threatened, against Parent or any
of its Subsidiaries or any of their respective officers or directors. As of the
date hereof, there is no investigation or similar proceeding pending or, to the
knowledge of Parent, threatened, against Parent by or before the SEC or New York
Stock Exchange. As of the date hereof, no Government entity has at any time
challenged the legal right of Parent or any of its Subsidiaries to conduct its
operations as presently or previously conducted.

3.8 Information Statement. None of the information relating to the Parent or the
Acquisition Subsidiary in the Information Statement will contain an untrue
statement of material fact or will omit to state any material fact required to
be stated therein or necessary to make the statements therein not misleading.

3.9 Absence of Certain Changes or Events. Since December 31, 2009 and until the
date of this Agreement, except as disclosed in the Parent SEC Documents, there
has not occurred: (a) any change, event or condition (whether or not covered by
insurance) that, individually or in the aggregate with any other changes, events
and conditions, has resulted in, or could reasonably be expected to result in, a
Parent Material Adverse Effect, (b) any declaration, setting aside or payment of
any dividend or other distribution (whether in cash, stock or property) with
respect to any of Parent Capital Stock, (c) any amendment of any provision of
the certificate of incorporation or bylaws of, or of any material term of any
outstanding security issued by, Parent, (d) any material change in any method of
accounting or accounting practice by Parent except for any such change required
by a change in GAAP, or (e) any split, combination or reclassification of any of
Parent Capital Stock or any issuance or the authorization of any issuance of any
other securities in respect of, in lieu of, or in substitution for shares of
Parent Capital Stock.

 

66



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

3.10 Interim Operations of Acquisition Subsidiary.

(a) Acquisition Subsidiary was formed solely for the purpose of engaging in the
transactions contemplated by this Agreement and has engaged in no business
activities other than as expressly contemplated by this Agreement.

(b) As of the date hereof and as of the Effective Time, except for
(i) obligations or liabilities incurred in connection with its organization and
(ii) this Agreement and any other agreements or arrangements contemplated by
this Agreement or in furtherance of the transactions contemplated hereby,
Acquisition Subsidiary has not incurred, directly or indirectly, through any of
its Subsidiaries or Affiliates, any obligations or liabilities or engaged in any
business activities of any type or kind whatsoever or entered into any
agreements or arrangements with any Person.

ARTICLE 4

COVENANTS OF THE COMPANY

4.1 Conduct of Business of the Company. Except as set forth in Schedule 4.1 or
as otherwise expressly permitted by this Agreement or as Parent may otherwise
consent to or approve in writing on and after the date hereof and prior to the
Closing Date, during the period from the date of this Agreement to the Effective
Time, the Company shall operate in the Ordinary Course of Business and in
compliance with all applicable Laws and regulations and, to the extent
consistent therewith, use commercially reasonable efforts to preserve intact its
current business organization, to keep available the services of its current
officers and other employees (except in the case of voluntary resignations or
terminations on account of job performance or for cause), to preserve its cash,
and to preserve its relationships with those persons having business dealings
with it, including vendors and customers, to the end that its goodwill and
ongoing business shall be unimpaired at the Effective Time. Furthermore, the
Company covenants, represents and warrants that from and after the date hereof,
unless Parent shall otherwise expressly consent in writing, the Company shall
use its commercially reasonable efforts to: (i) keep in full force and effect
insurance comparable in amount and scope of coverage to insurance now carried by
it; and (ii) pay all accounts payable and other obligations in the Ordinary
Course of Business consistent with the provisions of this Agreement, except if
the same are contested in good faith, and, in the case of the failure to pay any
material accounts payable or other obligations which are contested in good
faith, only after consultation with Parent. Without limiting the generality of
the foregoing (but subject to the above exceptions), except as set forth in
Schedule 4.1 or as Parent may otherwise consent to or approve in writing on and
after the date hereof and prior to the Closing Date, during the period from the
date of this Agreement to the Effective Time, the Company shall not:

(a) (i) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of its Shares or any other equity interests,
(ii) split, combine or reclassify any of its Shares or any other equity
interests or issue or authorize the issuance of any other securities in respect
of, in lieu of or in substitution for shares of its Shares or any other equity
interests, except for issuances of capital stock upon the exercise of options
outstanding as of the date hereof in accordance with their present terms,
(iii) purchase, redeem or otherwise acquire any Shares or any other securities
thereof or any rights, warrants or options to acquire any such shares or other
securities or (iv) make any other actual, constructive or deemed distribution in
respect of any Shares or other equity interests or otherwise make any payments
to Securityholders in their capacity as such;

 

67



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) issue, deliver, sell, pledge or otherwise encumber or subject to any Lien
any Shares, any other voting securities or other equity interests or any
securities convertible into, or any rights, warrants or options to acquire, any
such Shares, voting securities or other equity interests or convertible
securities;

(c) amend its certificate of incorporation or bylaws or organizational
documents;

(d) acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the stock or assets of, or by any other
manner, any business or any Person;

(e) sell, lease, license, mortgage or otherwise encumber or subject to any Lien
or otherwise dispose of any of the Property (including securitizations), other
than in the Ordinary Course of Business;

(f) incur any Indebtedness for borrowed money or issue any debt securities,
receive any equity or debt financing, make any loans, advances or capital
contributions to, or investments in, any Person;

(g) assume, guarantee or endorse the obligations of any other Person, indemnify
any other person, issue any support guarantees or otherwise become responsible
for the obligations of any Person;

(h) take, or agree to commit to take, any action that would or is reasonably
likely to result in any of the conditions to the Merger not being satisfied, or
that would impair the ability of any of the Parties to consummate the Merger in
accordance with the terms hereof or delay such consummation;

(i) make any capital expenditure or expenditures that exceed $50,000 in the
aggregate;

(j) (1) make any material Tax election; (2) adopt any material accounting method
that is inconsistent with elections made, positions taken or methods used in
preparing or filing similar Tax Returns in prior periods; (3) file any amended
Tax Returns or claims for Tax refunds; (4) enter into any closing agreement
related to any material Tax; (5) surrender any material Tax claim, audit or
assessment; (6) surrender any right to claim a material Tax refund, offset or
other reduction in Tax liability surrendered; (7) consent to any extension or
waiver of the limitations period applicable to any material Tax claim or
assessment; or (8) settle or resolve any material Tax controversy.

 

68



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(k) except as required under an existing Plan, (i) grant or commit to grant any
employee, Securityholder, officer, director or agent any increase in wages,
bonus, severance, profit sharing, retirement, insurance or other compensation or
benefits (other than an increase in wages in the Ordinary Course of Business for
any individual other than a director or officer of the Company), (ii) amend or
terminate any Plan, except to the extent necessary to comply with applicable
Law, (iii) establish any new compensation or benefit plan or arrangement, or
(iv) enter into any employment, consulting, retention, termination, severance or
collective bargaining agreement with the exception of at-will offer letters with
newly-hired employees that have been disclosed to Parent pursuant to
Section 2.22(d);

(l) take, or agree to commit to take, any action that would or is reasonably
likely to result in the acceleration of any options;

(m) revalue any of its assets, including, without limitation, writing down the
value of inventory or writing-off notes or accounts receivable other than in the
Ordinary Course of Business or as required by GAAP;

(n) (i) enter into any contract or agreement, other than in the Ordinary Course
of Business, or amend in any material respect any of the Contracts other than in
the Ordinary Course of Business; or (ii) enter into any contract, agreement,
commitment or arrangement providing for, or amend any contract, agreement,
commitment or arrangement to provide for, the taking of any action that would be
prohibited hereunder;

(o) pay, discharge or satisfy any claims, liabilities or obligations (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction in the Ordinary Course of Business of
liabilities reflected or reserved against in the Balance Sheet or incurred in
the Ordinary Course of Business since the date of the Balance Sheet;

(p) settle or compromise any pending or threatened suit, action or claim
relating to the transactions contemplated hereby other than a Securityholder
Claim which is settled or compromised in accordance with Section 4.8;

(q) enter into any agreement or arrangement that would limit or restrict the
Surviving Company and its Affiliates (including Parent) or any successor
thereto, from engaging or competing in any line of business or in any geographic
area;

(r) enter into, terminate or amend in any material respect any Contract listed
on Schedule 2.12(a) or Schedule 2.14(c);

 

69



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(s) sell, transfer or grant any license with respect to Intellectual Property of
the Company other than non-exclusive licenses granted in the Ordinary Course of
Business, or fail to make any filing, pay any fee or take any other action
necessary to maintain the existence, validity and ownership by the Company of
any material Intellectual Property owned by the Company;

(t) fail to pay any fee, make any filing or take any action necessary to
maintain the ownership or right to use any Intellectual Property that is
material to the business of the Company;

(u) fail to maintain, abandon, or lose the right to use or otherwise exploit any
Intellectual Property material to the business of the Company;

(v) take any of the actions described in Section 2.17; or

(w) authorize, or commit or agree to take, any of the foregoing actions.

4.2 Notification of Certain Matters. From the date hereof until the Closing
Date, the Company shall promptly notify Parent if, to the Company’s Knowledge:

(a) There exists any inaccuracy in, or any breach of, any representation or
warranty of the Company set forth in Article 2 of this Agreement, or any breach
in any material respect of any covenant or obligation of the Company set forth
in this Agreement, in either case that would cause or result (assuming for this
purpose that the date the same became known to the Company is the Closing Date)
in a failure of the condition to Closing set forth in Section 7.3(a) hereof to
be satisfied;

(b) Any written or express notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated hereby;

(c) Any written or express notice or other communication from any Government in
connection with the transactions contemplated hereby;

(d) Any action, suit, or proceeding commenced against the Company that, if
pending on the date hereof, would have been required to have been disclosed
pursuant to this Agreement; and

(e) (i) There is damage or destruction by fire or other casualty of any material
asset or part thereof or (ii) any asset or part thereof becomes the subject of
any proceeding or threatened proceeding for the taking thereof or of any right
relating thereto by condemnation, eminent domain or other similar governmental
action.

 

70



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

The Company hereby acknowledges that Parent does not and shall not waive any
right it may have hereunder (or under applicable Law) as a result of such
notifications and any notification given pursuant to this Section 4.2 (including
any supplement to the Schedules to this Agreement), and that such notifications
shall (i) not have any effect for purposes of determining satisfaction of the
conditions set forth in Section 7.3 of this Agreement, and (ii) not in any way
limit the Parent’s exercise of its rights hereunder (including its rights to
indemnification hereunder) or other rights under applicable law. In addition, no
such notification shall be deemed to avoid or cure any misrepresentation or
breach of warranty or constitute an amendment of any representation, warranty or
statement in this Agreement (including for purposes of determining the
fulfillment of the condition precedent in Section 7.3(a)) or negate any right to
indemnification hereunder or other rights under applicable law (it being
understood that the Parent Indemnified Persons are being indemnified under
Section 8.2 as if none of the disclosures or exceptions to the representations
and warranties of the Company made herein on the date hereof have changed on and
as of the Closing Date).

4.3 Access to Information. To the extent permitted by applicable Law and subject
to the Confidentiality Agreement dated August 26, 2009 (the “Confidentiality
Agreement”), the Company shall afford to Parent and to the officers, employees,
accountants, counsel, financial advisors and other representatives of Parent,
reasonable access during normal business hours during the period from the date
of this Agreement until the earlier of the Effective Time or the termination of
this Agreement pursuant to Section 9.1 to the Company’s properties, books,
contracts, commitments, personnel and records and, during such period, the
Company shall furnish promptly to Parent all other information concerning the
Company’s business, properties and personnel as Parent may reasonably request;
provided that no investigation pursuant to this Section 4.3 shall affect or
modify any representation or warranty or any liability with respect thereto; and
provided further, however, that the Company may restrict or otherwise prohibit
access to any documents or information to the extent that (i) the Company may
not be permitted to provide such access pursuant to applicable Law, (ii) access
to any such documents or information is prohibited pursuant to the terms of any
confidentiality, non-disclosure or other similar agreement to which the Company
is a party as of the date hereof, or (iii) access to documents or information
would, in the Company’s reasonable good faith opinion after consultation with
outside legal counsel, result in the loss of attorney-client privilege, work
product doctrine or other applicable legal privilege applicable to such
documents or information. Parent shall hold, and shall cause its respective
officers, employees, accountants, counsel, financial advisors and other
representatives and Affiliates to hold, any nonpublic information in confidence
in accordance with the terms of the Confidentiality Agreement. If at any time
after the date hereof, the Company withholds information or documents from
Parent because the Company determines in good faith that (i), (ii) or
(iii) above may be implicated, then the Company shall promptly (and in no event
later than 1 Business Day thereafter) inform Parent of the same and Parent and
the Company shall discuss the same as soon as reasonably practicable thereafter.

4.4 Reasonable Best Efforts; Cooperation. Upon the terms and subject to the
conditions set forth in this Agreement, the Company agrees to use reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and to assist and cooperate with Parent and Acquisition Subsidiary in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Merger and the other
transactions contemplated hereby, including, but not limited to, (i) the
obtaining of all necessary actions or nonactions, waivers, consents and
approvals from Government authorities and the making of all necessary
registrations and filings and the taking of all steps as may be necessary to
obtain an approval or waiver from, or to avoid an action or proceeding by, any
Government, (ii) timely making all necessary filings under the HSR Act,
(iii) the obtaining of all necessary consents, approvals or waivers from third
parties, (iv) the defending of any lawsuits or other legal proceedings, whether
judicial or administrative, challenging this Agreement or the consummation of
the transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Government vacated or
reversed, and (v) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated hereby and to fully carry
out the purposes of this Agreement. In consummating the Merger and the other
transactions contemplated hereby, the Company shall comply with all applicable
Laws.

 

71



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

4.5 Company Shareholder Approval.

(a) As promptly as reasonably practicable following the date of this Agreement,
the Company shall, in accordance with the Company’s Organizational Documents and
applicable Law, provide to its Shareholders an information statement prepared by
the Company (the “Information Statement”) and other appropriate documents in
connection with the solicitation of: (i) written consents of the Shareholders in
favor of the approval of this Agreement, the Agreement of Merger and the other
transactions contemplated hereby; and (ii) waivers by the Shareholders of their
appraisal rights in connection with the Merger. The Parties shall use their
respective reasonable best efforts to complete the Information Statement no
later than twenty-one (21) days after the date hereof. Notwithstanding anything
to the contrary contained in this Agreement, the Information Statement and any
other materials submitted to the Shareholders in connection with the
transactions contemplated by this Agreement shall be subject to prior review and
reasonable approval by Parent, and in no event shall the Company provide the
Information Statement to the Shareholders without the prior written consent of
Parent. In connection with obtaining such approval by the Shareholders, the
Company shall comply with all legal requirements in connection therewith,
including to the extent necessary or required, the information delivery
requirements of Regulation D.

(b) The Board of Directors of the Company has adopted a resolution recommending
the approval of this Agreement and the Agreement of Merger by the Shareholders
(the “Company Recommendation”). The Board of Directors will not fail to make,
withdraw or modify in a manner adverse to Parent or publicly propose to withdraw
or modify in a manner adverse to Parent the Company Recommendation (it being
understood that taking a neutral position or no position with respect to any
Acquisition Proposal shall be considered an adverse modification), recommend,
adopt or approve or publicly propose to recommend, adopt or approve an
Acquisition Proposal, or take any action or make any statement inconsistent with
the Company Recommendation (any of the foregoing an “Adverse Recommendation
Change”) other than as permitted by and in accordance with the terms of Sections
4.7(b) and 4.7(c). Unless the Board of Directors of the Company shall have
effected an Adverse Recommendation Change pursuant to and in accordance with the
terms of Sections 4.7(b) and 4.7(c)), the Board of Directors of the Company (in
its capacity as such) (i) will continue to recommend to the Shareholders that
they approve this Agreement and the Agreement of Merger and approve the
transactions contemplated hereby and (ii) will use its reasonable best efforts
to obtain the Company Shareholder Approval as soon as reasonably practicable
following the distribution of the Information Statement and in no event later
than fifteen (15) days after the distribution of the Information Statement by
securing and causing to be filed with the Company consents from the Shareholders
necessary to secure the same, which consents shall be in a form that is
reasonably acceptable to Parent and which consents shall not be delivered to any
Shareholder for use by such Shareholder until Parent has provided written
consent to commence such delivery; provided however, in the event of an Adverse
Recommendation Change pursuant to and in accordance with the terms of Sections
4.7(b) and 4.7(c), for so long as this Agreement remains in effect, at the
request of Parent, the Company shall provide Parent with any reasonable
assistance necessary to enable Parent to continue to seek, secure and process
consents from the Shareholders necessary to secure the Company Shareholder
Approval (including by providing information and other reasonable assistance to
Parent to enable Parent to contact Shareholders directly in an effort to seek,
secure and process written consents from Shareholders). In no event shall the
Company commence the process of seeking to secure or obtain the consent of the
Shareholders necessary to obtain the Company Shareholder Approval without the
prior consent of Parent. As expeditiously as possible following the receipt of
the Company Shareholder Approval, the Company shall deliver to Parent a
certificate executed on behalf of the Company by its Secretary and certifying
that the Company Shareholder Approval has been obtained.

 

72



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) Subject to the limitations in Sections 4.5(a) and 4.5(b), without limiting
the generality of the foregoing, this Agreement and the Merger shall be
submitted to the Shareholders as soon as reasonably practicable whether or not
(i) an Adverse Recommendation Change shall have occurred or (ii) an Acquisition
Proposal shall have been publicly proposed or announced or otherwise submitted
to the Company or any of its representatives.

(d) Unless the Board of Directors of the Company shall have effected an Adverse
Recommendation Change pursuant to and in accordance with the terms of Sections
4.7(b) and 4.7(c), the Company will use its reasonable best efforts to obtain
the Company Shareholder Approval as soon as reasonably practicable following the
distribution of the Information Statement and in no event later than fifteen
(15) days after the distribution of the Information Statement by securing and
causing to be filed with the Company consents from the Shareholders necessary to
secure the same, which consents shall be in a form that is reasonably acceptable
to Parent; provided, however, in the event of an Adverse Recommendation Change
pursuant to and in accordance with the terms of Sections 4.7(b) and 4.7(c), for
so long as this Agreement remains in effect, at the request of Parent, the
Company shall provide Parent with any reasonable assistance necessary to enable
Parent to continue to seek, secure and process consents from the Shareholders
necessary to secure the Company Shareholder Approval (including by providing
information and other reasonable assistance to Parent to enable Parent to
contact Shareholders directly in an effort to seek, secure and process written
consents from Shareholders).

(e) 280G Covenant. Prior to the Closing Date, the Company shall submit to a
Shareholder vote the right of any “disqualified individual” (as defined in
Section 280G(c) of the Code) to receive any and all payments (or other benefits)
contingent on the consummation of the transactions contemplated by this
Agreement (within the meaning of Section 280G(b)(2)(A)(i) of the Code) to the
extent necessary so that no payment received by such “disqualified individual”
would be a “parachute payment” under Section 280G(b) of the Code (determined
without regard to Section 280G(b)(4) of the Code), in a manner that satisfies
the stockholder approval requirements under Section 280G(b)(5)(B) of the Code
and regulations promulgated thereunder. Prior to the Closing Date, the Company
shall have delivered to Parent evidence reasonably satisfactory to Parent
(i) that Shareholder approval was solicited in conformance with Section 280G and
the regulations promulgated thereunder, and the requisite Shareholder approval
was obtained with respect to any payments that were subject to the Shareholder
vote (the “280G Approval”), or (ii) that the 280G Approval was not obtained and
as a consequence, that such “parachute payments” shall not be made or provided,
pursuant to the waivers of those payments and/or benefits which were executed by
the affected individuals prior to Shareholder vote. Such vote shall establish
the “disqualified individual’s” right to the payment or other compensation. In
addition, before the vote is submitted to the Shareholders, the Company shall
provide adequate disclosure to the Shareholders of all material facts concerning
all payments that, but for such vote, could be deemed “parachute payments” to a
“disqualified individual” under Section 280G of the Code in a manner that
satisfies Section 280G(b)(5)(B)(ii) of the Code and regulations promulgated
thereunder. Parent and its counsel shall have the right to review and comment on
all documents to be delivered to the Shareholders in connection with such vote.
For purposes of clarity, only that portion of the payments and/or benefits that
is in excess of 2.99 times the applicable individual’s “base amount” (within the
meaning of Section 280G(b)(3) of the Code) need be submitted for a Shareholder
vote, and subject to waiver, in accordance with the provisions above.

 

73



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(f) Following the date hereof, the Company shall use its commercially reasonable
efforts to obtain and deliver to Parent fully executed Side Agreements from
those Securityholders that did not deliver fully executed Side Agreements
contemporaneously with the execution of this Agreement. In addition, following
the date hereof, the Company shall use its reasonable best efforts to obtain and
deliver to Parent true, correct and complete AIQ Forms dated on or after the
date hereof from those holders of Series 1 Preferred Stock, Series 2 Preferred
Stock and Preferred Stock Warrants as of the date hereof; without limiting the
scope of the foregoing, the Company shall use its reasonable best efforts to
obtain as many of such AIQ Forms as possible prior to June 1, 2010.

4.6 Takeover Statutes. If any Takeover Statute is or may become applicable to
the Merger or any the other transactions contemplated hereby, the Company and
the Board of Directors will grant such approvals, and will take such other
actions as are necessary so that the Merger or any the other transactions
contemplated hereby may be consummated as promptly as practicable on the terms
contemplated hereby or thereby and will otherwise act to eliminate or minimize
the effects of any Takeover Statute on the Merger or any of the other
transactions contemplated hereby.

4.7 No Solicitation.

(a) None of the Company, any of its directors, officers, employees, controlled
Affiliates, representatives, agents or any director, officer, employee or
controlled Affiliate of those Shareholders listed on Schedule 4.7(a)
(collectively, “Agents”), shall directly or indirectly: (i) solicit, initiate,
support or participate in any negotiations or discussions with respect to any
Acquisition Proposal; (ii) disclose any information not customarily disclosed in
the Ordinary Course of Business to any Third Party concerning the Company and
which the Company believes will or is reasonably likely to be used for the
purposes of formulating any offer, indication of interest or proposal for an
Acquisition Proposal; (iii) assist, cooperate with, knowingly facilitate or
encourage any Third Party to make any offer, indication of interest or proposal
for an Acquisition Proposal; (iv) execute, approve or accept or agree to
execute, approve or accept or enter into a contract, arrangement, or
understanding regarding any Acquisition Proposal (other than a confidentiality
agreement permitted by Section 4.7(b)); (v) grant any waiver or release under
any standstill or similar agreement with respect to any class of equity
securities of the Company or (vi) authorize or permit any of the Company’s
Agents to take any of the actions set forth in clauses (i) through (iv) above.
Without limiting the foregoing, it is agreed that any violation of the
restrictions on the Company set forth in the preceding sentence by any Agent of
the Company shall be a breach of this Section by the Company. The Company shall,
and shall cause its Agents to, cease immediately and cause to be terminated any
and all existing activities, discussions or negotiations, if any, with any Third
Party conducted prior to the date of this Agreement with respect to any
Acquisition Proposal and shall use its reasonable best efforts to cause any such
Third Party (or its agents or advisors) in possession of confidential
information about the Company that was furnished by or on behalf of the Company
to return or destroy all such information. During the term of this Agreement,
the Company shall not take any actions to make any state takeover statute
(including any California state takeover statute) or similar statute
inapplicable to any Acquisition Proposal.

 

74



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Notwithstanding the foregoing, at any time prior to obtaining the Company
Shareholder Approval, the Board of Directors of the Company, directly or
indirectly through advisors, agents or other intermediaries, may, subject to
compliance with Section 4.7(c), (i) engage in negotiations or discussions with
any Third Party that, subject to the Company’s compliance with Section 4.7(c),
has made after the date of this Agreement a Superior Proposal or an unsolicited
bona fide Acquisition Proposal that the Board of Directors of the Company
determines in good faith (after considering the advice of a financial advisor of
nationally recognized reputation and the Company’s outside legal counsel) is
reasonably likely to lead to a Superior Proposal, (ii) thereafter furnish to
such Third Party nonpublic information relating to the Company pursuant to a
confidentiality agreement with terms no less favorable to the Company than those
contained in the Confidentiality Agreement (a copy of which shall be provided,
promptly after its execution, for informational purposes only to Parent);
provided that all such information (to the extent that such information has not
been previously provided or made available to Parent) is provided or made
available to Parent, as the case may be, prior to or substantially concurrently
with the time it is provided or made available to such Third Party) and
(iii) following receipt of a Superior Proposal after the date of this Agreement,
make an Adverse Recommendation Change, but in each case referred to in the
foregoing clauses (i) through (iii) only if the Board of Directors of the
Company determines in good faith by a majority vote, after considering advice
from outside legal counsel to the Company, that the failure to take such action
is inconsistent with its fiduciary duties under applicable Law.

(c) The Board of Directors of the Company shall not take any of the actions
referred to in clauses (i) through (iii) of Section 4.7(b) (including, without
limitation, making an Adverse Recommendation Change) unless the Company shall be
permitted to do so in accordance with Section 4.7(b) and shall have delivered to
Parent a written notice at least 48 hours prior to taking such action advising
Parent that it intends to take such action, and the Company shall continue to
advise Parent after taking such action of the status and material terms of any
discussions and negotiations with the Third Party. In addition, the Company
shall notify Parent promptly (but in no event later than 24 hours) after receipt
by the Company of any Acquisition Proposal or any inquiry relating to an
Acquisition Proposal, any indication that a Third Party is considering making an
Acquisition Proposal or any request for information relating to the Company or
for access to the business, properties, assets, books or records of the Company
by any Third Party that has made an Acquisition Proposal (or under circumstances
that would be reasonably likely to lead to an Acquisition Proposal), which
notice shall be provided in writing and shall identify the Third Party making,
and the material terms and conditions of, any such Acquisition Proposal,
indication or request (including any changes thereto) or request, as applicable.
The Company shall keep Parent reasonably informed, on a reasonably current
basis, of the status and material terms of any such Acquisition Proposal,
indication or request or request, as applicable (including any material changes
thereto) and shall promptly (but in no event later than 24 hours after receipt)
provide to Parent copies of all correspondence and written materials sent or
provided to the Company that describes any terms or conditions of any
Acquisition Proposal.

 

75



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any offer or proposal relating to, or any Third Party indication of
interest in, (A) any acquisition or purchase, direct or indirect, of more than
15% of the assets of the Company (measured by the fair market value thereof) or
more than 15% of any class of equity or voting securities of the Company,
including any tender offer (including a self tender offer) or exchange offer for
more than 15% of any class of equity or voting securities of the Company or
(B) any merger, consolidation, share exchange, business combination,
reorganization, recapitalization, liquidation, dissolution or other similar
transaction involving the Company, in any case which would have any of the
effects described in the preceding clause (A).

“Superior Proposal” means any bona fide, unsolicited written Acquisition
Proposal for all of the outstanding Shares on terms that the Board of Directors
of the Company determines in good faith by a majority vote, after considering
the advice of a financial advisor of nationally recognized reputation and
outside legal counsel to the Company, and after taking into account all the
terms and conditions of the Acquisition Proposal would result in a transaction
that if consummated, is more favorable in the aggregate to the Securityholders
than the Merger (or, if applicable, any binding written proposal by Parent in
the form of a proposed amendment to this Agreement that can be accepted by the
Company by countersignature) taking into account all the terms and conditions of
such Acquisition Proposal and this Agreement (or, if applicable, any binding
written proposal by Parent in the form of a proposed amendment to this Agreement
that can be accepted by the Company by countersignature) (including the expected
timing and likelihood of consummation, taking into account any governmental and
other approval requirements and the financial wherewithal of the Third Party
relative to the financial wherewithal of Parent), (ii) that is reasonably
capable of being completed on the terms proposed, taking into account the
identity of the person making the proposal, any approval requirements and all
other financial, legal and other aspects of such proposal and (iii) for which
financing, if a cash transaction (whether in whole or in part), is then fully
committed or reasonably determined by the Board of Directors of the Company to
be available.

“Third Party” means any Person, including as defined in Section 13(d) of the
Exchange Act, other than Parent or any of its Affiliates, and the directors,
officers, employees, agents and advisors of such Person, in each case, acting in
such capacity.

 

76



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

4.8 Securityholder Litigation. The Company shall promptly notify Parent and give
Parent the opportunity to participate in the defense or settlement of any Action
brought by any Securityholder against the Company and/or its directors relating
to the transactions contemplated by this Agreement, and no settlement of any
such Action shall be agreed to without Parent’s prior written consent (which
shall not be unreasonably withheld, delayed or conditioned).

4.9 SAS 100 Review. Following the date hereof, the Company shall cooperate and
provide reasonable assistance to Parent (at Parent’s expense) with respect to
its review under Statement on Auditing Standards No. 100 of the Company’s
interim financial statements for each period for which such statements are
required to be included, or are included, in any filing of Parent with the SEC.

ARTICLE 5

COVENANTS OF PARENT

5.1 Notification of Certain Matters. From the date hereof until the Closing
Date, Parent shall promptly notify the Company if to the actual knowledge of
Parent’s executive officers:

(a) There exists any inaccuracy in, or any breach of, any representation or
warranty of Parent set forth in Article 3 of this Agreement, or any breach in
any material respect of any covenant or obligation of Parent set forth in this
Agreement, in either case that would cause or result in a failure of the
condition to Closing set forth in Section 7.2(a) hereof to be satisfied;

(b) Any written or express notice or other communication from any Person
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated hereby;

(c) Any written or express notice or other communication received from any
Government in connection with the transactions contemplated hereby; and

(d) Any action, suit, or proceeding commenced against Parent or its Subsidiaries
that, if pending on the date hereof, would have been required to have been
disclosed pursuant to this Agreement.

Parent hereby acknowledges that the Company does not and shall not (and the
Securityholders do not and will not) waive any right it or they may have
hereunder (or under applicable law) as a result of such notifications and any
notification given pursuant to this Section 5.1 (including any supplement to the
Schedules to this Agreement), and that such notifications shall (i) not have any
effect for purposes of determining satisfaction of the conditions set forth in
Section 7.2 of this Agreement, and (ii) not in any way limit the Company’s
exercise of its rights hereunder (including its rights to indemnification
hereunder) or under applicable Law (or the Securityholders’ exercise of their
rights hereunder (including their rights to indemnification hereunder) or under
applicable Law. In addition, no such notification shall be deemed to avoid or
cure any misrepresentation or breach of warranty or constitute an amendment of
any representation, warranty or statement in this Agreement (including for
purposes of determining the fulfillment of the condition precedent in
Section 7.2(a)) or negate any right to indemnification hereunder or other rights
under applicable law (it being understood that the Shareholder Indemnified
Persons are being indemnified under Section 8.2 as if none of the disclosures or
exceptions to the representations and warranties of Parent made herein on the
date hereof have changed on and as of the Closing Date).

 

77



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

5.2 Reasonable Best Efforts; Cooperation. Upon the terms and subject to the
conditions set forth in this Agreement, Parent agrees to use reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the Company in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Merger and the other transactions
contemplated hereby, including, but not limited to, (i) the obtaining of all
necessary actions or nonactions, waivers, consents and approvals from Government
authorities and the making of all necessary registrations and filings and the
taking of all steps as may be necessary to obtain an approval or waiver from, or
to avoid an action or proceeding by, any Government, (ii) timely making all
necessary filings under the HSR Act, (iii) the obtaining of all necessary
consents, approvals or waivers from third parties, (iv) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Government vacated or reversed, and (v) the
execution and delivery of any additional instruments necessary to consummate the
transactions contemplated hereby and to fully carry out the purposes of this
Agreement; provided, however, that nothing in this Agreement shall require, or
be construed to require, Parent to proffer to, or agree to, sell, divest, lease,
license, transfer, dispose of or otherwise hold separate or encumber, before or
after the Effective Time, any assets, licenses, operations, rights, product
lines, businesses or interest therein of Parent, the Company or any of their
respective Affiliates (or to consent to any sale, divestiture, lease, license,
transfer, disposition or other encumbrance by Parent, the Company or the
Surviving Company of any of their assets, licenses, operations, rights, product
lines, businesses or interest therein or to consent to any agreement to take any
of the foregoing actions) or to agree to any material changes (including through
a licensing arrangement) or restriction on, or other impairment of Parent’s
ability to own or operate, any such assets, licenses, operations, rights,
product lines, businesses or interests therein or Parent’s ability to vote,
transfer, receive dividends or otherwise exercise full ownership rights with
respect to the stock of the Surviving Company. Notwithstanding the foregoing,
Parent shall not be required to take any actions relating to the registration of
its securities under any applicable federal or state Law (including without
limitation conducting a fairness hearing as contemplated by California Law).

5.3 Benefits Covenant. On and after the Effective Time, Parent shall, or shall
cause the Surviving Company to:

(a) provide the employees of the Company as of the Effective Time for so long as
they remain employed by the Company (other than those employees to be terminated
as of the Effective Time, each of whom is listed on Schedule 5.3(a)) (the
“Covered Employees”) with the same or substantially similar employee benefits
and compensation plans, programs and arrangements that are provided to similarly
situated employees of Parent and its Subsidiaries (other than with respect to
the Company’s 401(k) plan, with respect to which such employees will remain
participants through January 1, 2011, at which time such employees will then be
eligible to participate in Parent’s 401(k) plan), and which will be satisfied
with respect to medical benefits during 2010 by causing the Surviving Company to
continue existing Company plans.

 

78



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) provide all Covered Employees with service credit for purposes of
eligibility, participation, vesting and levels of benefits (but not for benefit
accruals under any defined benefit pension plan), under any employee benefit or
compensation plan, program or arrangement adopted, maintained or contributed to
by Parent or the Surviving Company in which Covered Employees are eligible to
participate, for all periods of employment with the Company (or any predecessor
entities) prior to the Effective Time and with the Surviving Company and any of
its Affiliates on and after the Effective Time; and

(c) provide that, if applicable, any pre-existing condition, eligibility waiting
periods and evidence of insurability requirements are waived with respect to
Covered Employees (and their eligible dependents) under medical, dental or
vision plans of Parent or the Surviving Company in which Covered Employees
participate after the Effective Time.

5.4 Directors and Officers.

(a) Prior to the Closing, the Company shall purchase a six-year tail policy (the
“Tail Policy”) for its officers’ and directors’ liability insurance with an
aggregate premium not in excess of Sixty Thousand Dollars ($60,000) in a form
mutually acceptable to the Company and Parent, which shall provide such
directors and officers with coverage for six years following the Effective Time
of not less than the existing coverage under, and have other terms not
materially less favorable to, the insured persons than the directors’ and
officers’ liability insurance coverage in effect for the Company on February 1,
2010. Parent shall maintain (and not take any action to terminate) the Tail
Policy during such six-year period. To the extent the aggregate premium of the
Tail Policy is in excess of $60,000, such amount in excess of $60,000 shall be
considered Indebtedness for purposes of this Agreement.

(b) The Surviving Company shall (and Parent shall cause the Surviving Company
to), honor and fulfill in all respects the obligations of the Company under any
and all indemnification agreements between the Company and any of its current or
former directors and officers that were in effect on February 1, 2010, copies of
which are attached hereto as Schedule 5.4(b) (each, an “Company Indemnified
Person” and collectively, the “Company Indemnified Persons”). In addition,
during the period commencing at the Effective Time and ending on the sixth
anniversary of the Effective Time, the Surviving Company shall (and Parent shall
cause the Surviving Company to) cause the Surviving Company Organizational
Documents to contain provisions with respect to indemnification, exculpation and
the advancement of expenses, covering acts and omissions of the applicable
Company Indemnified Persons, in each case in their capacities as officers or
directors of the Company, occurring at or prior to the Effective Time, that are
at least as favorable as the indemnification, exculpation and advancement of
expenses provisions contained in the Company Organizational Documents as of
February 1, 2010, and, during such six-year period, except as required by
applicable Law, such provisions shall not be repealed, amended or otherwise
modified in any manner that adversely affects the rights of the Company
Indemnified Persons thereunder.

 

79



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) If Parent or the Surviving Corporation or any of its successors or assigns
shall (i) consolidate with or merge into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) transfer all or substantially all of its properties and assets to any
Person, then, and in each such case, proper provisions shall be made so that the
successors and assigns of the Surviving Corporation shall assume all of the
obligations of Parent and the Surviving Corporation set forth in this
Section 5.4.

(d) The obligations set forth in this Section 5.4 shall not be terminated,
amended or otherwise modified in any manner that adversely affects any
Indemnified Person (or any other person who is a beneficiary under the Tail
Policy (and their heirs and representatives)) without the prior written consent
of such affected Indemnified Person or other person who is a beneficiary under
the Tail Policy (and their heirs and representatives). Each of the Indemnified
Persons or other persons who are beneficiaries under the Tail Policy (and their
heirs and representatives) are intended to be third party beneficiaries of this
Section 5.4, with full rights of enforcement as if a party thereto.

(e) Nothing in this Agreement is intended to, shall be construed to or shall
release, waive or impair any rights to directors’ and officers’ insurance claims
under any policy that is or has been in existence with respect to the Company
for any of its directors, officers or other employees, it being understood and
agreed that the indemnification provided for in this Section 5.4 is not prior to
or in substitution for any such claims under such policies.

(f) The Company Indemnified Persons are intended to be third party beneficiaries
of the terms of this Section 5.4, with full right, power and authority to
enforce the provisions hereof directly against the Surviving Corporation and
Parent as if such Company Indemnified Persons were a party hereto.

5.5 Subsidiary Compliance. Parent shall cause Acquisition Subsidiary to perform
its obligations under this Agreement.

ARTICLE 6

ADDITIONAL COVENANTS

6.1 Certain Filings. The Company and Parent shall cooperate with one another
(i) in determining whether any action by or in respect of, or filing with, any
Government is required or advisable, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material Contracts, in
connection with the consummation of the transactions contemplated by this
Agreement and (ii) in taking such actions or making any such filings, furnishing
information required in connection therewith and seeking timely to obtain any
such actions, consents, approvals or waivers.

 

80



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

6.2 Public Announcements; Confidentiality. Prior to the Effective Time, Parent
and the Company shall consult with each other before issuing any press release,
making any statement or communication (other than Company statements or
communications relating to an Adverse Recommendation Change or the transactions
contemplated hereby made after an Adverse Recommendation Change pursuant to and
in accordance with Sections 4.7(b) and 4.7(c) hereof) to any Third Party (other
than their respective Agents, including legal counsel, tax advisors and
accountants) or scheduling any press conference or conference call with
investors or analysts with respect to this Agreement or the transactions
contemplated hereby, including, if applicable, its termination and the reasons
therefor, and, except as may be required by applicable Law or any listing
agreement with or rule of any national securities exchange or association, no
Party shall issue any such press release, make any such statement or
communication or schedule any such press conference or conference call without
the consent of the other Party. Notwithstanding anything herein to the contrary,
following the Closing, the Representative shall be permitted to publicly
announce that it has been engaged to serve as the Representative in connection
with the Merger as long as such announcement does not disclose any of the other
terms of the Merger or the other transactions contemplated herein.

6.3 Further Assurances. From and after the Closing, the Parties shall do such
acts and execute such documents and instruments as may be reasonably required to
make effective the transactions contemplated hereby.

6.4 Taxes.

(a) All transfer, documentary, sales, use, stamp, registration and other such
Taxes and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred by the Company in connection
with consummation of the Merger or the payment of the Merger Consideration
contemplated by this Agreement shall be paid by the Securityholders when due,
regardless of whether such Taxes are technically owed by the Company, Surviving
Company or Parent. Parent will, at the Securityholders’ cost and expense, file
all necessary Tax Returns and other documentation with respect to all such
Taxes, fees and charges.

(b) The Company shall prepare or cause to be prepared, and file or cause to be
filed, at the Company’s cost and expense, all Tax Returns of the Company
required to be filed (taking into account extensions) on or before the Closing
Date. Parent shall prepare or cause to be prepared, and file or cause to be
filed, at the Securityholders’ cost and expense, all other Tax Returns of the
Company for any Tax year or period ending on or before the Closing Date
(“Pre-Closing Tax Period”) that are filed after the Closing Date. If the
Company’s Tax liability with respect to such Tax Returns exceeds the amount of
Taxes reflected in the Final Closing Net Working Capital or could result in a
claim for indemnification pursuant to this Agreement, Parent shall provide the
Representative with a copy of such Tax Returns for review and approval (which
will not be unreasonably withheld). The Representative shall be entitled to
review all such Tax Returns prior to filing, and may request revisions to such
Income Tax Returns so long as any requested revisions are provided to Parent no
later than ten (10) Business Days after the date on which the Representative
receives a copy of such Tax Return from Parent. Parent and the Representative
shall attempt to resolve, in good faith, any disagreements as to the treatment
of any item on any such Income Tax Return. Such Tax Returns shall be prepared in
a manner consistent with the prior practices of the Company, which shall be in
accordance with applicable Law.

 

81



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) Parent shall prepare or cause to be prepared, and file or cause to be filed,
at Parent’s cost and expense, all Tax Returns of the Company, the Surviving
Company and their Subsidiaries for any Tax year or period beginning on or before
and ending after the Closing Date (a “Straddle Period”). If the Company’s Tax
liability with respect to such Tax Returns attributable to the portion of the
Straddle Period ending on the Closing Date exceeds the amount of Taxes reflected
in the Final Closing Net Working Capital or could result in a claim for
indemnification pursuant to this Agreement, Parent shall provide the
Representative with a copy of such Income or other material Tax Returns for
review and reasonable approval. The Representative shall be entitled to review
all such Income or other material Tax Returns prior to filing and may request
revisions to any such Income or other material Tax Return, so long as any
requested revisions are provided to Parent no later than ten (10) Business Days
after the date on which the Representative received a copy of such Income or
other material Tax Return from Parent. Parent and the Representative shall
attempt to resolve, in good faith, any disagreements as to the treatment of any
item on any Income or other material Tax Return for a Straddle Period. For
purposes of Section 6.4(c), Section 6.4(e) and Section 8.2(a)(x), in the case of
any Taxes that are payable for a Tax period that includes (but does not end on)
the Closing Date, the portion of such Tax that relates to the portion of such
Tax period ending on the Closing Date shall (i) in the case of any Taxes other
than any Tax imposed upon or measured by net income or gross income (excluding
any Tax based solely on gross receipts) including any interest, penalty, or
additions thereto, whether disputed or not (“Income Taxes”), be deemed to be the
amount of such Tax for the entire Tax period multiplied by a fraction, the
numerator of which is the number of days in the Tax period ending on the Closing
Date, and the denominator of which is the number of days in the entire Tax
period, and (ii) in the case of any Income Tax, be deemed to be equal to the
amount that would be payable if the relevant Tax period ended on the Closing
Date. Any credits relating to a Tax period that begins before and ends after the
Closing Date shall be taken into account as though the relevant Tax period ended
on the Closing Date. All determinations necessary to give effect to the
allocations described in this Section 6.4(c) shall be made in a manner
consistent with the prior practice of the Company or the appropriate Subsidiary
of the Company, except for changes required by Law or fact. Such Tax Returns
shall be prepared in a manner consistent with the prior practices of the
Company, which shall be in accordance with applicable Law.

(d) The Representative and Parent agree to furnish or cause to be furnished to
each other, upon reasonable request, as promptly as practical, such information
(including reasonable electronic access to books and records, Tax Returns and
Tax filings) and assistance as is reasonably necessary for the review or filing
of any Tax Return, the conduct of any Tax audit, and for the prosecution or
defense of any claim, suit or proceeding relating to any Tax matter. The
Representative and Parent shall cooperate with each other in the conduct of any
Tax audit or other Tax proceedings and each shall execute and deliver such
powers of attorney and other documents as are reasonably necessary to carry out
the intent of this Section 6.4. Any Tax audit or other Tax proceeding shall be
deemed to be a Third Person Claim subject to the procedures set forth in
Section 8.5 of this Agreement.

 

82



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(e) Parent shall be entitled to retain any Tax refund received; provided,
however, that Parent shall pay over to the Securityholders any Tax refund
received that is both (i) attributable to an overpayment of Taxes paid solely
with respect to a Pre-Closing Tax Period or a Straddle Period in the proportion
allocated to the Securityholders under Section 6.4(c) and (ii) not reflected as
an asset in the Final Closing Net Working Capital. Parent shall pay any such
refund within ten (10) Business Days after receipt to the accounts designated by
each Securityholders in its respective Letters of Transmittal, or deliver to
each Securityholder to the address set forth in its respective Letter of
Transmittal, such Securityholder’s allocable portion of such refunds or credits
in accordance with the allocations set forth in the Spreadsheet. For the
avoidance of doubt, any reduction in Taxes, whether by way of refund or
otherwise, attributable to the utilization of any Tax Attribute in a Taxable
period commencing after the Closing Date shall be solely for the benefit of
Parent. For purposes of this Section 6.4, if the Tax, if any, paid by the
Company to the California Board of Equalization with respect to the California
State Sales and Use Tax audit for the period of July 2005 through June 2008 (the
“California Audit”) is less than $190,795.29, then Parent shall pay such
difference to the Representative within ten (10) Business Days after the Company
provides written notice to Parent (with a copy to the Representative) of the
final resolution of the California Audit, which notice shall be given reasonably
promptly after such resolution.

(f) Except where an amendment is required by a Tax authority, Parent shall not,
and shall not permit its Affiliates to, file any amended Tax Return for the
Company for any Pre-Closing Tax Period or any Straddle Period if such amendment
would cause the Company an increase in its Tax liability without the written
consent of the Representative.

(g) Pursuant to Treasury Regulation section 1.897-2(h) and Treas. Reg. Sec.
1.1445-2(c)(3)(i), at the Closing the Company shall furnish to Parent the
Statement.

(h) If Parent and the Representative cannot agree on the treatment of any items
reflected on a draft of a Tax Return of the Company that is subject to review
pursuant to Section 6.4(b) or 6.4(c), such disputed items shall be resolved by
the Auditor in accordance with Section 1.10(c)(ii). Parent and the
Securityholders shall split equally the fees and expenses of such Auditor. If a
Tax Return is required by applicable Law to be filed or a payment made before
the Auditor has resolved the disputed items (taking into account valid
extensions of time within which to file, which shall be sought to the extent
necessary to permit the resolution of disputed items), the Tax Return shall be
filed or payment made as determined by Parent, and shall be amended if necessary
to reflect the determination of the Auditor with respect to the disputed items.

(i) The Company and the Securityholders (through the Representative) shall
assist and cooperate with Parent, at Parent’s expense, in the preparation of its
analysis under Section 382 of the Code for purposes of determining the
limitation, reduction, or diminution in value of any of the Company’s Tax
Attributes. Such assistance shall include, upon Parent’s reasonable request,
using commercially reasonable efforts to furnish or cause to be furnished, to
the extent reasonably available, such information (including reasonable access
to books and records and affidavits with respect to changes of ownership of the
Securityholders (which shall not, for the avoidance of doubt, include the
identities of any of the Securityholders’ members, limited partners or
stockholders)) and assistance as is reasonably necessary to prepare such
analysis.

 

83



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

6.5 Information Statement.

(a) As promptly as reasonably practicable following the date of this Agreement,
Parent and the Company shall prepare and the Company shall initiate delivery of
the Information Statement. The Parties shall use their respective reasonable
best efforts to complete and initiate delivery of the Information Statement no
later than twenty-one (21) days after the date hereof. In no event shall the
Company provide the Information Statement to the Shareholders without the prior
written consent of Parent. The Information Statement shall constitute a
disclosure document for the offer and issuance of the shares of Parent Common
Stock to be issued in accordance with this Agreement and an information
statement in connection with the solicitation of: (i) the Company Shareholder
Approval; and (ii) waivers by the Shareholders of their appraisal rights in
connection with the Merger.

(b) If at any time prior to the Effective Time there shall occur any event that
is required to be set forth in an amendment or supplement to the Information
Statement, the Company, Parent and Acquisition Subsidiary shall cooperate in
describing such event and delivering any such amendment or supplement to all
Securityholders.

(c) Parent shall use commercially reasonable efforts to cause the issuance of
Parent Common Stock in the Merger to be exempt from the registration
requirements of the Securities Act by reason of Regulation D promulgated under
Section 4(2) of the Securities Act or under Section 4(2) of the Securities Act
and from the registration requirements of any applicable state securities Laws
and otherwise to comply with all requirements of applicable federal and state
securities Laws. The Company agrees to cooperate fully with Parent to meet the
requirements for applicable exemptions from registration and agrees to use
commercially reasonable efforts to provide to Parent any information relating to
the Company in connection therewith.

(d) Parent agrees promptly to advise the Company if, at any time prior to the
Closing, to Parent’s knowledge any information relating to Parent or Acquisition
Subsidiary in the Information Statement is or becomes incorrect or incomplete in
any material respect. The Company agrees promptly to advise the Parent if, at
any time prior to the Closing, to the Company’s Knowledge, any information
relating to the Company in the Information Statement is or becomes incorrect or
incomplete in any material respect. Such notifying party will take such steps as
may be necessary in order to cause the Information Statement, insofar as it
relates to such party (or any of its Subsidiaries), to continue to comply in all
material respects with the applicable provisions of the Securities Act after the
delivery thereof to the Securityholders.

6.6 Company Employee Carve-Out Plan; Parent Inducement Plan.

(a) As soon as practicable following the Effective Time, Parent will deliver (or
cause to be delivered) to the Company an aggregate amount of cash equal to
$2,442,000 for distribution under the Company’s Management Carveout Plan
attached hereto as Exhibit L (the “Management Carveout Plan”). Promptly
following the receipt of such funds, the Company will distribute such funds to
the beneficiaries under the Management Carveout Plan in accordance with Exhibit
L.

 

84



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) At or promptly following the Closing, Parent agrees to issue shares of
restricted stock units of Parent as inducement grants (the “Employee Inducement
Grants”) pursuant to Parent’s 2001 Equity Incentive Plan, as amended and
restated (the “Inducement Grant Plan”), and such Employee Inducement Grants
shall be issued pursuant to the Inducement Grant Plan to those employees listed
on Schedule 6.6(b) in the amounts and subject to the vesting schedule set forth
next to each such employee’s name, which Grants shall be made pursuant to
inducement grant agreements in substantially the form attached hereto as Exhibit
M.

6.7 New Investment Adjustment Amount; Post-Execution Investment Amount Payoff;
Certain Payoff Letters. The Parties acknowledge and agree that the payment of
the portion of the Initial Merger Consideration payable as the New Investment
Adjustment Amount shall be deemed to have extinguished all of the New Investment
Adjustment Amount, without any further payment directly to the holders of the
instruments or agreements evidencing or reflecting such New Investment
Adjustment Amount. In addition, at or prior to the Closing Date, the Company
shall deliver to Parent (i) fully executed payoff statements, in a form
reasonably acceptable to Parent, from the appropriate Persons (A) relating to
all items of the Indebtedness that are contemplated to be paid off at or in
connection with the Closing and (B) with respect to all Post-Execution
Investment Amounts and (ii) if requested by Parent, written agreements, in a
form reasonably acceptable to Parent, evidencing the termination and
cancellation of all obligations of the Company under or pursuant to the
instruments or agreements evidencing or reflecting any New Investment Adjustment
Amount and/or Post-Execution Investment Amount. The Company hereby agrees that
it will not accept any Post-Execution Investment Amount from any Securityholder
unless such Securityholder simultaneously signs a Side Agreement or an amendment
to an existing Side Agreement in the same form executed by those Securityholders
listed on Schedule 4.7(a). At the Closing, provided that a true, correct and
complete payoff letter with respect to any Post-Execution Investment Amounts has
been timely delivered to Parent, Parent shall pay the amount of such
Post-Execution Investment Amount (which shall not include any accrued interest;
it being understood that all such accrued interest, if any, shall be cancelled
without payment therefor) in accordance with the terms of the applicable payoff
letter.

ARTICLE 7

CONDITIONS PRECEDENT

7.1 Conditions to Each Party’s Obligations. The respective obligations of each
party to proceed with the Closing shall be subject to the fulfillment at or
prior to the Effective Time of the following conditions:

(a) No Injunction or Action. No order, statute, rule, regulation, executive
order, stay, decree, investigation, judgment or injunction shall have been
enacted, entered, promulgated or enforced by any court or other Government,
which prohibits or prevents the consummation of the Merger and which has not
been vacated, dismissed or withdrawn by the Effective Time. The Company and
Parent shall use their reasonable best efforts to have any of the foregoing
vacated, dismissed or withdrawn by the Effective Time.

 

85



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Company Shareholder Approval. The Company shall have received the Company
Shareholder Approval.

(c) HSR Act. Any waiting period applicable to the Merger under the HSR Act, as
amended, shall have expired or earlier termination thereof shall have been
granted and no action shall have been instituted by either the United States
Department of Justice or the Federal Trade Commission or any action by a state
attorney general to prevent the consummation of the transactions contemplated by
this Agreement or to modify or amend such transactions in any material manner,
or if any such action shall have been instituted, it shall have been withdrawn
or a final judgment shall have been entered against such Department, Commission
or Attorney General, as the case may be.

7.2 Conditions to Obligations of the Company. The obligation of the Company to
proceed with the Closing shall be subject to the fulfillment at or prior to the
Effective Time of the following additional conditions, any one or more of which
may be waived by the Company:

(a) Performance of Obligations; Representations and Warranties. (i) Parent shall
have performed in all material respects each of its agreements contained in this
Agreement and the Indemnification Escrow Agreement required to be performed at
or prior to the Closing; (ii) each of the representations and warranties of
Parent contained in this Agreement that is not qualified by materiality,
material adverse effect or similar variation thereof shall be true and correct
in all material respects on and as of the Closing Date as if made on and as of
such date (other than any such representations and warranties which address
matters only as of a certain date, which shall be true and correct in all
material respects as of such certain date) (iii) each of the representations and
warranties of Parent contained in this Agreement that are qualified by
materiality, material adverse effect or any variation thereof shall be true and
correct in all respects on and as of the Closing Date as if made on and as of
such date (other than any such representations and warranties which address
matters only as of a certain date, which shall be true and correct in all
respects as of such certain date), and (iv) the Company shall have received a
certificate, dated as of the Closing Date, signed on behalf of Parent by a duly
authorized officer of Parent, to such effect. For purposes of determining the
accuracy of representations and warranties of Parent set forth in this Agreement
for purposes of this Section 7.2(a), any update of or modification to the
disclosure schedules of Parent made or purported to have been made after the
date hereof (or any information provided by Parent under Section 5.1 or
otherwise) shall be disregarded.

 

86



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

7.3 Conditions to Obligations of Parent and Acquisition Subsidiary. The
obligations of Parent and Acquisition Subsidiary to proceed with the Closing
shall be subject to the fulfillment at or prior to the Effective Time of the
following additional conditions, any one or more of which may be waived by
Parent:

(a) Performance of Obligations; Representations and Warranties (i) The Company
shall have performed in all material respects each of its agreements contained
in this Agreement and the Indemnification Escrow Agreement required to be
performed at or prior to the Closing; (ii) each of the representations and
warranties of the Company contained in this Agreement that is not qualified by
materiality, material adverse effect or similar variation thereof shall be true
and correct in all material respects on and as of the Closing Date as if made on
and as of such date (other than any such representations and warranties which
address matters only as of a certain date which shall be true and correct in all
material respects as of such certain date) and (iii) each of the representations
and warranties of the Company contained in this Agreement that are qualified by
materiality, material adverse effect or any variation thereof shall be true and
correct in all respects on and as of the Closing Date as if made on and as of
such date (other than any such representations and warranties which address
matters only as of a certain date, which shall be true and correct in all
respects as of such certain date), and (iv) Parent shall have received a
certificate, dated as of the Closing Date signed on behalf of the Company by a
duly authorized officer, to such effect. For purposes of determining the
accuracy of representations and warranties of the Company set forth in this
Agreement for purposes of this Section 7.3(a), any update of or modification to
the disclosure schedules of the Company made or purported to have been made
after the date hereof (or any information provided by the Company under
Section 4.2 hereof or otherwise) shall be disregarded.

(b) Performance of Obligations; Representations and Warranties Contained in the
Side Agreements. (i) Each of the Shareholders that is a party to a Side
Agreement as of the date hereof shall have performed in all material respects
each of its agreements contained in the Side Agreements required to be performed
on or prior to the Closing Date; (ii) each of the representations and warranties
of each Shareholder that is a party to a Side Agreement as of the date hereof
contained in such Side Agreements that is not qualified by materiality, material
adverse effect or similar variation thereof shall be true and correct in all
material respects on and as of the Closing Date as if made on and as of such
date (other than any such representations and warranties which address matters
only as of a certain date, which shall be true and correct in all material
respects as of such certain date) (iii) each of the representations and
warranties of each Shareholder that is a party to a Side Agreement contained in
such Side Agreements that are qualified by materiality, material adverse effect
or any variation thereof shall be true and correct in all respects on and as of
the Closing Date as if made on and as of such date (other than any such
representations and warranties which address matters only as of a certain date,
which shall be true and correct in all material respects as of such certain
date). For purposes of determining the accuracy of representations and
warranties of any Shareholder set forth in this a Side Agreement for purposes of
this Section 7.3(b), any update of or modification to the disclosure schedules
of Shareholders made or purported to have been made after the date hereof (or
any information provided by any Shareholder under a Side Agreement or otherwise)
shall be disregarded.

(c) No Material Adverse Change. Since the date of this Agreement, there shall
not have occurred and be continuing any Company Material Adverse Change, and
Parent shall have received a certificate, dated as of the Closing Date, signed
on behalf of the Company by the Chief Executive Officer and Chief Financial
Officer of the Company, to such effect.

 

87



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(d) No Pending Action. There shall not be instituted, pending or threatened any
action, investigation or proceeding by any Government, and there shall not be
instituted, pending or threatened any action or proceeding by any other person,
domestic or foreign, before any Government, (A) challenging or seeking to make
illegal, or otherwise, directly or indirectly, to restrain or prohibit the
consummation of the Merger, seeking to obtain material damages or imposing any
material adverse conditions in connection therewith or otherwise, directly or
indirectly relating to the transactions contemplated by the Merger, (B) seeking
to restrain, prohibit or delay the exercise of full rights of ownership or
operation by Parent or Acquisition Subsidiary or their Affiliates of all or any
portion of the business or assets of the Company or of Parent or Acquisition
Subsidiary or any of their Affiliates, or to compel Parent or Acquisition
Subsidiary or any of their Affiliates to dispose of or hold separate all or any
material portion of the business or assets of the Company or of Parent or
Acquisition Subsidiary or any of their Affiliates, (C) seeking to impose or
confirm material limitations on the ability of Parent or Acquisition Subsidiary
or any of their Affiliates to exercise full rights of the ownership of the
equity interests of the Company, including, without limitation, the right to
vote the Shares of the Company acquired or owned by Parent or Acquisition
Subsidiary or any of their Affiliates on all matters properly presented to the
holders of such equity interests, (D) seeking to require divestiture by Parent
or Acquisition Subsidiary or any of their Affiliates of the equity interests of
the Company or any assets of the Company, or (E) that otherwise would reasonably
be expected to have a Company Material Adverse Effect.

(e) Appraisal Rights. The Company shall not have received notice of demand for
appraisal of Shares from the Securityholders entitled to receive more than five
percent (5%) of the Initial Merger Consideration.

(f) Key Personnel. (i) None of the individuals listed on Schedule 2.22(g), has
resigned or retired from the Company or has provided written or express notice
to the CEO, CFO or VP – Product Engineering that he or she has a current intent
to resign or retire as a result of the transactions contemplated by this
Agreement or otherwise within one year after the Closing Date, and Parent shall
have received a certificate dated the Closing Date, signed on behalf of the
Company by an authorized officer of the Company, to such effect and (ii) no more
than 20% of those individuals listed on Schedule 7.3(f) have resigned or retired
from the Company or have provided written or express notice to the CEO, CFO or
VP – Product Engineering that he or she has a current intent to resign or retire
as a result of the transactions contemplated by this Agreement or otherwise
within one year after the Closing Date, and Parent shall have received a
certificate dated the Closing Date, signed on behalf of the Company by an
authorized officer of the Company, to such effect.

(g) Private Placement. Parent shall be reasonably satisfied that the offer and
issuance of Parent Common Stock as Earnout Consideration hereunder will be
considered a valid private placement under Regulation D promulgated under the
Securities Act or under Section 4(2) of the Securities Act and is otherwise
exempt from registration requirements under or pursuant to all applicable
federal and/or state securities Laws.

 

88



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(h) Deliveries. Parent shall have received the following:

(i) a final invoice from each of Wilson Sonsini Goodrich & Rosati and UBS
certifying that it has received all payments due to it from the Company,
including the payment required to be paid to it as Estimated Transaction
Expenses pursuant to Section 1.12(b) hereof, and that payment of such amounts is
in full satisfaction of all amounts owed to it by the Company or the
Securityholders (in their respective capacities as such);

(ii) a statement, under penalties of perjury, certifying that the Company is
not, and has never been during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code, a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code (the
“Statement”), and authorization for Parent to mail the Statement to the United
States Internal Revenue Service (“IRS”);

(iii) a certificate of good standing, or equivalent certificate, for the Company
dated within five Business Days of the Closing Date, issued by the appropriate
Government;

(iv) a copy, certified by the Secretary of the Company to be true, complete and
correct as of the Closing Date, of the organizational documents of the Company,
and resolutions of the Shareholders and Board of Directors of the Company,
authorizing and approving the transactions contemplated hereby;

(v) the Indemnification Escrow Agreement, duly executed by the Representative;

(vi) the Representative Expense Escrow Agreement, duly executed by the
Representative

(vii) the Agreement of Merger and related officers’ certificate, duly executed
by the Company;

(viii) all consents and approvals required to be obtained from those third
parties under Contracts described on Schedule 7.3(h)(viii) hereto;

(ix) the Spreadsheet contemplated by Section 1.9(a), in form and substance
reasonably acceptable to Parent;

(x) evidence satisfactory to Parent of the termination and/or cancellation of
all debt or equity investments included in the New Investment Adjustment Amount
and any notes or other evidence of indebtedness related thereto upon the payment
by Parent of the Initial Merger Consideration in the manner contemplated by this
Agreement;

(xi) evidence satisfactory to Parent that all of the agreements listed on
Schedule 7.3(h)(xi) have been validly terminated prior to Closing in accordance
with their respective terms without any further liability or obligation to the
Company; and

 

89



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(xii) payoff statements from the appropriate Persons relating to all items of
the Indebtedness or Post-Execution Investment Amounts that are contemplated to
be paid off at or in connection with the Closing.

ARTICLE 8

INDEMNIFICATION

8.1 Survival of Representations and Warranties and Covenants.

(a) The representations and warranties of the Company made herein (and the right
to make indemnification claims in respect thereof pursuant hereto) shall survive
the Closing and continue in effect until the eighteen (18) month anniversary of
the Closing Date; provided, however, that (i) the representations and warranties
set forth in Sections 2.3 (Capitalization and Related Matters), 2.4
(Authorization; Enforceability; Noncontravention), 2.9(a) (Title) (except to the
extent the same relates to title to Intellectual Property) and 2.35 (Brokers,
Finders) (collectively, the “Company Fundamental Representations”), (and the
right to make indemnification claims in respect thereof pursuant hereto) shall
survive in perpetuity and (ii) the representations and warranties set forth in
Section 2.8 (Taxes) shall survive the Closing and continue in effect until
thirty (30) days after the expiration of all applicable statutes of limitations
with respect to the matters addressed therein (including any extensions or
tollings thereof).

(b) The representations and warranties of Parent and Acquisition Subsidiary made
herein (and the right to make indemnification claims in respect thereof pursuant
hereto) shall survive the Closing and continue in effect until the eighteen
(18) month anniversary of the Closing Date; provided, however, the
representations and warranties set forth in Sections 3.1 (Organization;
Authorization; No Conflicts), 3.2 (Capitalization) and 3.5 (Brokers; Finders)
(collectively, the “Parent Fundamental Representations”) (and the right to make
indemnification claims in respect thereof pursuant hereto) shall survive in
perpetuity.

(c) The covenants made by the Parties herein shall survive in accordance with
their respective terms, and if no specific term is specified, in perpetuity.

(d) It is the express intent of the parties that, if the applicable survival
period for an item as contemplated by this Section 8.1 is shorter than the
statute of limitations that would otherwise have been applicable to such item,
then, by contract, the applicable statute of limitations with respect to such
item shall be reduced to the shortened survival period contemplated hereby. The
parties further acknowledge that the time periods set forth in this Section 8.1
for the assertion of claims under this Agreement are the result of arms-length
negotiation among the parties and that they intend for the time periods to be
enforced as agreed by the parties. Notwithstanding the foregoing or anything
contained herein to the contrary, this Section 8.1(d) shall not apply to limit
any statute of limitations in instances of fraud (it being expressly understood
that the Parties do not intend to shorten or otherwise impact any statute of
limitations applicable thereto).

 

90



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(e) Any claims under this Agreement with respect to a breach of a representation
and warranty or covenant must be asserted by written notice within the
applicable survival period contemplated by this Section 8.1, and if such a
notice is given, the survival period for such claim shall continue until such
claim is fully resolved.

8.2 Indemnification of Parent Indemnified Persons.

(a) If the Closing occurs, subject to the limitations contained in this Article
8, the Securityholders as of immediately prior to the Effective Time shall
severally and not jointly indemnify and hold harmless Parent, the Surviving
Company, the Company and any of their Affiliates (to the extent the same are
Affiliates from and after the Effective Time) and the shareholders, directors,
officers, employees, successors, assigns, representatives and agents of each of
them in their capacities as such at any time after the Effective Time (the
“Parent Indemnified Persons”) from and against any and all losses, judgments,
orders, damages, liabilities, expenses or costs (“Losses”) (including all
reasonable attorneys’ fees and expenses incurred in connection with Losses
and/or enforcement of this Agreement) (in all, “Indemnified Losses”) incurred by
any of them, whether before or after the Effective Time, resulting from or
arising out of:

(i) any breach, as of the date of this Agreement or as of the Closing Date, of
any representation or warranty made by the Company in this Agreement (other than
the Company Fundamental Representations), as if the same were made on and as of
each of such dates (and disregarding and not giving any effect whatsoever any
information, notification or certificates that may have been given to Parent
after the date of this Agreement and prior to or at the Closing, including under
or pursuant to Sections 4.2 or 7.3);

(ii) any breach, as of the date of this Agreement or as of the Closing Date, of
the Company Fundamental Representations, as if the same were made on and as of
each of such dates (and disregarding and not giving any effect whatsoever any
information, notification or certificates that may have been given to Parent
after the date of this Agreement and prior to or at the Closing, including under
or pursuant to Sections 4.2 or 7.3);

(iii) any breach or violation by the Company of, or default in performance by
the Company under, any covenant or agreement contained in this Agreement to be
performed or complied with by the Company prior to the Effective Time or any
breach or violation by Representative of, or default in performance by
Representative under, any covenant or agreement contained in this Agreement or
the Indemnification Escrow Agreement;

(iv) Indebtedness of the Company immediately prior to the Closing, but only to
the extent not reflected on the Closing Statement of Indebtedness or not taken
into account in determining the Initial Merger Consideration;

(v) the Transaction Expenses, but only to the extent not taken into account in
determining the Initial Merger Consideration;

 

91



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(vi) any claims for appraisal or dissenters’ rights with respect to shares of
capital stock of the Company under California Law or any other applicable Law,
but only to the extent resulting in aggregate Losses that exceed the value of
the Merger Consideration that would have been payable and issuable under this
Agreement in the absence of such appraisal or dissenters’ claims;

(vii) any Securityholder Claim other than any such claim for appraisal or
dissenters’ rights with respect to shares of capital stock of the Company under
California Law or any other applicable Law;

(viii) the Engagement Letter between the Company and UBS Securities LLC, dated
May 14, 2010, including the indemnity obligation of the Company contained
therein;

(ix) the matters set forth on Schedule 8.2(a)(ix) (the “Scheduled Indemnity
Matters”); or

(x) Any Taxes imposed on the Company or its assets, or Indemnified Losses
payable with respect to Taxes claimed or assessed against the Company (A) for
any Tax period (or portion thereof) ending on or before the Closing Date or as a
result of the transactions contemplated hereby (except (1) for any Taxes that
are included in Indebtedness; or (2) to the extent and in such amount as such
Taxes are reflected, by way of a specific reserve for Taxes, in the Final
Closing Net Working Capital); (B) for any Tax period resulting from a breach of
any of the representations or warranties contained in Sections 2.8 hereof; or C)
for a Tax period of the Company or any Subsidiary of the Company ending after
the Closing Date arising out of the settlement or other resolution of a proposed
Tax adjustment that relates to a Tax period ending on or before the Closing Date
(other than the adjustment of the amount or availability of a Tax Attribute).
Except to the extent arising from a breach of any of the representations or
warranties in Section 2.8(n) hereof, no Loss relating to or arising from the
amount, value or condition of any Tax Attribute of the Company (including, for
the avoidance of doubt, the Department of Energy tax credits), or the ability of
Parent or any of its Affiliates (including the Company and the Surviving
Corporation) to utilize any such Tax Attribute following the Effective Time
shall be subject to a claim by any Parent Indemnified Person for recovery
hereunder.

(b) For the avoidance of doubt, the approval of this Agreement and the Agreement
of Merger by the Shareholders and/or the cancellation of Company Options and
Company Warrants in exchange for Merger Consideration pursuant to this
Agreement, the consummation of the Merger or participating in the Merger and
receiving the benefits thereof, including the right to receive the consideration
payable in connection with the Merger, constitutes approval of the provisions of
this Agreement (and in particular, this Article 8 and the indemnification
obligations contained herein) by the Securityholders. From and after the
Closing, the Parent Indemnified Parties shall be entitled to recover any
Indemnified Losses to which they are entitled hereunder from the Indemnification
Escrow Account, by exercising the set-off rights described herein and/or by
enforcing Parent’s rights under the terms of any Side Agreements or otherwise as
permitted by applicable Law; provided, however, that in the event that the
Parent Indemnified Persons are entitled to recover any Indemnified Losses
hereunder, (i) the Parent Indemnified Persons shall first recover such
Indemnified Losses from the Indemnification Escrow Fund, if and to the extent
available at the time a Parent Indemnified Party’s right to such recovery is
finally determined, (ii) the Parent Indemnified Persons shall then recover such
Indemnified Losses by exercising set-off rights against the Earnout
Consideration if and to the extent available and determinable at the time a
Parent Indemnified Person’s right to such recovery is finally determined (and if
the Earnout Consideration is not then available or determinable, it is
understood that the Parent Indemnified Persons may recover as described in
(iii) below), and (iii) the Parent Indemnified Persons shall then recover such
Indemnified Losses directly against Securityholders under the Side Agreements or
otherwise as permitted by applicable Law.

 

92



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) For all Tax purposes, all indemnification payments under this Article 8
shall be treated by the Parties as adjustments to the Cash Merger Consideration
to the extent permitted by applicable law.

8.3 Indemnification of the Securityholders. If the Closing occurs, subject to
the limitations contained in this Article 8, Parent shall hold the
Securityholders, and the members, directors, officers, employees, successors,
assigns, representatives and agents of each of them in their capacities as such
(the “Shareholder Indemnified Persons”) harmless and indemnify each of them from
and against any and all Indemnified Losses incurred or to be incurred by any of
them, resulting from or arising out of:

(a) any breach, as of the date of this Agreement or as of the Closing Date, of
any representation or warranty made by Parent in this Agreement, as if the same
were made on and as of each of such dates (and disregarding and not giving any
effect whatsoever any information, notification or certificates that may have
been given to the Company after the date of this Agreement and prior to or at
the Closing, including under or pursuant to Sections 5.1 or 7.2);

(b) any breach, as of the date of this Agreement or as of the Closing Date, of
the Parent Fundamental Representations, as if the same were made on and as of
each of such dates (and disregarding and not giving any effect whatsoever any
information, notification or certificates that may have been given to the
Company after the date of this Agreement and prior to or at the Closing,
including under or pursuant to Sections 5.1 or 7.2); or

(c) any breach or violation by Parent of, or default in performance by Parent
under, any covenant or agreement contained in this Agreement or the
Indemnification Escrow Agreement.

 

93



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

8.4 Notice of Claim. In the event that Parent has incurred an Indemnified Loss
or reasonably anticipates incurring an Indemnified Loss and desires to seek
indemnification with respect thereto on behalf of a Parent Indemnified Person,
or the Representative or a Securityholder has incurred an Indemnified Loss or
reasonably anticipates incurring an Indemnified Loss and desires to seek
indemnification with respect thereto on behalf of a Shareholder Indemnified
Person, such Party seeking indemnification (the “Indemnified Party”) shall give
reasonably prompt written notice in accordance with Section 10.1 to the
Representative (if and to the extent that such claim may be satisfied from the
Indemnification Escrow Fund) or any other indemnifying party (the “Indemnifying
Party”) specifying the facts constituting the basis for such claim and the
amount, to the extent known, of the claim asserted; provided, however, that the
right of a Person to be indemnified hereunder shall not be adversely affected by
a failure to give such notice unless, and then only to the extent that, an
Indemnifying Party is materially prejudiced thereby. In the event that Parent
determines in good faith that a Parent Indemnified Person is reasonably likely
to incur Indemnified Losses for which a Parent Indemnified Person is entitled to
indemnification hereunder, or a Shareholder determines in good faith that such
Shareholder is reasonably likely to incur Indemnified Losses for which such
Shareholder Indemnified Person is entitled to indemnification hereunder, a
Parent Indemnified Person or Shareholder Indemnified Persons, as the case may
be, shall be entitled to submit a claim for indemnification for reasonably
anticipated Indemnified Losses in advance of the actual incurrence by any such
Persons of the same, whether to preserve such Person’s rights to assert a claim
prior to the expiration of an applicable survival period with regard to the
underlying matter, to preserve such Person’s set-off rights or rights in the
Indemnification Escrow Agreement or otherwise, but no such Person shall be
entitled to actually collect indemnification in respect of such claim unless and
until any such reasonably anticipated Indemnified Losses are actually incurred
(whether before or after any applicable survival period) by a Parent Indemnified
Person or Shareholder Indemnified Person, as the case may be.

8.5 Right to Contest Claims of Third Persons.

(a) If an Indemnified Party is entitled to indemnification hereunder because of
a claim asserted by any claimant other than an Indemnified Person hereunder (a
“Third Person”), the Indemnified Party shall give the Indemnifying Party
reasonably prompt notice thereof after such assertion is actually known to the
Indemnified Party; provided, however, that the right of a Person to be
indemnified hereunder in respect of claims made by a Third Person shall not be
adversely affected by a failure to give such notice unless, and then only to the
extent that, an Indemnifying Party is materially prejudiced thereby. Except as
otherwise provided in this Section 8.5, the Indemnifying Party shall then have
the right, upon written notice to the Indemnified Party (a “Defense Notice”)
within fifteen (15) Business Days after receipt from the Indemnified Party of
notice of such claim, and using counsel reasonably satisfactory to the
Indemnified Party, to investigate, contest, or settle the claim alleged by such
Third Person (a “Third Person Claim”), provided that the Indemnifying Party has
unconditionally acknowledged to the Indemnified Party in writing its obligation
to indemnify the Persons to be indemnified hereunder with respect to such Third
Person Claim and to discharge any cost or expense arising out of such
investigation, contest or settlement. The Indemnified Party may thereafter
participate in (but not control) the defense of any such Third Person Claim with
its own counsel at its own expense, unless separate representation is necessary
to avoid a conflict of interest, in which case such representation shall be at
the expense of the Indemnifying Party. Unless and until the Indemnifying Party
so acknowledges its obligation to indemnify, the Indemnified Party shall have
the right, at its option, to assume and control defense of the matter and to
look to the Indemnifying Party for the full amount of the reasonable costs of
defense. In the event that the Indemnifying Party shall fail to give the Defense
Notice within said fifteen (15) Business Day period, (i) the Indemnified Party
shall be entitled to have the control over said defense and settlement of the
subject claim, (ii) the Indemnifying Party will cooperate with and make
available to the Indemnified Party such assistance and materials as it may
reasonably request, and (iii) the Indemnifying Party shall have the right at its
expense to participate in the defense assisted by counsel of its own choosing,
and the Indemnifying Party, if it is required to provide indemnification under
this Agreement, will be liable for all costs and settlement amounts paid or
incurred in connection therewith.

 

94



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) In the event that the Indemnifying Party delivers a Defense Notice with
respect to such Third Party Claim within fifteen (15) Business Days after
receipt thereof and thereby elects to conduct the defense of the subject claim,
(i) the Indemnifying Party shall be entitled to have control over said defense
and, subject to the provisions set forth below, settlement of the subject claim,
(ii) the Indemnified Party will cooperate with and make available to the
Indemnifying Party such assistance and materials as it may reasonably request,
and (iii) the Indemnified Party shall have the rights at its expense to
participate in the defense assisted by counsel of its own choosing. In such an
event, the Indemnifying Party will not settle the subject claim without the
prior written consent of the Indemnified Party, which consent will not be
unreasonably withheld, conditioned or delayed unless (i) there is no finding or
admission of any violation of Law or any violation of the rights of any Person;
(ii) the sole relief provided is monetary damages that are paid in full by the
Indemnifying Party; and (iii) the Indemnified Party shall have no liability with
respect to any compromise or settlement of such Third Person Claims effected
without its consent, in which cases the consent of the Indemnified Party shall
not be required.

(c) Notwithstanding anything to the contrary contained in this Section 8.5, the
Indemnifying Party shall not be entitled to control, but may participate in, and
the Indemnified Party shall be entitled to have sole control, including the
right to select defense counsel, over the defense or settlement of any claim
(i) that seeks a temporary restraining order, a preliminary or permanent
injunction or specific performance against the Indemnified Party, (ii) that
involves criminal allegations against the Indemnified Party, (iii) that, if
unsuccessful, (A) would set a precedent that would materially interfere with, or
have a material adverse effect on, the business or financial condition of the
Indemnified Party or (B) would reasonably be expected to exceed the Parent Cap
or the Shareholders’ Cap, as applicable, in either case as mutually determined
by the Indemnifying Party and the Indemnified Party or, if such a determination
is not made within fifteen (15) Business Days after the date on which the
Indemnified Party responds to the Defense Notice by asserting its rights under
this Section 8.5(c), in accordance with its reasonable judgment, or (iv) subject
to clause (iii)(B) above, that imposes liability on the part of the Indemnified
Party for which the Indemnified Party is not entitled to indemnification
hereunder. In such event, the Indemnifying Party will still be subject to its
obligations hereunder but the Indemnified Party will not settle the subject
claim without the prior written consent of the Indemnifying Party, which consent
will not be unreasonably withheld, conditioned or delayed.

 

95



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

8.6 Limitations on Indemnity.

(a) From and after the Closing, the Parent Indemnified Persons shall not be
entitled to indemnification in respect of Indemnified Losses pursuant to
Section 8.2(a)(i) unless and until such Indemnified Losses exceed Five Hundred
Thousand Dollars ($500,000.00) in the aggregate (the “Indemnification
Threshold”), but then to the full extent of such Indemnified Losses (including
the first $500,000) of such Indemnified Losses); provided, however, the
Indemnification Threshold limitation shall not apply in any manner whatsoever to
the extent the breach results from fraud.

(b) From and after the Closing, the Shareholder Indemnified Persons shall not be
entitled to indemnification in respect of Indemnified Losses pursuant to
Section 8.3(a) unless and until such Indemnified Losses exceed the
Indemnification Threshold, but then to the full extent of such Indemnified
Losses (including the first $500,000) of such Indemnified Losses); provided,
however, the Indemnification Threshold limitation shall not apply in any manner
whatsoever to the extent the breach results from fraud.

(c) From and after the Closing, in the absence of fraud, the aggregate amount of
Indemnified Losses that may be recovered by the Parent Indemnified Persons under
Section 8.2(a)(i) may not exceed an amount equal to the Indemnification Escrow
Amount, plus Fifteen Percent (15%) of the aggregate dollar value of any Earnout
Consideration paid or payable by Parent pursuant to and in accordance with
Section 1.13 hereof (as adjusted, the “General Cap”). From and after the
Closing, in the absence of fraud, the sole source of recovery for indemnity
claims by Parent Indemnified Persons under Section 8.2(a)(i) shall be the
available balance in the Indemnification Escrow Account and the right of Parent
to offset against up to Fifteen Percent (15%) of the aggregate dollar value of
any Earnout Consideration paid or payable as provided in Section 8.6(k) unless
and solely to the extent that the Parent Indemnified Persons have previously
recovered amounts from the Indemnification Escrow Fund for any indemnification
claims under Sections 8.2(a)(ii) – 8.2(a)(x), in which event Parent shall be
entitled to recover an equivalent amount directly from the Securityholders
pursuant to their respective Side Agreements or otherwise as permitted by Law
(subject to the General Cap). From and after the Closing, in the absence of
fraud, the aggregate amount of Indemnified Losses that may be recovered by the
Parent Indemnified Persons under Section 8.2(a)(i) – 8.2(a)(x) against each
Securityholder may not exceed an amount equal to such Securityholder’s
Percentage multiplied by the amount of each such indemnification claim (the
“Individual Cap”) (it being understood and hereby agreed that if an
indemnification claim by a Parent Indemnified Person is payable from the
Indemnification Escrow Fund, then the Parent Indemnified Persons shall be
entitled to recover the full amount of such claim from the Indemnification
Escrow Fund and each Securityholder shall contribute its respective
Securityholder’s Percentage to such claim from its interest in the
Indemnification Escrow Fund). From and after the Closing, in the absence of
fraud, the aggregate amount of Indemnified Losses that may be recovered by the
Parent Indemnified Persons under Section 8.2(a)(i) – 8.2(a)(x), inclusive, shall
be an amount equal to the Merger Consideration (the “Aggregate Cap”).
Notwithstanding the foregoing, neither the General Cap, the Individual Cap nor
the Aggregate Cap shall apply to the obligations of any Securityholder under
this Article 8 to the extent such breach results from fraud by the Company or
any such Securityholder prior to or at the Closing (it being understood and
hereby agreed that no Securityholder shall be directly liable to any Parent
Indemnified Person for any liability (other than with respect to such
Securityholders’ interest in the Indemnification Escrow or pursuant to rights of
setoff against such Securityholder’s interest in the Earnout Consideration)
resulting from or arising out of any fraud committed by any other Securityholder
(solely in its capacity as a Securityholder and not as an officer, director or
employee of the Company), whether under such Securityholders’ Side Agreement
with Parent or otherwise under applicable Law; provided however, in the event of
fraud by the Company prior to or at the Closing, the Aggregate Cap shall be
applicable and Parent shall use its commercially reasonably efforts to promptly
seek full recovery of any such Loss from the Person or Persons responsible for
such fraud, if and only if the same is reasonably determinable by Parent;
provided, however, that the Parent Indemnified Person (including Parent) shall
have no obligation to first submit or to collect from the applicable Person(s)
as a precondition to making a claim (whether for indemnification or otherwise)
hereunder or obtaining indemnification or any other remedy for Losses therefor,
and the Parties hereto agree not to delay in any manner the payment to Parent or
any Parent Indemnified Person of such indemnification or remedy based on
Parent’s non-fulfillment of the foregoing obligation at the time any such claim
is made. To the extent that any amounts are actually recovered from the
applicable Person(s) who committed the fraud by a Parent Indemnified Person
after the related indemnification payment or other remedy has been made pursuant
to this Agreement by any Securityholder the Parent Indemnified Person will pay
over to the Indemnification Escrow Agent (to the extent that (a) amounts have
been paid to Parent out of the Indemnification Escrow Account and (b) the
Indemnification Escrow Agreement remains in effect) or to the Exchange Agent
(or, if the Exchange Agent is no longer engaged, to the Parent) for distribution
to the applicable Securityholders (in any other circumstance) any such amounts
promptly after they are actually recovered.

 

96



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(d) From and after the Closing, the aggregate amount of Indemnified Losses that
may be recovered by the Shareholder Indemnified Persons under Section 8.3(a) may
not exceed an amount equal to the Indemnification Escrow Amount, subject to
increase by Fifteen Percent (15%) of the aggregate dollar value of any Earnout
Consideration paid or payable by Parent in accordance with Section 1.13 hereof
(the “Parent Cap”). Notwithstanding the first sentence of this Section 8.6(d),
(A) the Parent Cap shall not apply to claims for indemnification arising out of
any of the Parent Fundamental Representations, and (B) the Parent Cap shall not
apply to the obligations of Parent if and to the extent a breach results from
fraud. In addition, from and after the Closing, the aggregate amount of
Indemnified Losses that may be recovered by the Shareholder Indemnified Persons
with respect to any claim related to the earnout contemplated by Section 1.13
may not exceed an amount equal to Twenty-Seven Million Six Hundred Forty-Two
Thousand Dollars ($27,642,000.00).

(e) The Securityholders shall not have any claim for contribution from or
against the Company, the Surviving Corporation or any Subsidiary of the Company
or the Surviving Company as a result of any indemnification or other payments
made by (or on behalf of) any of the Securityholders to any of the Parent
Indemnified Persons pursuant to this Agreement, the Indemnification Escrow
Agreement, the Side Agreement or any other agreement ancillary hereto.

(f) Notwithstanding anything contained herein or elsewhere to the contrary, all
“material” and “material adverse effect” or similar materiality type
qualifications contained in the representations and warranties set forth in this
Agreement shall be given full effect for purposes of determining whether any
such representations and warranties are inaccurate or have been breached as of
any particular time, but if and to the extent that a representation or warranty
set forth herein has been determined to be inaccurate or breached, such
materiality, material adverse effect and other similar materiality type
qualifications shall be ignored and not given any effect for purposes of
determining whether the Indemnification Thresholds have been surpassed and/or
determining the amount of any Indemnified Losses.

 

97



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(g) No information or knowledge acquired, or investigations conducted, by Parent
or its representatives, of the Company or otherwise, shall in any way limit, or
constitute a waiver of, or a defense to, any claim for indemnification by Parent
or any Parent Indemnified Person under or pursuant to this Agreement, the
Indemnification Escrow Agreement, the Side Agreement or any other agreement
ancillary hereto.

(h) In connection with an Indemnified Person’s rights under this Article 8 in
connection with any Third Person Claim, an Indemnified Party shall be entitled
to recover all damages that are recovered by third parties in connection with
Losses suffered by the Indemnified Person. In connection with an Indemnified
Person’s rights for any other claim under this Agreement (other than for fraud),
an Indemnified Person may not seek punitive, remote or speculative damages and
shall only be entitled to recover Losses that are probable and reasonably
foreseeable on the date of this Agreement.

(i) The amount of any Losses for which indemnification is provided to any Parent
Indemnified Person under this Article 8 shall, from and after the Closing, be
adjusted to take into account (i) any reduction in Taxes actually realized by
the Parent Indemnified Person as a result of the Loss giving rise to the payment
or indemnity, and (ii) subject to Section 8.2(c), any Taxes that will be
actually incurred by the Parent Indemnified Person with respect to such payment
or indemnity.

(j) The amount of any Losses for which indemnification is provided to any Parent
Indemnified Person under this Article 8 shall, from and after the Closing, be
net of any amounts actually recovered under insurance policies maintained by the
Company in effect immediately prior to the Closing and applicable to such
Losses, net of reasonable out-of-pocket expenses actually incurred by the Parent
Indemnified Person in obtaining recovery. Parent will use its commercially
reasonably efforts to promptly seek full recovery under the insurance policies
referenced in the foregoing sentence; provided, however, that the Parent
Indemnified Person (including Parent) shall have no obligation to first submit
or to collect upon any applicable insurance coverage as a precondition to making
a claim for indemnification hereunder or obtaining indemnification for Losses
therefor, and the Parties hereto agree, without limiting any other rights any
Indemnifying Party may have against Parent, not to delay in any manner the
payment to Parent or any Parent Indemnified Person of such indemnification based
on Parent’s non-fulfillment of the foregoing obligation at the time any such
claim is made. To the extent that any insurance payment is actually recovered by
a Parent Indemnified Person after the related indemnification payment has been
made pursuant to this Agreement; the Parent Indemnified Person will pay over to
the Indemnification Escrow Agent (to the extent that (a) amounts have been paid
to Parent out of the Indemnification Escrow Account and (b) the Indemnification
Escrow Agreement remains in effect) or to the Exchange Agent (or, if the
Exchange Agent is no longer engaged, to Parent) for distribution to the
applicable Securityholders (in any other circumstance) the amounts of such
insurance payments promptly after they are actually recovered. If permitted
under the terms of the applicable insurance policies, in lieu of the foregoing,
the Parent Indemnified Person may subrogate or assign its rights to recover
under such insurance policies to the Representative (on behalf of the
Securityholders) or their designee.

 

98



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(k) From and after the Closing, and without prejudice or limitation to any other
remedies available to the Parent, in the event that Parent or any Parent
Indemnified Person is entitled to any indemnification pursuant to this
Agreement, Parent may set-off the amount of such indemnification claim against
any amounts of Earnout Consideration due under Section 1.13 (the “Remaining
Payments”), subject to the limitations set forth in this Section 8.6(k) and such
set-off shall be allocated pro-rata for each Securityholder among cash and
Parent Common Stock in accordance with the percentage of Parent Common Stock and
cash to the total Earnout Consideration payable to each such Securityholder,
provided that such common stock shall be valued at the Parent Common Stock
Value. With respect to the right of Parent to set-off any Earnout Consideration
due under Section 1.13, Parent shall have the right withhold any Earnout Shares
or any cash portion of the Earnout Consideration (in an amount equal to the
amount to be set-off under this Section 8.6(k)) from any Earnout Consideration
due under Section 1.13. In the event any Parent Indemnified Person has made a
claim for indemnification hereunder and any indemnifying Party disputes its
obligation to make such indemnification, Parent may nonetheless withhold, or
cause to be withheld, the amount of such Parent Indemnified Person’s claimed
indemnification from the Remaining Payments until such dispute is resolved and
such withholding shall not be deemed a default by Parent hereunder.

(l) The Securityholders or Parent, as applicable, shall have no liability with
respect to any Indemnified Losses to the extent that Securityholders or Parent,
as applicable, received a credit on account of such Indemnified Losses in
determining an adjustment to the Merger Consideration pursuant to Section 1.10
or with respect to any item for which there has been a Final Determination in
accordance with Section 1.10.

(m) For the avoidance of doubt, nothing herein shall be deemed to restrict the
ability of the Indemnified Party to select the representation, warranty,
covenant or agreement upon which to base any claim by such Indemnified Party,
including instances where more than one representation, warranty, covenant or
agreement may have been breached or where the facts giving rise to any such
claim may constitute a breach under one representation, warranty, covenant or
agreement, but not another.

8.7 Exclusive Remedy. Subject to the proviso below, from and after the Effective
Time, the rights to indemnification, set-off, compensation and reimbursement set
forth in or contemplated by this Article 8 shall be the sole and exclusive
remedy of any Person (whether at law or in equity) with respect to the
transactions contemplated by this Agreement (except that the foregoing shall in
no way limit any rights or remedies of a Person under or pursuant to the Side
Agreements, the Indemnification Escrow Agreement, any Non-Competition and
Confidentiality Agreement or any other agreement entered into in connection with
the transactions contemplated hereby), and no Person shall have any other
claims, rights or remedies against any other Person after the Closing Date,
whether under this Agreement or under any applicable Law or otherwise, except
for the remedies of specific performance, injunction and other equitable relief;
provided, however, that notwithstanding the foregoing or anything to the
contrary set forth herein, no Person shall be deemed to have waived any rights,
claims, defenses, causes of action or remedies (i) arising under federal or
state securities laws, (ii) if and to the extent such rights, claims, defenses,
causes of action or remedies may not be waived under applicable Law, or
(iii) arising out of or based upon fraud.

 

99



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

ARTICLE 9

TERMINATION

9.1 Termination.

(a) This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time prior to the Effective Time only as follows,
whether before or after the Company Shareholder Approval:

(i) by mutual consent of the Company and Parent;

(ii) by either the Company, on the one hand, or Parent, on the other hand, if
the Closing shall not have occurred on or before October 2, 2010, provided that
no Party may terminate this Agreement pursuant to this clause if such Party’s
failure to fulfill any of its obligations under this Agreement shall have
directly or indirectly resulted in the failure of the Closing to occur on or
before said date;

(iii) by Parent, at any time after the date which is fifteen (15) days after the
date that the Company first sends the Information Statement to the Shareholders,
if the Company has not obtained the Company Shareholder Approval on or prior to
the date which is fifteen (15) days after the date that the Company first sends
the Information Statement to the Shareholders;

(iv) by Parent, if (A) an Adverse Recommendation Change shall have occurred or
the Board of Directors of the Company authorizes the Company to enter into a
definitive agreement concerning a Superior Proposal or (B) the Board of
Directors of the Company shall have failed to publicly confirm the Company
Recommendation within five (5) Business Days of a written request by Parent that
it do so;

 

100



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(v) by the Company prior to the receipt of the Company Shareholder Approval, if
the Board of Directors of the Company authorizes the Company, subject to
complying with the terms of this Agreement, to enter into a written agreement
concerning a Superior Proposal; provided, that the Company shall have paid any
amounts due pursuant to Section 10.7(b) in accordance with the terms, and at the
times specified therein; and provided, further, that, prior to any such
termination, (A) the Company notifies Parent in writing of its intention to
terminate this Agreement and to enter into a binding written agreement
concerning an Acquisition Proposal that constitutes a Superior Proposal,
attaching the most current version of such agreement (or a description of all
material terms and conditions thereof), (B) Parent is given the opportunity to
meet with the Board of Directors of the Company and its financial advisors and
outside legal counsel at such times as Parent may reasonably request for the
purpose of enabling Parent and the Company to discuss in good faith possible
modifications of the terms and conditions of this Agreement, such that Parent
can provide the binding written proposal described in (C) below, and (C) Parent
does not make, within three (3) Business Days of receipt of such written
notification, a binding written proposal by Parent in the form of a proposed
amendment to this Agreement that can be accepted by the Company by
countersignature that is at least as favorable to the shareholders of the
Company as such Superior Proposal in the good faith judgment of the Board of
Directors of the Company (it being understood that the Company shall not
terminate this Agreement or enter into any such binding agreement during such
three (3) Business Day period, and that any amendment to the financial terms or
other material terms of such Superior Proposal shall require a new written
notification from the Company and an additional three Business Day period);

(vi) by Parent if the Company shall have breached in any material respect any of
its obligations under Sections 4.5 or 4.7;

(vii) by Parent if (A) there shall have been a breach in any material respect
(individually or in the aggregate) of any representation or warranty on the part
of any of the parties (other than Parent) set forth in this Agreement or the
Side Agreement, or (B) there shall have been a breach by any of the parties
(other than Parent and Acquisition Subsidiary) of any of its covenants or
agreements hereunder or under the Side Agreement, and such party has not cured
such breach within twenty (20) Business Days after notice by Parent thereof,
provided that, with respect to clauses (A) and (B) above, Parent has not
materially breached any of its obligations hereunder and failed to timely cure
such breach; or

(viii) by the Company if (A) there shall have been a breach in any material
respect (individually or in the aggregate) of any representation or warranty on
the part of Parent set forth in this Agreement, or (B) there shall have been a
breach by Parent or Acquisition Subsidiary of any of their respective covenants
or agreements hereunder, and neither Parent nor Acquisition Subsidiary has cured
such breach within twenty (20) Business Days after notice by the Company
thereof, provided that, with respect to clauses (A) and (B) above, the
Securityholders and the Company have not materially breached any of its
obligations hereunder and failed to timely cure such breach.

The party desiring to terminate this Agreement pursuant to the preceding clauses
(ii) through (viii) shall give written notice of such termination to the other
party in accordance with Section 10.1, below.

 

101



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(b) Procedure Upon Termination. In the event of termination pursuant to this
Article 9, the transactions contemplated hereby shall be abandoned without
further action by the Parties hereto, provided that the agreements contained in
Sections 6.2, 9.1(b) and 10.7 hereof shall remain in full force and effect. If
this Agreement is terminated as provided herein, each Party shall use its
reasonable best efforts to return all documents, work papers and other material
(including any copies thereof) of any other Party relating to the transactions
contemplated hereby, whether obtained before or after the execution hereof, to
the Party furnishing the same. Nothing contained in this Agreement shall relieve
any party from any liability for any breach of any representation, warranty or
covenant contained herein prior to termination.

ARTICLE 10

MISCELLANEOUS PROVISIONS

10.1 Notice. All notices, requests, demands, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made upon being delivered either by courier or fax
delivery to the Party for whom it is intended, provided that a copy thereof is
deposited, postage prepaid, certified or registered mail, return receipt
requested, in the United States mail, bearing the address shown in this
Section 10.1 for, or such other address as may be designated in writing
hereafter by, such Party:

If to Parent (or, after Closing, the Company):

MEMC Electronic Materials, Inc.

501 Pearl Drive (City of O’Fallon)

Post Office Box 8

St. Peters, MO 63376

Attn: General Counsel

Facsimile: (866) 773-0791

with a copy to:

Bryan Cave LLP

One Metropolitan Square

211 N. Broadway, Suite 3600

St. Louis, MO 63102

Attention: Steven M. Baumer

Facsimile: (314) 259-2020

If, prior to Closing, to the Company:

Solaicx

5102 Calle del Sol

Santa Clara, CA 95054

Attn: Guy Anthony

Facsimile: (408) 492-9880

 

102



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

with a copy to:

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, CA 94304

Attention: Robert P. Latta

Facsimile: (650) 493-6811

If to the Representative:

Shareholder Representative Services LLC

601 Montgomery Street, Suite 2020

San Francisco, CA 94111

Attention: Managing Director

Email: deals@shareholderrep.com

Facsimile No.: (415) 962-4147

Telephone No.: (415) 367-9400

10.2 Entire Agreement. This Agreement, the Indemnification Escrow Agreement, the
Side Agreements and the Schedules and Exhibits hereto and thereto embody the
entire agreement and understanding of the Parties with respect to the subject
matter hereof, and supersede all prior and contemporaneous agreements and
understandings relative to such subject matter.

10.3 Assignment; Binding Agreement. This Agreement and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Parties and their respective successors, heirs, devisees, legatees, legal
representatives and permitted assigns (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise). Neither this Agreement nor
any of the rights, interests, or obligations hereunder shall be transferred,
delegated, or assigned (by operation of Law or otherwise) by Parent without the
prior written consent of the Representative (which consent shall not be
unreasonably withheld) or by the Representative or the Company without the prior
written consent of Parent (which consent shall not be unreasonably withheld);
provided, however, that Parent shall have the right to transfer and assign its
and Acquisition Subsidiary’s rights hereunder to any entity which is controlled
by Parent.

10.4 Counterparts. This Agreement may be executed simultaneously in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

10.5 Headings; Interpretation. The Article and Section headings contained in
this Agreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of the Agreement. Each reference in this Agreement
to an Article, Section, Schedule or Exhibit, unless otherwise indicated, shall
mean an Article or a Section of this Agreement or a Schedule or Exhibit attached
to this Agreement, respectively. References herein to “days,” unless otherwise
indicated, are to consecutive calendar days. Each Party hereto has participated
substantially in the negotiation and drafting of this Agreement and each Party
agrees that any ambiguity herein should not be construed against the draftsman.
Whenever required by the context, any gender shall include any other gender, the
singular shall include the plural and the plural shall include the singular.

 

103



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

10.6 Definitions. For purposes of this Agreement:

(a) “Accredited Investor” shall have the meaning ascribed to such term in Rule
501 of Regulation D promulgated under the Securities Act.

(b) “Affiliate” of a Person shall mean any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, such Person;

(c) “Business Day” shall mean any day which is not a Saturday, Sunday or a legal
holiday in the State of California, United States of America.

(d) “Company Material Adverse Effect” shall mean any effect, circumstance,
change, event or development (each an “Effect”, and collectively, “Effects”),
individually or in the aggregate, and taken together with all other Effects,
that has (or have) a material adverse effect on the business, operations,
financial condition or results of operations of the Company, taken as a whole;
provided, however, that no Effect (by itself or when aggregated or taken
together with any and all other Effects) resulting from or arising out of any of
the following shall be deemed to be or constitute a “Company Material Adverse
Effect,” and no Effect (by itself or when aggregated or taken together with any
and all other such Effects) resulting from or arising out of any of the
following shall be taken into account when determining whether a “Company
Material Adverse Effect” has occurred or may, would or could occur:

(i) general economic conditions in the United States, China or any other country
(or changes therein), general conditions in the financial markets in the United
States, China or any other country (or changes therein) or general political
conditions in the United States, China or any other country (or changes
therein), in any such case to the extent that such conditions or changes do not
affect the Company in a disproportionate manner relative to other participants
in the industries in which the Company conducts business;

(ii) general conditions in the industries in which the Company conducts business
(or changes therein) to the extent that such conditions or changes do not affect
the Company in a disproportionate manner relative to other participants in the
industries in which the Company conducts business;

(iii) any conditions arising out of acts of terrorism, war or armed hostilities
to the extent that such conditions do not affect the Company in a
disproportionate manner relative to other participants in the industries in
which the Company conducts business;

(iv) the impact of the announcement of this Agreement or the pendency of the
transactions contemplated hereby on the Company’s relationship (contractual or
otherwise) with SunPower;

 

104



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(v) any action that is taken, or any failure to take action, by the Company
which Parent has requested in writing;

(vi) any changes in Laws or GAAP (or the interpretation thereof); or

(vii) any failure by the Company to meet any projections, forecasts or estimates
of revenues or earnings in and of itself (it being understood that the
underlying cause of, and the facts, circumstances or occurrences giving rise or
contributing to such failure may be deemed to constitute a “Company Material
Adverse Effect” (unless otherwise excluded by this definition) and may be taken
into account in determining whether there has been, is, or would be a Company
Material Adverse Effect).

(e) “Company’s Knowledge” shall mean the actual knowledge of those Persons set
forth on Schedule 10.6(e).

(f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(g) “Indebtedness” shall mean, without duplication (i) all indebtedness for
borrowed money, whether current or funded, secured or unsecured, including,
without limitation, all indebtedness outstanding under that certain Promissory
Note, issued September 19, 2008 by the Company for the benefit of the State of
Oregon, provided that (x) the principal amount of loans to the Company from
Securityholders during the period from April 4, 2010 through the Closing Date to
the extent the same are included in the term New Investment Adjustment Amount
and/or any Post-Execution Investment Amount, shall not be included (but any
interest thereon shall be included), and (y) and the long term portion of any
capital leases shall not be included; (ii) notes payable and drafts accepted
representing extensions of credit, whether or not representing obligations for
borrowed money (for the avoidance of doubt, excluding any trade accounts payable
and checks payable to the Company, which have been endorsed by the Company for
collection in the Ordinary Course of Business); (iii) guaranties securing
indebtedness for borrowed money; (iv) all amounts drawn under outstanding
letters of credit; (v) all costs and obligations incurred in connection with a
change of control of the Company (including payments to be made under the
Management Carveout Plan at the Effective Time in excess of $2,442,000), but
excluding (A) the Transaction Payroll Taxes, (B) all Transaction Expenses, and
(C) payments to be made under the Management Carveout Plan at the Effective Time
of up to $2,442,000); (vi) all interest rate swap, derivative and similar
arrangements; (vii) any amounts paid or payable for the Tail Policy in excess of
$60,000; (viii) all Losses incurred by the Company prior to the Effective Time
or agreed by the Company prior to the Effective Time to be incurred at any time
(whether before or after the Effective Time) in connection with any
Securityholder Claims; and (ix) all interest (unless irrevocably waived by the
holders of such Indebtedness), any premiums payable or any other costs or
charges (including any prepayment penalties) on any instruments or obligations
described in clauses (i) through (viii) hereof, all as the same may be payable
upon the complete and final payoff thereof, regardless of whether such payoff
occurs prior to, simultaneous with or following the Closing.

 

105



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(h) “made available” shall mean (i) for purposes of Article 2 of this Agreement,
with respect to any material a copy of such material has been (A) posted on or
before 9:00 p.m. (Pacific time) on May 20, 2010 to the electronic data room at
https://datasite.merrillcorp.com, and (B) memorialized in electronic format on a
CD-ROM delivered to Parent promptly following the execution of this Agreement
(but in no event later than 2 Business Days thereafter) and (ii) for purposes of
Article 3 of this Agreement, such information has been filed by Parent on EDGAR.

(i) “Net Working Capital” shall mean, as of any date, the excess of the current
assets of the Company (excluding any deferred Tax assets of the Company) over
the current liabilities of the Company, including any payroll or employment
taxes incurred by the Company on or prior to the Closing Date (the “Transaction
Payroll Taxes”) and excluding (i) any deferred Tax liabilities of the Company,
(ii) the current portion of any Indebtedness of the Company, and (iii) any
Transaction Expenses), in each case as reflected on the balance sheet of the
Company as of such date and as calculated in accordance GAAP applied in a manner
consistent with accounting principles, policies, methodologies, practices and
procedures applied in the preparation of the Annual Financial Statements and,
where applicable, the accounting principles, policies, methodologies, practices
and procedures set forth on Schedule 1.10(a)(i) (it being understood and agreed
that in the event of a conflict between the accounting principles, policies,
methodologies, practices and procedures applied in the preparation of the Annual
Financial Statements and the accounting principles, policies, methodologies,
practices and procedures set forth on Schedule 1.10(a)(i), accounting
principles, policies, methodologies, practices and procedures set forth on
Schedule 1.10(a)(i) shall supersede, govern and control). For purposes of
determining the Net Working Capital, the Post-Execution Investment Amount shall
be deducted from the amount of Net Working Capital as otherwise determined in
accordance with the terms of this Agreement.

(j) “New Investment Adjustment Amount” shall mean the face amount of all amounts
invested into the Company by the Securityholders (whether in the form of equity,
debt or a combination of the foregoing) on or after April 4, 2010 and prior to
the Closing Date, if and only if any such investments have been converted into
equity prior to the Closing, plus $500,000. As of the date hereof, the New
Investment Adjustment Amount would be equal to Ten Million Three and 20/100
Dollars ($10,000,003.20) as set forth on Schedule 1.10(a)(ii).

 

106



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(k) “Parent Material Adverse Effect” shall mean any Effect individually or in
the aggregate, and taken together with all other Effects, that has (or have) a
material adverse effect on the business, operations, financial condition or
results of operations of Parent and its Subsidiaries, taken as a whole;
provided, however, that no Effect (by itself or when aggregated or taken
together with any and all other Effects) resulting from or arising out of any of
the following shall be deemed to be or constitute a “Parent Material Adverse
Effect,” and no Effect (by itself or when aggregated or taken together with any
and all other such Effects) resulting from or arising out of any of the
following shall be taken into account when determining whether a “Parent
Material Adverse Effect” has occurred or may, would or could occur:

(i) general economic conditions in the United States, China or any other country
(or changes therein), general conditions in the financial markets in the United
States, China or any other country (or changes therein) or general political
conditions in the United States, China or any other country (or changes
therein), in any such case to the extent that such conditions or changes do not
affect Parent in a disproportionate manner relative to other participants in the
industries in which Parent conducts business;

(ii) general conditions in the industries in which Parent conducts business (or
changes therein) to the extent that such conditions or changes do not affect
Parent in a disproportionate manner relative to other participants in the
industries in which Parent conducts business;

(iii) any conditions arising out of acts of terrorism, war or armed hostilities
to the extent that such conditions do not affect Parent in a disproportionate
manner relative to other participants in the industries in which Parent conducts
business;

(iv) any changes in Laws or GAAP (or the interpretation thereof); or

(v) any failure by Parent to meet any projections, forecasts or estimates of
revenues or earnings in and of itself (it being understood that the underlying
cause of, and the facts, circumstances or occurrences giving rise or
contributing to such failure may be deemed to constitute a “Parent Material
Adverse Effect” (unless otherwise excluded by this definition) and may be taken
into account in determining whether there has been, is, or would be a Parent
Material Adverse Effect).

(l) “Person” shall mean and include an individual, a partnership, a joint
venture, a corporation, a limited liability company, a trust, an association, an
unincorporated organization, a Government and any other entity.

(m) “Post-Execution Investment Amount” shall mean the face amount (i.e., not
including any accrued interest thereon) of all amounts invested into the Company
by the Securityholders (in the form of debt) on or after the date hereof and
prior to the Closing Date, if each such investments has been made in accordance
with the terms of Section 4.1 and has not been converted into equity of the
Company prior to the Closing. For purposes of determining the Net Working
Capital, the Post-Execution Investment Amount shall be deducted from the amount
of Net Working Capital as otherwise determined in accordance with the terms of
this Agreement.

(n) “SEC” shall mean the United States Securities and Exchange Commission.

(o) “Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations thereunder, as amended.

(p) “Securityholders” shall mean collectively the Shareholders, holders of
Company Warrants and holders of Company Options.

 

107



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(q) “Securityholder Claim” means any claims (including claims against any of
Parent, the Company, the Surviving Company or their respective directors or
officers) made, whether before or after the date hereof of before or after the
Effective Time, by current (i.e., those as of the date of this Agreement or
those who become such between the date of this Agreement and the Closing Date)
or former direct or indirect holders of equity or debt securities of the Company
or by any participant in the Management Carveout Plan of any kind or nature
whatsoever (including, without limitation, all of the Securityholders), in their
capacity as, or related to, their status as a current or former direct or
indirect holder of equity or debt securities or participant in the Management
Carveout Plan, or as an assignee or based upon any relationship or arrangements
with any of the foregoing, and whether any such claim arises under a contract,
instrument, agreement, understanding or otherwise (other than claims against
Parent or Acquisition Sub for breach of this Agreement or any of the other
agreements executed and delivered by Parent in connection herewith) and whether
arising under law or under equity (other than claims for which the facts or
circumstances giving rise to such claim first occur following Closing); provided
however, Securityholder Claims do not include any claim for appraisal or
dissenters’ rights with respect to the shares of capital stock under California
law or any other applicable Law.

(r) “Securityholder’s Percentage” means, with respect to each Securityholder,
the quotient obtained by dividing (x) the aggregate amount of the Merger
Consideration which such Securityholder is entitled to receive hereunder by
(y) the aggregate amount of the Merger Consideration payable to all
Securityholders hereunder, in each case expressed as a percentage. The
Spreadsheet shall set forth each Securityholder’s Percentage, and the sum of the
Securityholder’s Percentage shall be 100%. The Parties understand and agree that
each Securityholder’s Percentage may be different at the Closing and at any time
thereafter when additional Merger Consideration is paid hereunder, and the
Spreadsheet shall be revised to reflect each Securityholder’s revised
Securityholder’s Percentage after any such payment of additional Merger
Consideration hereunder.

(s) “Shareholder” shall mean a holder of Shares of the Company as of immediately
prior to the Effective Time.

(t) “Target Net Working Capital” shall mean zero.

(u) “Transaction Expenses” shall mean all costs and expenses incurred or to be
incurred by the Company in connection with or as a result of (i) the
preparation, negotiation and execution of this Agreement, the Indemnification
Escrow Agreement, the Expense Escrow Agreement and/or any other agreements
contemplated hereby, and/or (ii) the consummation of the transactions
contemplated hereby (including, without limitation, the Merger), and in any
case, including, but not limited to, (A) all accounting, legal, investment
banking fees and commercial banking fees and expenses related thereto (but
excluding any expenses incurred by the Company in connection with audits of the
Company’s financial statements undertaken at the written request of the Parent),
and (B) all change of control or other payments (including bonus acceleration
payments) paid to directors, officers and employees of the Company as a result
of the consummation of the Merger.

 

108



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(v) “Warrant Holder” shall mean a holder of Company Warrants as of immediately
prior to the Effective Time.

10.7 Expenses.

(a) Except as set forth in Section 10.7(b), Parent shall pay the fees and
expenses of its counsel, accountants, experts, other representative and all
other expenses incurred by any of them incident or relating to the negotiation,
preparation and execution of this Agreement and the transactions contemplated
hereby, and the performance by it of its obligations hereunder. All fees and
expenses incurred by the Company (and any fees and expenses of any
Securityholders and the Representative for which the Company is liable) incident
or relating to the negotiation, preparation and execution of this Agreement
and/or the transactions contemplated hereby, and the performance by the Company
of its obligations hereunder (including, without limitation, all fees and
expenses of counsel, accountants (excluding any expenses incurred by the Company
in connection with audits of the Company’s financial statements undertaken at
the written request of the Parent), experts and other representatives) shall be
deemed to be Transaction Expenses.

(b) If a Payment Event occurs pursuant to clause (y) or (z) below, the Company
shall pay Parent (by wire transfer of immediately available funds)
simultaneously with the occurrence of such Payment Event, a fee equal to
$2,500,000 (the “Termination Fee”). In addition, if a Payment Event occurs
pursuant to clause (y) or (z) below, the Company shall, in addition to making
any payment required to be made in accordance with the preceding sentence (by
wire transfer of immediately available funds), simultaneously with the
occurrence of such Payment Event, reimburse Parent for all of its out-of-pocket
costs and expenses incurred by or on behalf of Parent (or its Affiliates) in
connection with this Agreement and the transactions contemplated hereby and
thereby, including, without limitation, financing costs and the fees and
expenses of lawyers, accountants, consultants, financial advisors and investment
bankers up to an aggregate maximum amount of $1,250,000.00. In the event that
this Agreement is terminated pursuant to Section 9.1(a)(vi), payment of the
Termination Fee plus the expenses referenced in the preceding sentence (together
with any amounts payable under Section 10.7(c)) shall be deemed to be and
constitute liquidated damages for any and all damages arising out of the breach
giving rise to such termination.

For purposes of this Agreement:

“Payment Event” means the termination of this Agreement pursuant to
(y) Section 9.1(a)(iii) if, there has been any public statement by any Person
with respect to a Qualifying Acquisition Proposal prior to such termination and
within twelve (12) months following the date of such termination, the Company
enters into a definitive agreement with respect to a Qualifying Acquisition (and
subsequently consummates such Qualifying Acquisition, whether or not within the
preceding 12 month period), or consummates a Qualifying Acquisition, or
(z) Sections 9.1(a)(iv), 9.1(a)(v) or 9.1(a)(vi).

“Qualifying Acquisition Proposal” has the same meaning as “Acquisition Proposal”
except that all references to 15% in the definition of “Acquisition Proposal”
shall, for purposes of this definition, be deemed to be references to fifty
percent (50%).

 

109



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

(c) The Company acknowledges that the agreements contained in this Section 10.7
are an integral part of the transactions contemplated by this Agreement and
that, without these agreements, Parent and Acquisition Subsidiary would not
enter into this Agreement. Accordingly, if the Company fails promptly to pay any
amount due to Parent or Acquisition Subsidiary pursuant to this Section 10.7, it
shall also pay any costs and expenses (including attorneys’ fees) incurred by
Parent or Acquisition Subsidiary in connection with a legal action to enforce
this Agreement that results in a judgment against the Company for such amount,
together with interest on any amount of the Termination Fee at a rate per annum
equal to five percent (5%) over the prime rate (as published in The Wall Street
Journal) in effect on the date such payment should have been made.

10.8 Remedies Cumulative. Except as otherwise expressly provided herein, all
rights and remedies of the Parties under this Agreement are cumulative and
without prejudice to any other rights or remedies under Law.

10.9 Specific Performance. The Parties agree that, in the event of any breach or
threatened breach of any covenant, obligation or other provision set forth in
this Agreement: (a) each party hereto shall be entitled (in addition to any
other remedy that may be available to it) to: (i) a decree or order of specific
performance or mandamus to enforce the observance and performance of such
covenant, obligation or other provision; and (ii) an injunction restraining such
breach or threatened breach; and (b) no party hereto shall be required to
provide any bond or other security in connection with any such decree, order or
injunction or in connection with any related action.

10.10 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of California,
without reference to its choice of law rules.

10.11 Submission to Jurisdiction; Waivers. Each of the Parties irrevocably
agrees that any legal action or proceeding with respect to this Agreement or for
recognition and enforcement of any judgment in respect hereof brought by a Party
hereto or its successors or assigns may be brought and determined in the federal
or state courts located in the State of California, County of Santa Clara or the
federal courts located in San Jose, California, and each of the Parties hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the non-exclusive
jurisdiction of the aforesaid courts. Each of the Parties hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim,
or otherwise, in any action or proceeding with respect to this Agreement,
(a) any claim that a Party is not personally subject to the jurisdiction of the
above named court for any reason other than the failure to serve process in
accordance with this Section 10.11, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such court (whether through judgment or otherwise), and (c) to the fullest
extent permitted by applicable law that (i) the suit, action or proceeding in
any such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper and (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such court. Each Party hereto waives all
personal service of any and all process upon such Party related to this
Agreement and consents that all service of process upon such Party shall be made
by hand delivery, certified mail or confirmed telecopy directed to such Party at
the address specified in Section 10.1 hereof; and service made by certified mail
shall be complete seven days after the same shall have been posted.

 

110



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

10.12 No Waiver. Any failure by any of the Parties hereto to comply with any of
the obligations, agreements or conditions set forth herein may be waived by the
other Party or Parties; provided, however, that any such waiver shall not be
deemed a waiver of any other obligation, agreement or condition.

10.13 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule or law, or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

10.14 Amendments. No modification, amendment or waiver of any of the provisions
of this Agreement shall be effective unless in writing and signed by the Parties
hereto.

10.15 No Third Party Beneficiaries. The Parties hereby agree that there are no
third party beneficiaries to this Agreement, other than (i) Parent Indemnified
Persons and Shareholder Indemnified Persons and, (ii) with respect to
Section 5.4, the Persons benefiting therefrom, who are expressly intended to be
third party beneficiaries thereof and entitled to enforce their rights
hereunder.

*  *  *  *

 

111



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
Parties and is effective as of the date first herein above written.

 

MEMC ELECTRONIC MATERIALS, INC. By:  

/s/ Ken Hannah

Name:   Ken Hannah Title:   Executive Vice President and President – Solar
Materials

 

OSCAR ACQUISITION SUB, INC. By:  

/s/ Ken Hannah

Name:   Ken Hannah Title:   President

 

SOLAICX By:  

/s/ David A. Ranhoff

Name:   David A. Ranhoff Title:   President and CEO

 

SHAREHOLDER REPRESENTATIVE SERVICES LLC, solely in its capacity as the
Representative

/s/ Paul Koening

Paul Koening Manager

 

112



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Schedule 1.13(a)

Earnout Calculation

 

1. For purposes of this Agreement, “Revenue” shall mean consolidated revenue
recognized by Parent, in accordance with United States GAAP applied by Parent on
a basis consistent with past practice, from sales of monocrystalline prime ingot
or prime slabbed ingot within the Earnout Period (including sales to
subsidiaries and other affiliates of Parent); provided, however, that
notwithstanding Parent’s application of United States GAAP to the determination
of “Revenue”, “Revenue” for purposes hereof shall be determined prior to any
netting of the cost and associated markup of the poly raw material used to
produce the monocrystalline prime ingot or prime slabbed ingot. Revenue shall be
calculated as the product of (a) quantity (Kg) of ingot shipped and (b) price of
such ingot based on the purchase order applicable thereto. With respect to such
calculation relating to sales to third parties, the same price per Kg that is
used in the most recent applicable purchase order (whether to SunPower or
otherwise) for the price should be used for purposes of the calculation (i.e.,
cropped Kg or slabbed Kg, as applicable).

 

2. For purposes of this Agreement, the “Revenue Baseline” shall be equal to
$60,000,000. The “Revenue Target” shall be equal to $71,800,000. The “Actual
Revenue” shall be the dollar value of the Revenue during the time period covered
by such Earnout Statement, and shall be the total amount of Revenue earned
during the entire Earnout Period and not the Revenue for any particular period
during the Earnout Period.

 

3. With respect to any Earnout Statement, if the Actual Revenue is in excess of
the Revenue Baseline, then the Preliminary Earnout Consideration shall be an
amount in cash and shares of Parent Common, as determined in accordance with
this Agreement and the Earnout Escrow Agreement, equal to the product obtained
by multiplying (A) $27,642,000 and (B) a fraction, the numerator of which is the
lesser of (i) applicable Actual Revenue and (ii) 71,800,000, and the denominator
of which is 71,800,000, less any amount of Earnout Consideration previously paid
or payable to the Stockholders (including, for the avoidance of doubt, any such
Earnout Consideration that may have been payable but was not paid as a result of
the exercise of set-off rights of Parent under the Merger Agreement).

 

4. In the event that during the Earnout Period, Parent causes the Surviving
Company to sell in another product form factor or type and/or in combination
with other products of Parent or Parent’s Subsidiaries, such as monocrystalline
wafers (“Wafers”), instead of monocrystalline prime ingot or prime slabbed
ingot, the Parties hereto agree that the conversion factor of revenue from the
sale of Wafers into “Revenue” for the purposes of determining the “Actual
Revenue” shall be a product equal to (a) the quantity (in Kg) of ingot shipped
to be converted into Wafers and (b) the price of the most recent similar sale
(based on specifications, customer requirements, etc.) to a third party of
moncrystalline prime ingot or prime slabbed ingot. In the event that during the
Earnout Period Parent causes the Surviving Company to sell monocrystalline prime
ingot or prime slabbed ingot in a form or manner other than as monocrystalline
prime ingot, prime slabbed ingot or Wafers, Parent agrees to negotiate in good
faith with the Representative to establish a mutually acceptable revenue
conversion factor to apply to revenue derived from the sale of any such
products.

 

113



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Schedule 1.13(f)

Certain Earnout Covenants

 

(a) Except as Parent and the Representative may otherwise agree in writing, from
the Closing Date through and including the last day of the Earnout Period,
Parent shall cause Surviving Company to, and Surviving Company shall, operate
the business of the Surviving Company as conducted by the Company on the Closing
Date prior to the Effective Time (the “Business”) in good faith, and Parent
shall use commercially reasonable efforts to cause the Revenue Target to be
achieved.

 

(b) During the Earnout Period, Parent shall:

 

  (i) Make available to the Surviving Company a commercially reasonable amount
of materials (including normalized levels of working capital).

 

  (ii) Fund the Surviving Company’s requirements for cost of goods sold for
Q3’10 to Q4’11 in an amount up to $[*****] million and operating expenses for
Q3’10 to Q4’11 in an amount up to $[*****] million, to be used in the manner set
forth in the business plan of the Surviving Company with respect to the Business
as set forth on Exhibit A hereto (the “Business Plan”), provided that this
covenant shall not be deemed to have been breached if Parent causes the build
out, materials provisioning and staffing of [*****] pullers, regardless of
whether the full amounts set forth above are funded or expended.

 

  (iii) Fund the Surviving Company’s requirements for capital expenditure and
capital equipment for Q3’10 to Q4’11 in an amount up to $[*****] million, to be
used in the manner set forth in the Business Plan, provided that this covenant
shall not be deemed to have been breached if Parent causes the build out,
materials provisioning and staffing of [*****] pullers, regardless of whether
the full amount of capital expenditures set forth above is funded or expended.

 

  (iv) Ensure that there are sufficient orders to support the Surviving
Company’s production capacity.

 

(c) The Parties agree that the none of the foregoing provisions relating to the
achievement of the Revenue Target shall be deemed to be breached, and in no
event shall subsection (d) of this Schedule 1.13(f) be deemed to be triggered,
in the event of either of the following (each, “Cause”):

 

  (i) In the event of any material infringement arising out of Company
Intellectual Property, Company Software, Company Manufacturing Tools or any
other Intellectual Property owned or used by the Company prior to Closing for
which a Third Person Claim is made that results in, or is reasonably likely to
result in, Losses to Parent or the Surviving Company that make the Business
commercially unviable as measured against the Business Plan; provided, however,
that, for the avoidance of doubt, changes to the Company Intellectual Property,
Company Software, Company Manufacturing Tools or any other Intellectual Property
owned or used in connection with the Business made by Parent or any of its
affiliates (including the Surviving Company) after Closing that are responsible
for having caused or created such material infringement shall not constitute
Cause hereunder; or

 

114



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

  (ii) If (A) the Business cannot be run in a commercially viable manner with
the resources agreed upon in subsection (b) of this Schedule 1.13(f) and the
Business Plan and (B) Parent actually terminates the operations of the Business
as result thereof.

 

(d) If, during the Earnout Period, in the absence of Cause, (i) Parent
materially breaches its obligations to provide support to the Surviving Company
with respect to the Business in accordance with the express terms of any of the
provisions above (including, for the avoidance of doubt, Parent’s obligation
under clause (b)(iv) of this Schedule 1.13(f)) or (ii) Parent fully terminates
the operations of the Business, then the Revenue Target shall be deemed to have
been fully met as of the date of the occurrence of the event in (i) or
(ii) above and the full Earnout Consideration shall be due and payable pursuant
to the payment and allocation provisions of Section 1.13 and Schedule 1.13(f).

 

115



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

Schedule 1.13(g)

Dispute Resolution

 

(a) Disputes. In the event any dispute arises between the Representative and
Parent (or any of its Subsidiaries which expressly includes the Surviving
Company and its Subsidiaries and the respective successors and assigns of each
of the foregoing) (each an “Earnout Party”) in connection with the Earnout, any
Earnout Statement or any of the covenants, agreements or calculations set forth
on this Schedule 1.13(g), the Earnout Parties agree that such dispute will be
resolved as follows:

 

  (i) Mediation. The Earnout Parties shall first attempt to resolve the dispute
by themselves through the participation in such endeavor of the Executive Vice
President – Solar Materials of Parent and the Representatives. In the event that
the Earnout Parties are unable to resolve such dispute themselves within ten
(10) Business Days from when an Earnout Party has provided notice to the other
Earnout Parties of such dispute (the “Initial Period”), then, within three
(3) Business Days following the end of the Initial Period, the Earnout Parties
shall submit the dispute to non-binding mediation through a neutral mediator
selected by mutual agreement. In the event that the Earnout Parties are unable
to resolve such dispute by mediation within fifteen (15) Business Days following
such submission (the “Mediation Period”), unless the Earnout Parties mutually
agree to extend the Mediation Period at the conclusion of the initial period,
such dispute shall be resolved by binding arbitration as set forth below.

 

  (ii) Rules. Except as expressly provided herein to the contrary, the
arbitration proceeding shall be conducted under the Commercial Arbitration Rules
of the American Arbitration Association in effect at the time a demand for
arbitration is made. To the extent that there is any conflict between the rules
of the American Arbitration Association and this Schedule 1.13(g), this Schedule
1.13(g) shall govern and determine the rights of the Earnout Parties.

 

  (iii) Location; Selection of Arbitrators. The arbitration will take place in
Palo Alto, California (or such other place as the Earnout Parties shall mutually
agree), before a single arbitrator, which arbitrator shall have experience in
matters and industries relevant to such dispute; provided, however that if the
amount in controversy exceeds $10 million, then either the Parent or the
Representatives shall have the right to require that three arbitrators be used.
In the event that the Earnout Parties cannot agree on a single arbitrator within
five (5) Business Days following the end of the Mediation Period, then the
arbitrator shall be selected as follows: either Earnout Party may request the
American Arbitration Association to provide a list of at least five (5), but no
more than nine (9) proposed arbitrators, all of whom must be retired judges with
at least ten (10) years of judicial experience, but who may still be active in
the practice of law; provided that any such prospective arbitrator shall have
experience in earnout matters relevant to such dispute. If the Earnout Parties
are unable to mutually select an arbitrator from such list, the Earnout Parties
to such dispute shall then take turns crossing off the names one at a time until
one name remains, who shall thereupon be appointed the arbitrator. The Earnout
Parties to such dispute shall select by lot which of them strikes the first name
from the list of proposed arbitrators. If the person selected in this method to
be the arbitrator declines or is otherwise unavailable to serve as the
arbitrator of the dispute, the arbitrator shall be selected from the same list
of proposed arbitrators selected in the reverse order to which those proposed
arbitrators’ names were struck from the list until one of those individuals
elected to be the arbitrator accepts the appointment and is able to serve as the
arbitrator.

 

116



--------------------------------------------------------------------------------

CONFIDENTIAL

CONFIDENTIAL TREATMENT REQUESTED

REDACTED VERSION

 

  (iv) Arbitration Procedures. The arbitrator selected in the manner set forth
herein (the “Arbitrator”) shall be requested to honor the intention of the
Earnout Parties hereto to resolve the dispute quickly and in accordance with the
intent of the parties expressed in this Schedule 1.13(g). All decisions shall be
made with this intention in mind. The decision of the Arbitrator shall be final
and binding on all Earnout Parties, their successors and assigns as applicable.
Except as expressly set forth in this Schedule 1.13(g), the Arbitrator shall
determine the manner in which the arbitration proceeding is conducted,
including, without limitation, the time and place of all hearings, the order or
presentation of evidence and all of the questions that arise with respect to the
arbitration proceeding. The arbitration shall entitle both parties to conduct
discovery consistent with the applicable rules of civil procedure for federal
courts situated in San Jose, California. If deemed necessary by the Arbitrator,
the Arbitrator shall have the right to retain a nationally recognized accounting
firm to aid in the Arbitrator’s consideration of the dispute which accounting
firm must be reasonably acceptable to both Earnout Parties. The Arbitrator shall
be required to determine all issues in accordance with California law. The
arbitration shall be conducted in “baseball arbitration” style, whereby each
Earnout Party shall submit their proposed result, and the Arbitrator may only
choose one or the other proposed result. Either Earnout Party to the arbitration
may seek a judgment from a court of competent jurisdiction to enforce the award
of the Arbitrator.

 

  (v) Costs. The cost of mediation and, if applicable, arbitration, including
administrative fees, fees for recording a transcript, and the mediator’s and, if
applicable, the Arbitrator’s fees, shall be borne equally by Parent and the
Securityholders party to the mediation and, if applicable, arbitration. Each of
Parent and the Securityholders shall bear the costs of the fees charged such
party or parties, as applicable, by its own counsel; and the Arbitrator shall
not have the discretion or the right to award reasonable attorneys’ fees to
either Parent or the Securityholder

 

117